Exhibit 10.1

U.S. $125,000,000

3-YEAR LETTER OF CREDIT AGREEMENT

Dated as of May 6, 2005

among

THE GAP, INC.

as Company,

THE SUBSIDIARIES OF THE COMPANY NAMED HEREIN,

as LC Subsidiaries,

and

BANK OF AMERICA, N.A.,

as LC Issuer



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01

  Certain Defined Terms    1

SECTION 1.02

  Computation of Time Periods    14

SECTION 1.03

  Accounting Terms    14

ARTICLE II

 

AMOUNTS AND TERMS OF LETTERS OF CREDIT

SECTION 2.01

  Letters of Credit    14

SECTION 2.02

  Limitation on Obligation to Issue Letters of Credit Denominated in Alternative
Currencies    15

SECTION 2.03

  Issuing the Letters of Credit    15

SECTION 2.04

  Reimbursement Obligations    15

SECTION 2.05

  Letter of Credit Facility Fees    16

SECTION 2.06

  Indemnification; Nature of the LC Issuer’s Duties    16

SECTION 2.07

  Increased Costs    17

SECTION 2.08

  Uniform Customs and Practice    18

SECTION 2.09

  Reductions in Facility Amount    18

SECTION 2.10

  Existing Letters of Credit/Deemed Letters of Credit    18

SECTION 2.11

  Currency Provisions    19

SECTION 2.12

  Company Guaranty    20

SECTION 2.13

  Dollar Payment Obligation    22

SECTION 2.14

  Applications; Survival of Provisions    23

SECTION 2.15

  Letters of Credit Outstanding on Termination Date    23

 

i



--------------------------------------------------------------------------------

SECTION 2.16

  LC Subsidiaries    23

ARTICLE III

 

PAYMENTS, TAXES, ETC.

SECTION 3.01

  Payments and Computations    24

SECTION 3.02

  Taxes    24

ARTICLE IV

 

CONDITIONS OF ISSUANCE

SECTION 4.01

  Conditions Precedent to Effectiveness of this Agreement    28

SECTION 4.02

  Conditions Precedent to Each Issuance    29

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

SECTION 5.01

  Representations and Warranties of the Company    30

ARTICLE VI

 

COVENANTS OF THE COMPANY

SECTION 6.01

  Affirmative Covenants    32

SECTION 6.02

  Negative Covenants    33

SECTION 6.03

  Financial Covenants    36

SECTION 6.04

  Reporting Requirements    36

ARTICLE VII

 

EVENTS OF DEFAULT

SECTION 7.01

  Events of Default    38

ARTICLE VIII

 

MISCELLANEOUS

SECTION 8.01

  Amendments, Etc.    40

SECTION 8.02

  Notices, Etc    41

 

ii



--------------------------------------------------------------------------------

SECTION 8.03

  No Waiver; Remedies    41

SECTION 8.04

  Costs and Expenses.    41

SECTION 8.05

  Right of Set-off    42

SECTION 8.06

  Binding Effect    43

SECTION 8.07

  Assignments and Participations    43

SECTION 8.08

  Severability of Provisions    44

SECTION 8.09

  Independence of Provisions    45

SECTION 8.10

  Confidentiality    45

SECTION 8.11

  Headings    45

SECTION 8.12

  Entire Agreement    45

SECTION 8.13

  Execution in Counterparts    45

SECTION 8.14

  Judgment Currency    46

SECTION 8.15

  Consent to Jurisdiction    46

SECTION 8.16

  GOVERNING LAW    46

SECTION 8.17

  WAIVER OF JURY TRIAL    46

 

iii



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

Schedules  

Schedule I

  -  Change of Control

Schedule II

  -  Outstanding Balance of Existing Letters of Credit

Schedule III

  -  LC Subsidiaries

Schedule IV

  -  Plans

Schedule V

  -  ERISA Matters

Schedule VI

  -  Environmental Matters

Schedule VII

  -  Existing Debt

Schedule VIII

  -  Existing Liens

Exhibits

 

Exhibit A-1

  -  Form of Opinion of Counsel to the Account Parties

Exhibit A-2

  -  Form of Corporate Opinion of Special New York Counsel to the Account
Parties

Exhibit B

  -  Form of Compliance Certificate

 

iv



--------------------------------------------------------------------------------

3-YEAR LETTER OF CREDIT AGREEMENT, dated as of May 6, 2005 (this “Agreement”),
among The Gap, Inc., a Delaware corporation (the “Company”), the LC Subsidiaries
(as hereinafter defined) and Bank of America, N.A. (the “LC Issuer”).

PRELIMINARY STATEMENTS:

(1) The Company, certain of its subsidiaries, and the LC Issuer entered into a
Letter of Credit Agreement dated as of June 25, 2003 (the “Existing Letter of
Credit Agreement”).

(2) The Company and the LC Subsidiaries are to enter into a 364-day letter of
credit agreement on or about the date hereof with the LC Issuer, on
substantially similar terms to the terms hereof (the “364-Day Agreement”).

(3) The Company, the LC Subsidiaries and the LC Issuer desire to enter into this
Agreement to provide a trade letter of credit facility to the Company and the LC
Subsidiaries as set forth below and, together with the 364-Day Agreement, to
replace the Existing Letter of Credit Agreement.

NOW THEREFORE, the Company, the LC Subsidiaries and the LC Issuer agree as
follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Account Parties” means, collectively, the Company and each of the LC
Subsidiaries.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person.

“Alternative Currency” means any lawful currency other than Dollars which is
freely transferable and convertible into Dollars and which the LC Issuer can
obtain in the ordinary course of its business.

“Applicable Issuing Office” means the office of the LC Issuer specified as its
“Issuing Office” on the signature page hereto, or such other office of the LC
Issuer as the LC Issuer may from time to time specify to the Company.

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the applicable Performance Level in effect on such date as set
forth below:

 

Performance Level

    

Level 1

    

Level 2

    

Level 3

    

Level 4

    

Level 5

    

Level 6

Percentage Per Annum

     0.100      0.125      0.150      0.200      0.250      0.375

 

1



--------------------------------------------------------------------------------

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time which rate per annum shall at all times be
equal to the highest of:

(a) the rate of interest announced publicly by the LC Issuer in New York, New
York, from time to time, as the LC Issuer’s base rate;

(b) 1/2% per annum above the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three-week moving
average being determined weekly on each Monday (or, if any such date is not a
Business Day, on the next succeeding Business Day) for the three-week period
ending on the previous Friday by the LC Issuer on the basis of such rates
reported by certificate of deposit dealers to and published by the Federal
Reserve Bank of New York or, if such publication shall be suspended or
terminated, on the basis of quotations for such rates received by the LC Issuer
from three New York certificate of deposit dealers of recognized standing
selected by the LC Issuer, in either case adjusted to the nearest 1/4 of one
percent or, if there is no nearest 1/4 of one percent, to the next higher 1/4 of
one percent; and

(c) 1/2% per annum above the Federal Funds Rate.

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City or San Francisco, California, or Hong Kong
to the extent any Letter of Credit is issued in Hong Kong, and a day on which
wire transfers may be effectuated among member banks of the Federal Reserve
System through use of the fedwire funds transfer system and if the applicable
Business Day relates to any Letter of Credit denominated in an Alternative
Currency, a day on which commercial banks are open for business in the country
of issue of such Alternative Currency and on which dealings in such Alternative
Currency are carried on by such commercial banks in such country of issue (if
such Alternative Currency is other than the Euro) or if such Alternative
Currency is the Euro, a day on which the Trans-European Automated Real-Time
Gross Settlement Express Transfer (TARGET) System is in operation.

“Capital Lease” of any Person means any lease of any property (whether real,
personal or mixed) by such Person as lessee, which lease should, in accordance
with GAAP, be required to be accounted for as a capital lease on the balance
sheet of such Person.

“Capital Lease Obligations” means the obligations of any Person to pay rent or
other amounts under a Capital Lease, the amount of which is required to be
capitalized on the balance sheet of such Person in accordance with GAAP.

 

2



--------------------------------------------------------------------------------

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.), and any
regulations promulgated thereunder.

“Change of Control” means the occurrence, after the date of this Agreement, of
(i) any Person or two or more Persons acting in concert acquiring beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission (the “SEC”) under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of securities of the Company (or other securities
convertible into such securities) representing 50% or more of the combined
voting power of all securities of the Company entitled to vote in the election
of directors; or (ii) during any period of up to 24 consecutive months,
commencing before or after the date of this Agreement, individuals who at the
beginning of such 24-month period were directors of the Company ceasing for any
reason to constitute a majority of the Board of Directors of the Company unless
the Persons replacing such individuals were nominated by the Board of Directors
of the Company; or (iii) any Person or two or more Persons acting in concert
acquiring by contract or otherwise, or entering into a contract or arrangement
which upon consummation will result in its or their acquisition of, control over
securities of the Company (or other securities convertible into such securities)
representing 50% or more of the combined voting power of all securities of the
Company entitled to vote in the election of directors; provided, that, the
Person or group of Persons referred to in clauses (i) and (iii) of this
definition of Change of Control shall not include any Person listed on Schedule
I hereto or any group of Persons in which one or more of the Persons listed on
Schedule I are members.

“Confidential Information” means certain non-public, confidential or proprietary
information and material disclosed, from time to time, either orally, in
writing, electronically or in some other form by the Company in connection with
the LC Facility Documents. Confidential Information shall include, but not be
limited to non-public, confidential or proprietary information, trade secrets,
know-how, inventions, techniques, processes, algorithms, software programs,
documentation, screens, icons, schematics, software programs, source documents
and other MIS related information; contracts, customer lists, financial
information, financial forecasts, sales and marketing plans and information and
business plans, products and product designs; textile projections and results;
ideas, designs and artwork for all types of marketing, advertising, public
relations and commerce (including ideas, designs and artwork related to the
World Wide Web and any Web Site of the Company or any Subsidiary); textile
designs; advertising, strategies, plans and results; sourcing information;
vendor lists, potential product labeling and marking ideas; all materials
including, without limitation, documents, drawings, samples, sketches, designs,
and any other information concerning, color palette and color standards
furnished to the LC Issuer by the Company or any Subsidiary; customer base(s);
and other non-public information relating to the Company’s or any Subsidiary’s
business.

“Consolidated” and any derivative thereof each means, with reference to the
accounts or financial reports of any Person, the consolidated accounts or
financial reports of such Person and each Subsidiary of such Person determined
in accordance with GAAP, including principles of consolidation, consistent with
those applied in the preparation of the Consolidated financial statements of the
Company referred to in Section 5.01(e) hereof.

 

3



--------------------------------------------------------------------------------

“Constitutive Documents” means, with respect to any Person, the certificate of
incorporation or registration (including, if applicable, certificate of change
of name), articles of incorporation or association, memorandum of association,
charter, bylaws, certificate of limited partnership, partnership agreement,
trust agreement, joint venture agreement, certificate of formation, articles of
organization, limited liability company operating or members agreement, joint
venture agreement or one or more similar agreements, instruments or documents
constituting the organization or formation of such Person.

“Debt” of any Person means, without duplication, (i) all indebtedness of such
Person for borrowed money or for the deferred purchase price (excluding any
deferred purchase price that constitutes an account payable incurred in the
ordinary course of business) of property or services, (ii) all obligations of
such Person in connection with any agreement to purchase, redeem, exchange,
convert or otherwise acquire for value any capital stock of such Person or to
purchase, redeem or acquire for value any warrants, rights or options to acquire
such capital stock, now or hereafter outstanding, (iii) all obligations of such
Person evidenced by bonds, notes, debentures, convertible debentures or other
similar instruments, (iv) all indebtedness created or arising under any
conditional sale or other title retention agreement (other than under any such
agreement which constitutes or creates an account payable incurred in the
ordinary course of business) with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default, acceleration, or termination are limited to
repossession or sale of such property), (v) all Capital Lease Obligations,
(vi) obligations under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (i) through (v) above, (vii) all Debt
referred to in clause (i), (ii), (iii), (iv), (v), or (vi) above secured by (or
for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any lien, security interest or other charge or
encumbrance upon or in property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt and (viii) all mandatorily
redeemable preferred stock of such Person, valued at the applicable redemption
price, plus accrued and unpaid dividends payable in respect of such redeemable
preferred stock.

“Default” means an event which would constitute an Event of Default but for the
requirement that notice be given or time elapse, or both.

“Dollars,” “dollars” and the sign “$” each means lawful money of the United
States.

“Domestic Subsidiary” means, at any time, any of the direct or indirect
Subsidiaries of the Company that is incorporated or organized under the laws of
any state of the United States of America or the District of Columbia.

 

4



--------------------------------------------------------------------------------

“EBITDA” means, for any period, Net Income plus, to the extent deducted in
determining such Net Income, the sum of (a) Interest Expense, (b) income tax
expense, (c) depreciation expense and (d) amortization expense, all determined
on a Consolidated basis for the Company and its Subsidiaries in accordance with
GAAP.

“Effective Date” has the meaning specified in Section 4.01 hereof.

“Effective Date Rating” means, with respect to the non-credit-enhanced long-term
senior unsecured debt issued by the Company, BBB- by S&P and Baa3 by Moody’s.

“Eligible Assignee” means (i) a commercial bank organized under the laws of the
United States, or any State thereof, and having a combined capital and surplus
of at least $100,000,000; (ii) a commercial bank organized under the laws of any
other country which is a member of the OECD, or a political subdivision of any
such country, and having a combined capital and surplus of at least
$100,000,000; provided, that, such bank is acting through a branch or agency
located in the United States; (iii) a Person that is primarily engaged in the
business of commercial banking and that is (a) a Subsidiary of the LC Issuer,
(b) a Subsidiary of a Person of which the LC Issuer is a Subsidiary, or (c) a
Person of which the LC Issuer is a Subsidiary; (iv) an Affiliate of the LC
Issuer; (v) except with respect to an assignment of the obligation to Issue
Letters of Credit, any other entity which is an “accredited investor” (as
defined in Regulation D under the Securities Act of 1933, as amended) which
extends credit or buys loans as one of its businesses, including but not limited
to, insurance companies, mutual funds and lease financing companies; and
(vi) any other Person acceptable to the LC Issuer and, provided no Event of
Default is continuing, the Company. No Account Party or any Affiliate thereof
shall be an Eligible Assignee.

“Environmental Law” means any Requirement of Law relating to (a) the generation,
use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Substances, (b) pollution or the protection of the
environment, health, safety or natural resources or (c) occupational safety and
health, industrial hygiene, land use or the protection of human, plant or animal
health or welfare, including, without limitation, CERCLA, in each case as
amended from time to time, and including the regulations promulgated and the
rulings issued from time to time thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a controlled group of which the Company or any Subsidiary
of the Company is a member or which is under common control with the Company or
any Subsidiary of the Company within the meaning of Section 414 of the Internal
Revenue Code of 1986, as amended from time to time, and the regulations
promulgated and rulings issued thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

5



--------------------------------------------------------------------------------

“ERISA Event” means a reportable event with respect to a Plan within the meaning
of §4043 of ERISA.

“Euro” means the single currency of participating member states of the European
Union.

“Events of Default” has the meaning specified in Section 7.01 hereof.

“Existing Letter of Credit Agreement” has the meaning specified in Preliminary
Statement (1).

“Existing Letters of Credit” has the meaning specified in Section 2.10 hereof.

“Facility Amount” means $125,000,000 as such amount may be reduced or increased
from time to time in accordance with this Agreement.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the LC Issuer from three Federal funds brokers of
recognized standing selected by it.

“Fiscal Quarter” means any quarter in any Fiscal Year, the duration of such
quarter being defined in accordance with GAAP applied consistently with that
applied in the preparation of the Company’s financial statements referred to in
Section 5.01 (e) hereof.

“Fiscal Year” means a fiscal year of the Company and its Subsidiaries.

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) the amount
equal to the sum of (i) Consolidated EBITDA and (ii) Lease Expense in each case
for the Company and its Subsidiaries for such period, to (b) the sum of
(i) Consolidated Interest Expense and (ii) Lease Expense, in each case for the
Company and its Subsidiaries for such period.

“Foreign Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Company that is not a Domestic Subsidiary.

“Funded Debt” means, as of any date of determination, all indebtedness
(including Capital Lease Obligations but excluding all accounts payable incurred
in the ordinary course of business) of the Company and its Subsidiaries on a
Consolidated basis that would (or would be required to) appear as liabilities
for long-term Debt, short-term Debt, current maturities of Debt, and other
similar interest-bearing obligations on a Consolidated balance sheet of the
Company and its Subsidiaries in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, applied on a basis consistent (except for
changes concurred in by the Company’s independent public accountants) with the
most recent audited consolidated financial statements of the Company and its
Subsidiaries delivered pursuant to Section 6.04.

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board or similar
body, whether federal, state, provincial, territorial, local or foreign.

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

“Hazardous Substance” means (i) any hazardous substance or toxic substance as
such terms are presently defined or used in § 101(14) of CERCLA (42 U.S.C. §
9601(14)), in 33 U.S.C. § 1251 et. seq. (Clean Water Act), or 15 U.S.C. § 2601
et. seq. (Toxic Substances Control Act) and (ii) as of any date of
determination, any additional substances or materials which are hereafter
incorporated in or added to the definition of “hazardous substance” or “toxic
substance” for purposes of CERCLA or any other applicable law.

“Hedge Agreements” means (a) any and all interest rate swaps, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swaps, cross-currency rate swaps, currency
options, spot contracts or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., the International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such agreement.

“Information Memorandum” means the information memorandum dated August 2004
prepared in connection with the Revolving Credit Agreement.

 

7



--------------------------------------------------------------------------------

“Interest Expense” of any Person for any period means the aggregate amount of
interest or fees paid, accrued or scheduled to be paid or accrued in respect of
any Debt (including the interest portion of rentals under Capital Leases) and
all but the principal component of payments in respect of conditional sales,
equipment trust or other title retention agreements paid, accrued or scheduled
to be paid or accrued by such Person during such period, net of interest income,
determined in accordance with GAAP.

“Issue” means, with respect to any Letter of Credit, either to issue, or to
extend the expiry of, or to renew, or to increase the amount of, such Letter of
Credit, and the term “Issued” or “Issuance” shall have corresponding meanings.

“LC Collateral Account” means a deposit account in the name of the Company to be
designated by the LC Issuer from time to time in which cash has been deposited
as collateral security for the reimbursement of drawings under any outstanding
Letters of Credit in accordance with Sections 2.15 and 7.01.

“LC Facility Documents” means, collectively, this Agreement, and each
application or agreement and other documents delivered in connection with
Letters of Credit pursuant to Section 2.03 hereof, in each case as amended,
supplemented or otherwise modified hereafter from time to time in accordance
with the terms thereof and Section 8.01 hereof.

“LC Issuer” means Bank of America, N.A. or any Affiliate thereof as agreed to
from time to time by the Company and the LC Issuer, that may from time to time
Issue Letters of Credit for the account of the Company or for the account of any
LC Subsidiary.

“LC Subsidiary” means, as of the date hereof, the Subsidiaries of the Company
listed on Schedule III hereto and, after the date hereof, any other Subsidiary
of the Company that may from time to time become a party hereto and in
connection therewith such other Subsidiary shall execute such documents as are
reasonably requested by the LC Issuer to evidence its agreement to be bound
hereunder as an LC Subsidiary, and for whose account the LC Issuer may from time
to time Issue Letters of Credit.

“Lease Expense” means, with respect to any Person, for any period for such
Person and its subsidiaries on a Consolidated basis, lease and rental expense
accrued during such period under all leases and rental agreements, other than
Capital Leases and leases of personal property, determined in conformity with
GAAP.

“Letter of Credit” means a Trade Letter of Credit which is in form and substance
satisfactory to the LC Issuer, as amended, supplemented or otherwise modified
from time to time.

“Letter of Credit Liability” means, as of any date of determination, all then
existing liabilities of the Company and the LC Subsidiaries to the LC Issuer in
respect of the Letters of Credit Issued for the Company’s account and for the
account of the LC Subsidiaries, whether such liability is contingent or fixed,
and shall, in each case, consist of the sum of (i) the aggregate maximum amount
(the determination of such maximum amount to assume compliance with all
conditions for drawing) then available to be drawn

 

8



--------------------------------------------------------------------------------

under such Letters of Credit (including, without limitation, amounts available
under such Letters of Credit for which a draft has been presented but not yet
honored) and (ii) the aggregate amount which has then been paid by, and not been
reimbursed to, the LC Issuer under such Letters of Credit. For the purposes of
determining the Letter of Credit Liability, the face amount of Letters of Credit
outstanding in an Alternative Currency shall be expressed as the equivalent of
such Alternative Currency in Dollars as determined in Section 2.11(a) hereof.

“Leverage Ratio” means, as of any date of determination, the ratio of (a) the
amount equal to Consolidated Funded Debt for the most recently completed four
consecutive Fiscal Quarters ending on or prior to such date, to (b) Consolidated
EBITDA for the most recently completed four consecutive Fiscal Quarters ending
on or prior to such date, in each case for the Company and its Subsidiaries as
of such date.

“Lien” means any assignment, chattel mortgage, pledge or other security interest
or any mortgage, deed of trust or other lien, or other charge or encumbrance,
upon property or rights (including after acquired property or rights), or any
preferential arrangement with respect to property or rights (including after
acquired property or rights) which has the practical effect of constituting a
security interest or lien.

“Loan Party” has the meaning assigned to such term in the Revolving Credit
Agreement.

“Margin Stock” has the meaning assigned to such term in Regulation U of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), results of operations, or prospects of the
Company and its Subsidiaries, taken as a whole; provided, that a downgrade of
the Company’s public debt ratings or a Negative Pronouncement shall not by
itself be deemed to be a material adverse change; provided, further, the
occurrence or subsistence of any such material adverse change which has been
disclosed (a) by the Company in any filing made with the Securities and Exchange
Commission prior to the date of this Agreement, (b) by the Company in a public
announcement prior to the date of this Agreement, or (c) in the Information
Memorandum, shall not constitute a Material Adverse Change.

“Material Adverse Effect” means a material adverse effect on the financial
condition or results of operations of the Company and its Subsidiaries taken as
a whole.

“Material LC Subsidiary” means, at any date of determination, an LC Subsidiary
that, either individually or together with its Subsidiaries, taken as a whole,
has assets exceeding one percent (1%) of the consolidated total assets of the
Company and its Subsidiaries as at the end of the immediately preceding fiscal
year.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Company or any Subsidiary of the
Company or any ERISA Affiliate is making or accruing an obligation to make
contributions or has within any of the preceding five plan years made or accrued
an obligation to make contributions.

 

9



--------------------------------------------------------------------------------

“Negative Pronouncement” means a public announcement by either S&P or Moody’s in
respect to a possible downgrade of, or negative outlook with respect to, the
public debt rating of the Company.

“Net Income” of any Person means, for any period, net income before
(i) extraordinary items, (ii) the results of discontinued operations and
(iii) the effect of any cumulative change in accounting principles, determined
in accordance with GAAP.

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in
Section 7.01(e) hereof. Without limiting the generality of the foregoing, the
Obligations of the Account Parties under the LC Facility Documents include
(a) the obligation to pay any reimbursement amount, interest, commissions,
charges, expenses, fees, attorneys’ fees and disbursements, indemnity payments
and other amounts payable by any Account Party under any LC Facility Document
and (b) the obligation of any Account Party to reimburse any amount in respect
of any of the foregoing items that the LC Issuer, in its sole discretion, may
elect to pay or advance on behalf of such Account Party.

“OECD” means the Organization for Economic Cooperation and Development.

“Other LC Facilities” means the letter of credit facilities entered into on or
about the date hereof among the Company, the L/C Subsidiaries and each of
Citibank, N.A., HSBC Bank, National Association and JPMorgan Chase Bank, N.A.,
each on terms substantially similar to the terms hereof and of the 364-Day
Agreement, respectively, as each such agreement may be replaced, amended,
supplemented or otherwise modified from time to time.

“Other Taxes” has the meaning specified in Section 3.02(b) hereof.

“Payment Office” means the office of the LC Issuer as shall be from time to time
selected by the LC Issuer and notified by the LC Issuer to the Company and the
LC Subsidiaries.

 

10



--------------------------------------------------------------------------------

“Performance Level” means Performance Level 1, Performance Level 2, Performance
Level 3, Performance Level 4, Performance Level 5, or Performance Level 6, as
identified by reference to the public debt rating and Leverage Ratio in effect
on such date as set forth below:

 

Performance Level        

 

Public Debt Rating        

Level 1   Long-term senior unsecured Debt of the Company rated at least A- by
S&P or A3 by Moody’s or the Leverage Ratio is less than or equal to 1.25:1.00
Level 2   Long-term senior unsecured Debt of the Company rated less than Level 1
but at least BBB+ by S&P or Baa1 by Moody’s or the Leverage Ratio is less than
or equal to 1.25:1.00 Level 3   Long-term senior unsecured Debt of the Company
rated less than Level 2 but at least BBB by S&P or Baa2 by Moody’s or the
Leverage Ratio is less than or equal to 1.25:1.00 Level 4   Long-term senior
unsecured Debt of the Company rated less than Level 3 but at least BBB- by S&P
or Baa3 by Moody’s or the Leverage Ratio is less than or equal to 1.50:1.00
Level 5   Long-term senior unsecured Debt of the Company rated less than Level 4
but at least BB+ by S&P or Ba1 by Moody’s or the Leverage Ratio is less than or
equal to 1.75:1.00 Level 6   Long-term senior unsecured Debt of the Company
rated less than Level 5 or the Leverage Ratio is greater than 1.75:1.00

For purposes of this definition, the Performance Level shall be determined by
the applicable public debt rating or Leverage Ratio as follows: (a) the public
debt ratings above shall be determined as follows: (i) the public debt ratings
shall be determined by the then-current rating announced by either S&P or
Moody’s, as the case may be, for any class of non-credit-enhanced long-term
senior unsecured debt issued by the Company, (ii) if only one of S&P and Moody’s
shall have in effect a public debt rating, the Performance Level shall be
determined by reference to the available rating; (iii) if neither S&P nor
Moody’s shall have in effect a public debt rating, the applicable Performance
Level will be Performance Level 6; (iv) if the ratings on the Company’s
long-term senior unsecured debt established by S&P and Moody’s shall fall within
different levels, the public debt rating will be determined by the higher of the
two ratings, provided, that, in the event that the lower of such ratings is more
than one level below the higher of such ratings, the public debt rating will be
determined based upon the level that is one level above the lower of such
ratings; (v) if any rating established by S&P or Moody’s shall be changed, such
change shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (vi) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
public debt rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be; (b) the
Leverage Ratio shall be determined on the basis of the most recent certificate
of the Company to be delivered pursuant to Section 6.04(c) for the most recently
ended Fiscal Quarter or Fiscal Year and any change in the Leverage Ratio shall
be

 

11



--------------------------------------------------------------------------------

effective one Business Day after the date on which the LC Issuer receives such
certificate; provided, that until the Company has delivered to the LC Issuer
such certificate pursuant to Section 6.04(c) in respect of the first Fiscal
Quarter of 2005, the Leverage Ratio shall be deemed to be at Level 3; provided,
further, that for so long as the Company has not delivered such certificate when
due pursuant to Section 6.04(c), the Leverage Ratio shall be deemed to be at the
level set forth in Level 6 until the respective certificate is delivered to the
LC Issuer; and (c) the Performance Level shall be determined in accordance with
the Company’s respective public debt rating and Leverage Ratio, provided, that,
if the Company’s public debt rating and the Leverage Ratio shall fall within
different levels, the Performance Level will be determined by the higher of the
public debt rating and the Leverage Ratio, provided, further, that, in the event
that the lower of the Company’s public debt rating and the Leverage Ratio is
more than one level below the higher of the Company’s public debt rating and the
Leverage Ratio, the Performance Level shall be determined based upon the level
that is one level above the lower of the Company’s public debt rating and the
Leverage Ratio.

“Permitted Liens” means:

(i) Liens for taxes, assessments or governmental charges or levies to the extent
not past due or to the extent contested, in good faith, by appropriate
proceedings and for which adequate reserves have been established;

(ii) Liens imposed by law, such as materialman’s, mechanic’s, carrier’s,
worker’s, landlord’s and repairman’s Liens and other similar Liens arising in
the ordinary course of business which relate to obligations which are not
overdue for a period of more than 30 days or which are being contested in good
faith, by appropriate proceedings and for which reserves required by GAAP have
been established;

(iii) pledges or deposits in the ordinary course of business to secure
obligations (including to secure letters of credit posted in connection
therewith) under worker’s compensation or unemployment laws or similar
legislation or to secure the performance of leases or contracts (including
insurance contracts issued by insurance companies which are Subsidiaries of the
Company) entered into in the ordinary course of business or of public or
statutory obligations, bids, or appeal bonds;

(iv) zoning restrictions, easements, licenses, landlord’s Liens or restrictions
on the use of property which do not materially impair the use of such property
in the operation of the business of the Company or any of its Subsidiaries;

(v) Liens upon assets subject to a Capital Lease and securing payment of the
obligations arising under such Capital Lease;

(vi) Liens of the Company and its Subsidiaries not described in the foregoing
clauses (i) through (v) existing on the Effective Date and listed on Schedule
VIII and any extensions, renewals or replacements of such Liens for the same or
lesser amount, provided, that, no such extension, renewal or replacement shall
extend to or cover any property not theretofore subject to the Lien being
extended, renewed or replaced;

 

12



--------------------------------------------------------------------------------

(vii) judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(f); and

(viii) Liens arising out of or pursuant to this Agreement and the Other LC
Facilities.

“Person” means an individual, partnership, limited liability company,
corporation (including a business trust), joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained by the Company, any Subsidiary of the Company or any ERISA Affiliate
for its employees and subject to Title IV of ERISA.

“Requirements of Law” means, with respect to any Person, all laws,
constitutions, statutes, treaties, ordinances, rules and regulations, all
orders, writs, decrees, injunctions, judgments, determinations and awards of an
arbitrator, a court or any other Governmental Authority, and all Governmental
Authorizations, binding upon or applicable to such Person or to any of its
properties, assets or businesses.

“Responsible Officer” means, with respect to any certificate, report or notice
to be delivered or given hereunder, unless the context otherwise requires, the
president, chief executive officer, chief financial officer or treasurer of the
Company or other executive officer of the Company who in the normal performance
of his or her operational duties would have knowledge of the subject matter
relating to such certificate, report or notice.

“Revolving Credit Agreement” means that certain Revolving Credit Agreement dated
as of August 30, 2004 between the Company, certain of its Subsidiaries and the
banks and financial institutions listed therein, as such agreement may be
replaced, amended, supplemented or otherwise modified from time to time.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
trust or other Person of which more than 50% of the outstanding capital stock
(or similar property right in the case of partnerships and trusts and other
Persons) having ordinary voting power to elect a majority of the board of
directors of such corporation (or similar governing body or Person with respect
to partnerships and trusts and other Persons) (irrespective of whether or not at
the time capital stock of any other class or classes of such corporation shall
or might have voting power upon the occurrence of any contingency) is at the
time directly or indirectly owned by such Person, by such Person and one or more
other Subsidiaries of such Person, or by one or more other Subsidiaries of such
Person.

“Subsidiary LC Obligations” has the meaning specified in Section 2.12(b) hereof.

 

13



--------------------------------------------------------------------------------

“Tangible Net Worth” means the consolidated shareholder’s equity of the Company
and its Subsidiaries, determined in accordance with GAAP less goodwill and other
intangibles (other than patents, trademarks, licenses, copyrights and other
intellectual property and prepaid assets).

“Taxes” has the meaning specified in Section 3.02(a) hereof.

“ Termination Date” means the third anniversary of the date of this Agreement,
or the earlier date of termination of the obligation of the LC Issuer to issue
Letters of Credit pursuant to Section 7.01 hereof.

“364-Day Agreement” has the meaning set forth in the Preliminary Statements
hereto.

“Total Assets” means, as of any date of determination, the consolidated assets
of the Company and its Subsidiaries at the end of the Fiscal Quarter immediately
preceding such date, determined in accordance with GAAP.

“Trade Letter of Credit” means a direct-pay trade or documentary letter of
credit issued for the benefit of a vendor in connection with the purchase of
goods by the Company or any of its Subsidiaries in the ordinary course of
business.

“UCP” has the meaning specified in Section 2.08 hereof.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

SECTION 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

SECTION 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP applied in a consistent manner
with that applied in the preparation of the financial statements referred to in
Section 5.01 (e) hereof.

ARTICLE II

AMOUNTS AND TERMS OF LETTERS OF CREDIT

SECTION 2.01 Letters of Credit. The LC Issuer agrees, on the terms and
conditions hereinafter set forth, to Issue for the account of the Company or any
LC Subsidiary, one or more Letters of Credit from time to time during the period
from the date of this Agreement until the day that is five Business Days prior
to the Termination Date in an aggregate undrawn amount not to exceed at any time
the Facility Amount in effect at such time (inclusive of the Dollar equivalent
of Letters of Credit Issued in Euro, or in any other Alternative Currency if the
LC Issuer agrees to issue Letters of Credit in such other Alternative Currency),
each such Letter of Credit upon its Issuance to expire on or before the date
which occurs one year from the

 

14



--------------------------------------------------------------------------------

date of its initial Issuance; provided, however, that the LC Issuer shall not be
obligated to, and shall not, Issue any Letter of Credit if:

(a) after giving effect to the Issuance of such Letter of Credit, the then
outstanding aggregate amount of all Letter of Credit Liability shall exceed the
Facility Amount then in effect;

(b) the LC Issuer shall have notified the Company that no further Letters of
Credit are to be Issued by the LC Issuer due to failure to meet any of the
applicable conditions set forth in Article IV, and such notice has not been
withdrawn; or

(c) such Letter of Credit is requested to be Issued for the account of any LC
Subsidiary that is not a Material Subsidiary but is the subject of any of the
circumstances described in Section 7.01(e) hereof.

Within the limits of the obligations of the LC Issuer set forth above and in
Section 2.02 hereof, the Company and each LC Subsidiary may request the LC
Issuer to Issue one or more Letters of Credit, reimburse the LC Issuer for
payments made thereunder pursuant to Section 2.04(a) hereof and request the LC
Issuer to Issue one or more additional Letters of Credit under this
Section 2.01.

SECTION 2.02 Limitation on Obligation to Issue Letters of Credit Denominated in
Alternative Currencies. The LC Issuer agrees to Issue from time to time Letters
of Credit denominated in Euro and in its sole discretion upon request agrees to
Issue from time to time Letters of Credit denominated in other Alternative
Currencies, provided, that the LC Issuer shall not be obligated to Issue any
Letter of Credit denominated in Euro if, after giving effect to the Issuance of
any such Letter of Credit denominated in Euro, the then outstanding aggregate
amount of all Letter of Credit Liability with respect to all Letters of Credit
denominated in Euro equals or exceeds (on a Dollar equivalent basis)
$50,000,000.

SECTION 2.03 Issuing the Letters of Credit. Each Letter of Credit shall be
Issued on a Business Day on reasonable prior notice by hand delivery, telecopier
or transmitted by electronic communication (if arrangements for doing so have
been approved by the LC Issuer) from the Company or any LC Subsidiary, as the
case may be, to the LC Issuer as provided in the application and agreement
governing such Letter of Credit specifying the date, amount, currency, expiry
and beneficiary thereof, accompanied by such documents as the LC Issuer may
specify to the Company or LC Subsidiary, as the case may be, in form and
substance satisfactory to the LC Issuer. On the date specified by the Company or
LC Subsidiary, as the case may be, in such notice and upon fulfillment of the
applicable conditions set forth in Section 2.01 hereof, the LC Issuer will Issue
such Letter of Credit.

SECTION 2.04 Reimbursement Obligations. The Company or the appropriate LC
Subsidiary, as the case may be, shall:

(a) pay to the LC Issuer an amount equal to, and in reimbursement for, each
amount which the LC Issuer pays under any Letter of Credit not later than the
date which occurs one Business Day after notice from the LC Issuer to the
Company of the payment of such amount by the LC Issuer under such Letter of
Credit; and

 

15



--------------------------------------------------------------------------------

(b) pay to the LC Issuer interest on each amount which the LC Issuer pays under
any Letter of Credit from the date on which the LC Issuer pays such amount until
such amount is reimbursed in full to the LC Issuer pursuant to subclause
(i) above, payable on demand, at a fluctuating rate per annum equal to 2% per
annum above the Base Rate in effect from time to time.

SECTION 2.05 Letter of Credit Facility Fees. The Company hereby agrees to pay to
the LC Issuer a letter of credit facility fee, accruing from the date hereof
until the Termination Date, at a rate per annum equal to the Applicable Margin
in effect from time to time (i) on the Facility Amount in effect from time to
time from and after such date (regardless of the actual or deemed usage
thereof), payable quarterly in arrears on the last day of each January, April,
July and October and on the Termination Date and (ii) on the aggregate amount of
Letter of Credit Liability under all Letters of Credit that are outstanding
beyond the Termination Date payable in arrears on the last day of each January,
April, July and October after the Termination Date and on the first day after
the Termination Date on which no Letters of Credit are outstanding.

SECTION 2.06 Indemnification; Nature of the LC Issuer’s Duties. (a) The Company
agrees to indemnify and save harmless the LC Issuer from and against any and all
claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable attorneys’ fees) which the LC Issuer may incur or be
subject to as a consequence, direct or indirect, of (i) the Issuance of any
Letter of Credit or (ii) any action or proceeding relating to a court order,
injunction, or other process or decree restraining or seeking to restrain the LC
Issuer from paying any amount under any Letter of Credit; provided, that, the LC
Issuer shall not be indemnified for any of the foregoing caused by its gross
negligence or willful misconduct.

(b) The obligations of the Company and each LC Subsidiary hereunder with respect
to Letters of Credit shall be unconditional and irrevocable, and shall be paid
strictly in accordance with the terms hereof under all circumstances, including,
without limitation, any of the following circumstances:

(a) any lack of validity or enforceability of any Letter of Credit or this
Agreement or any agreement or instrument relating thereto;

(b) the existence of any claim, setoff, defense or other right which the Company
or any LC Subsidiary may have at any time against the beneficiary, or any
transferee, of any Letter of Credit, the LC Issuer, or any other Person;

(c) any draft, certificate, or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(d) any lack of validity, effectiveness, or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part;

 

16



--------------------------------------------------------------------------------

(e) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any Letter of Credit or of the proceeds
thereof;

(f) any exchange, release or non-perfection of any collateral, or any release or
non-perfection of any collateral, or any release or amendment or waiver of or
consent to departure from any guarantee, for all or any of the obligations of
the Company or an LC Subsidiary in respect of the Letters of Credit;

(g) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the obligations of the Company or any LC Subsidiary in respect
of the Letters of Credit or any other amendment or waiver of or any consent to
departure from all or any of this Agreement;

(h) any failure of the beneficiary of a Letter of Credit to strictly comply with
the conditions required in order to draw upon any Letter of Credit;

(i) any misapplication by the beneficiary of any Letter of Credit of the
proceeds of any drawing under such Letter of Credit; or

(j) any other circumstance or happening whatsoever, whether or not similar to
the foregoing;

provided, that, notwithstanding the foregoing, the LC Issuer shall not be
relieved of any liability it may otherwise have as a result of its gross
negligence or willful misconduct.

SECTION 2.07 Increased Costs. (a) Change in Law. If, at any time after the date
of this Agreement, any change in any law or regulation or in the interpretation
thereof by any court or administrative or governmental authority charged with
the administration thereof shall either (i) impose, modify or deem applicable
any reserve, special deposit or similar requirement against letters of credit or
guarantees issued by, or assets held by or deposits in or for the account of,
the LC Issuer or (ii) impose on the LC Issuer any other condition regarding this
Agreement or the Letters of Credit or any collateral thereon, and the result of
any event referred to in clause (i) or (ii) above shall be to increase the cost
(other than an increase in taxes, which increase is dealt with exclusively in
Article III) to the LC Issuer of issuing, maintaining or funding the Letters of
Credit, then, upon demand by the LC Issuer, the Company shall pay to the LC
Issuer, from time to time as specified by the LC Issuer, additional amounts
sufficient to compensate the LC Issuer for such increased cost; provided, that,
the Company shall have no obligation to reimburse the LC Issuer for increased
costs incurred more than 60 days prior to the date of such demand. A certificate
as to the amount of such increased cost setting forth the basis for the
calculation of such increased costs, submitted by the LC Issuer to the Company,
shall be conclusive and binding for all purposes, absent manifest error.

(b) Capital. If, at any time after the date of this Agreement, the LC Issuer
determines that compliance with any law or regulation or any guideline or
request from any central bank or other governmental authority (whether or not
having the force of law) affects or would affect the amount of capital required
or expected to be maintained by the LC Issuer or any corporation controlling the
LC Issuer and that the amount of such

 

17



--------------------------------------------------------------------------------

capital is increased by or based upon the existence of the LC Issuer’s
commitment hereunder and other commitments of this type or the issuance of the
Letters of Credit (or similar contingent obligations), then, upon written demand
by the LC Issuer, the Company shall pay to the LC Issuer, from time to time as
specified by the LC Issuer, additional amounts sufficient to compensate the LC
Issuer or such corporation in the light of such circumstances, to the extent
that the LC Issuer reasonably determines such increase in capital to be
allocable to the existence of the LC Issuer’s commitment hereunder; provided,
that, the Company shall have no obligation to pay such compensatory amounts that
relate to an actual increase in the capital of the LC Issuer undertaken by the
LC Issuer more than 60 days prior to the date of such demand. A certificate as
to such amounts setting forth the basis for the calculation of such amount
submitted to the Company by the LC Issuer shall be conclusive and binding for
all purposes, absent manifest error.

(c) Without prejudice to the survival of any other agreement of the Company
hereunder, the agreements and obligations of the Company contained in this
Section 2.07 shall survive the payment in full (after the Termination Date) of
all Obligations.

(d) Without affecting its rights under Sections 2.07(a) or 2.07(b) hereof or any
other provision of this Agreement, the LC Issuer agrees that if there is any
increase in any cost to or reduction in any amount receivable by the LC Issuer
with respect to which the Company would be obligated to compensate the LC Issuer
pursuant to Sections 2.07(a) or 2.07(b) hereof, the LC Issuer shall use
reasonable efforts to select an alternative Applicable Issuing Office, which
would not result in any such increase in any cost to or reduction in any amount
receivable by the LC Issuer; provided, however, that the LC Issuer shall not be
obligated to select an alternative Applicable Issuing Office if the LC Issuer
determines that (i) as a result of such selection the LC Issuer would be in
violation of any applicable law, regulation, treaty, or guideline, or would
incur additional costs or expenses or (ii) such selection would be inadvisable
for regulatory reasons or inconsistent with the interests of the LC Issuer.

SECTION 2.08 Uniform Customs and Practice. The Uniform Customs and Practice for
Documentary Credits as most recently published by the International Chamber of
Commerce (“UCP”) shall in all respects be deemed a part of this Article II as if
incorporated herein and shall apply to the Letters of Credit.

SECTION 2.09 Reductions in Facility Amount. The Company shall have the right,
upon at least three Business Days’ notice to the LC Issuer, to reduce in whole
or in part the Facility Amount, provided, that, each partial reduction shall be
in the aggregate amount of $10,000,000 or an integral multiple of $5,000,000 in
excess thereof and no such reduction shall reduce the Facility Amount below the
then outstanding aggregate amount of all Letter of Credit Liability.

SECTION 2.10 Existing Letters of Credit/Deemed Letters of Credit. (a) Existing
Letters of Credit. There currently are outstanding certain Trade Letters of
Credit issued by the LC Issuer under the Existing Letter of Credit Agreement the
outstanding balance of each of which is set forth on Schedule II hereto (as such
Schedule may be modified between the date

 

18



--------------------------------------------------------------------------------

hereof and the fifth Business Day after the Effective Date) (collectively, the
“Existing Letters of Credit”). From and after the date hereof and upon
fulfillment of the conditions to initial Issuance specified in Section 4.01
hereof, each such Existing Letter of Credit shall be deemed and treated for all
purposes hereof (including, without limitation, the calculation of fees payable
under Section 2.05 hereof, and calculating the usage of the Facility Amount
under Section 2.01 hereof) as a “Letter of Credit” hereunder, any participation
interest existing prior to the date hereof of the LC Issuer in such Existing
Letters of Credit shall, without further action on its part, be deemed
extinguished in full and the LC Issuer, without further act on its part, shall
be deemed to have Issued each such Existing Letter of Credit as provided in
Section 2.01 hereof.

(b) Deemed Letters of Credit. The Company may, not less than 30 days prior to
the date upon which the commitments under the 364-Day Agreement will terminate
(the “364-Day Termination Date”) deliver a notice to the LC Issuer (the “Notice
of Election”), notifying the LC Issuer that the Company is electing to treat
certain letters of credit issued under the 364-Day Agreement as issued under
this Agreement. On the 364-Day Termination Date, and upon fulfillment of the
conditions to Issuance set forth in Section 4.02 hereof, any letter of credit
issued pursuant to the terms of the 364-Day Agreement and identified by the
Company not less than five days prior to the 364-Day Termination Date in a
written notice to the LC Issuer as being the subject of this Section 2.10(b)
shall be deemed and treated for all purposes hereof (including, without
limitation, calculating the usage of the Facility Amount under Section 2.01
hereof) as a “Letter of Credit” hereunder and the LC Issuer, without further act
on its part, shall be deemed to have Issued each such letter of credit as
provided in Section 2.01 hereof; provided, however, that the LC Issuer shall not
be obligated to, and shall not, treat any such letter of credit as having been
Issued hereunder if, after giving effect to the deemed Issuance of such Letter
of Credit, the then outstanding aggregate amount of all Letter of Credit
Liability shall exceed the Facility Amount then in effect.

SECTION 2.11 Currency Provisions.

(a) Equivalents. For purposes of the provisions of Article II, (i) the
equivalent in Dollars of any Alternative Currency shall be determined by using
the mean of the bid and offer quoted spot rates at which the LC Issuer’s
principal office in New York, New York offers to exchange Dollars for such
Alternative Currency in New York, New York at 11:00 A.M. (New York City time) on
the Business Day on which such equivalent is to be determined and (ii) the
equivalent in any Alternative Currency of Dollars shall be determined by using
the mean of the bid and offer quoted spot rates at which the LC Issuer’s
principal office in New York, New York offers to exchange such Alternative
Currency for Dollars in New York, New York at 11:00 A.M. (New York City time) on
the Business Day on which such equivalent is to be determined.

(b) Commitment. For purposes of determining the unused portion of the Facility
Amount of the LC Issuer specified in Section 2.01 hereof, the equivalent in
Dollars of each Letter of Credit issued by the LC Issuer in an Alternative
Currency as determined on the date of the Issuance of such Letter of Credit
shall be the amount of the

 

19



--------------------------------------------------------------------------------

Facility Amount of the LC Issuer used in connection with the Issuance of such
Letter of Credit. Further adjustments shall be made with respect to the unused
portion of the Facility Amount of the LC Issuer to Issue Letters of Credit based
upon fluctuations thereafter in the value of the Alternative Currency of such
Letter of Credit as provided in subsection (c) below.

(c) Mark to Market. If, on any day, the equivalent in Dollars of the aggregate
face amount of all Letters of Credit then outstanding exceeds the Facility
Amount then in effect, the Company shall, upon demand by the LC Issuer,
immediately deposit with the LC Issuer, in Dollars, (i) the Dollar amount of
such excess plus (ii) a Dollar amount equal to the lesser of (A) $1,000,000 and
(B) 5% of the Dollar equivalent of all then existing Letter of Credit Liability
relating to Letters of Credit denominated in Alternative Currencies, which
amount shall be held by the LC Issuer as collateral for the Company’s and LC
Subsidiaries’ obligations with respect to outstanding Letters of Credit.

SECTION 2.12 Company Guaranty.

(a) Generally. The LC Issuer may, from time to time, Issue Letters of Credit for
the account of each LC Subsidiary provided, that, the reimbursement and other
obligations of each such LC Subsidiary are and remain unconditionally guaranteed
by the Company pursuant to this Section 2.12.

(b) Guaranty. The Company hereby unconditionally and irrevocably guarantees the
punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all obligations of the LC Subsidiaries now or hereafter existing
under this Agreement with respect to Letters of Credit issued for the account of
any of the LC Subsidiaries, including any extensions, modifications,
substitutions, amendments and renewals thereof, whether for reimbursement
obligations, interest, fees, expenses or otherwise (such obligations being the
“Subsidiary LC Obligations”), and agrees to pay any and all expenses (including
reasonable counsel fees and expenses in accordance with Section 8.04 hereof)
incurred by the LC Issuer in enforcing any rights hereunder with respect to the
Subsidiary LC Obligations. Without limiting the generality of the foregoing, the
Company’s liability shall extend to all amounts which constitute part of the
Subsidiary LC Obligations and would be owed by any LC Subsidiary to the LC
Issuer hereunder, or under the Letters of Credit issued for the account of an LC
Subsidiary, but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such LC Subsidiary.

(c) Guaranty Absolute. The Company guarantees that the Subsidiary LC Obligations
will be paid strictly in accordance with the terms hereof regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the LC Issuer with respect thereto. The
obligations of the Company hereunder are independent of the Subsidiary LC
Obligations and a separate action or actions may be brought and prosecuted
against the Company to enforce the guaranty contained in this Section 2.12,
irrespective of whether any action is brought against any LC Subsidiary or
whether any LC Subsidiary is joined in any such action or

 

20



--------------------------------------------------------------------------------

actions. The liability of the Company under the guaranty contained in this
Section 2.12 shall be absolute and unconditional irrespective of:

(a) any lack of validity or enforceability of any of the Subsidiary LC
Obligations or any agreement or instrument relating thereto against any LC
Subsidiary or any other Person;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Subsidiary LC Obligations, or any other amendment or
waiver of or any consent to departure herefrom with respect to Letters of Credit
issued for the account of an LC Subsidiary including, without limitation, any
increase in the Subsidiary LC Obligations resulting from the Issuance of Letters
of Credit beyond the aggregate limitation specified in Section 2.01 hereof to
any and all LC Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Subsidiary LC Obligations;

(d) any manner of application of collateral, or proceeds thereof, to all or any
of the Subsidiary LC Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Subsidiary LC Obligations or any other
assets of an LC Subsidiary;

(e) any change, restructuring or termination of the corporate structure or
existence of an LC Subsidiary or any LC Subsidiary’s lack of corporate power or
authority; or

(f) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a third party guarantor.

The guaranty provided in this Section 2.12 shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Subsidiary LC Obligations is rescinded or must otherwise be returned by the LC
Issuer upon the insolvency, bankruptcy or reorganization of an LC Subsidiary or
otherwise, all as though such payment had not been made.

(d) Waivers. The Company hereby waives, to the extent permitted by applicable
law:

(a) any requirement that the LC Issuer secure or insure any security interest or
lien or any property subject thereto or exhaust any right or take any action
against any LC Subsidiary or any other Person or any collateral;

(b) any defense arising by reason of any claim or defense based upon an election
of remedies by the LC Issuer (including, without limitation, an election to
nonjudicially foreclose on any real or personal property collateral) which in
any manner impairs, reduces, releases or otherwise adversely affects its
subrogation, reimbursement or contribution rights or other rights to proceed
against any LC Subsidiary or any other Person or any collateral;

 

21



--------------------------------------------------------------------------------

(c) any defense arising by reason of the failure of any LC Subsidiary to
properly execute any letter of credit application and agreement or otherwise
comply with applicable legal formalities;

(d) any defense or benefits that may be derived from California Civil Code §§
2808, 2809, 2810, 2819, 2845 or 2850, or California Code of Civil Procedure §§
580a, 580d or 726, or comparable provisions of the laws of any other
jurisdiction and all other suretyship defenses it would otherwise have under the
laws of California or any other jurisdiction;

(e) any duty on the part of the LC Issuer to disclose to the Company any matter,
fact or thing relating to the business, operation or condition of any LC
Subsidiary and its respective assets now known or hereafter known by the LC
Issuer;

(f) all benefits of any statute of limitations affecting the Company’s liability
under or the enforcement of the guaranty provided in this Section 2.12 or any of
the Subsidiary LC Obligations or any collateral;

(g) all setoffs and counterclaims;

(h) promptness, diligence, presentment, demand for performance and protest;
(i) notice of nonperformance, default, acceleration, protest or dishonor;

(j) except for any notice otherwise required by applicable laws that may not be
effectively waived by the Company, notice of sale or other disposition of any
collateral; and

(k) notice of acceptance of the guaranty provided in this Section 2.12 and of
the existence, creation or incurring of new or additional Subsidiary LC
Obligations.

SECTION 2.13 Dollar Payment Obligation. Notwithstanding any other term or
provision hereof to the contrary, if the Company or any LC Subsidiary fails to
reimburse the LC Issuer for any payment made by the LC Issuer under a Letter of
Credit denominated in an Alternative Currency by the close of business on the
Business Day when due at the Payment Office specified for such reimbursement
payment in such Alternative Currency, then the payment made by the LC Issuer in
such Alternative Currency shall be converted into Dollars (the “Dollar Payment
Amount”) by the LC Issuer as provided for herein, and each of the Company and
each LC Subsidiary for whose account such Letter of Credit was Issued agrees
that it shall be unconditionally obligated to, and shall immediately, reimburse
the LC Issuer the Dollar Payment Amount at the LC Issuer’s then Payment Office
for Dollars.

 

22



--------------------------------------------------------------------------------

SECTION 2.14 Applications; Survival of Provisions. This Agreement shall control
over any provision of any application and agreement for Letters of Credit to the
contrary, but additive or supplemental provisions of any such application and
agreement shall apply to each Letter of Credit Issued pursuant to such
application and agreement. The provisions in this Article shall survive the
Termination Date in respect of all Letters of Credit outstanding thereafter.

SECTION 2.15 Letters of Credit Outstanding on Termination Date. On the
Termination Date, the Company or the LC Subsidiaries, as the case may be, in
respect of all Letters of Credit then issued and outstanding shall either:

(a) Deposit into the LC Collateral Account held by the LC Issuer cash (in
Dollars) in an amount equal to the undrawn amount of such Letters of Credit on
such date as security for the reimbursement of drawings thereunder which shall
be used to reimburse the LC Issuer promptly upon a drawing under any such Letter
of Credit, with the respective portion thereof to be returned to the Company
when the respective Letter of Credit expires or is returned to the LC Issuer,
and in connection therewith the Company shall execute all documents reasonably
required by the LC Issuer; or

(b) Elect that such Letters of Credit be deemed issued pursuant to the terms of
the Revolving Credit Agreement or any other agreement under which letters of
credit may be issued and the LC Issuer is an issuing bank (in each case to the
extent permitted by the terms of such agreement), following which election such
Letters of Credit shall be deemed terminated according to the provisions of this
Agreement and issued pursuant to the terms of the Revolving Credit Agreement or
such other letter of credit agreement, as the case may be; provided, that in
each case sufficient availability exists at such time under the terms of the
Revolving Credit Agreement or such other letter of credit agreement, as the case
may be, to permit the relevant Letters of Credit to be deemed issued thereunder.

SECTION 2.16 LC Subsidiaries. Any Subsidiary of the Company not an LC Subsidiary
on the date hereof may become an “LC Subsidiary” hereunder by delivering to the
LC Issuer appropriate authorizations in respect of it entering into this
Agreement, a letter of credit agreement supplement in substantially the form of
Exhibit D hereto (each a “Letter of Credit Agreement Supplement”), wherein such
Subsidiary agrees to be bound by all terms and provisions of this Agreement
relating to Letters of Credit to be issued for the account of such Subsidiary
and delivers a written consent of the Company assenting to the inclusion of such
Subsidiary as an “LC Subsidiary” hereunder, provided, that, no Subsidiary shall
become an “LC Subsidiary” until the LC Issuer shall have notified the Company in
writing that such Letter of Credit Agreement Supplement and consent are in form
and substance satisfactory to the LC Issuer.

 

23



--------------------------------------------------------------------------------

ARTICLE III

PAYMENTS, TAXES, ETC.

SECTION 3.01 Payments and Computations. (a) Except as otherwise provided in
Section 3.02 hereof, the Company and each LC Subsidiary, as the case may be,
shall make each payment with respect to the Letters of Credit and the LC Issuer
free and clear of all claims, charges, offsets or deductions whatsoever not
later than (i) if such payment relates to letter of credit facility fees or
amounts (other than reimbursements for payments in an Alternative Currency made
under Letters of Credit) or if such payment relates to a Letter of Credit
denominated in Dollars, 1:00 P.M. (New York City time) on the day when due in
Dollars to the LC Issuer at its address referred to in Section 8.02 hereof in
same day funds and (ii) if such payment relates to reimbursement of a Letter of
Credit denominated in an Alternative Currency, (A) in such Alternative Currency,
at the LC Issuer’s Payment Office therefor so long as such payment is made by
the close of business on the Business Day when due and (B) thereafter in Dollars
(at the then Dollar equivalent of the amount due on such preceding Business
Day), by 1:00 P.M. (New York City time) to the LC Issuer at its address referred
to in Section 8.02 hereof in same day funds as provided in Section 2.13 above.

(b) The Company and each LC Subsidiary hereby authorize the LC Issuer, if and to
the extent payment owed to the LC Issuer is not paid when due hereunder to
charge from time to time against any or all of the Company’s or such LC
Subsidiary’s accounts with the LC Issuer any amount so due (it being understood
and agreed that, notwithstanding anything in this Agreement or any of the other
LC Facility Documents to the contrary, accounts, deposits, sums, securities or
other property of any Foreign Subsidiary or of any Subsidiary of a Foreign
Subsidiary (including any Foreign Subsidiary or any Subsidiary of a Foreign
Subsidiary that is an LC Subsidiary) will not serve at any time, directly or
indirectly, to collateralize or otherwise offset the Obligations of the Company
or any Domestic Subsidiary, and, in addition, unless otherwise agreed to by the
Company, the accounts, deposits, sums, securities or other property of a Foreign
Subsidiary or Subsidiary of a Foreign Subsidiary will only serve to
collateralize or offset the Obligations of another Foreign Subsidiary or
Subsidiary of a Foreign Subsidiary that is an LC Subsidiary if such former
Foreign Subsidiary or Subsidiary of a Foreign Subsidiary is owned by such latter
Foreign Subsidiary or Subsidiary of a Foreign Subsidiary that is an LC
Subsidiary).

(c) All computations of interest based on the Base Rate and of letter of credit
facility fees shall be made by the LC Issuer on the basis of a year of 365 or
366 days, as the case may be, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or letter of credit facility fees are payable. Each
determination by the LC Issuer of an interest rate hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or letter of credit facility fee, as the case may be.

SECTION 3.02 Taxes. (a) Any and all payments by the Company and each LC
Subsidiary hereunder shall be made free and clear of and without deduction for
any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities

 

24



--------------------------------------------------------------------------------

with respect thereto, excluding taxes imposed on the overall net income of the
LC Issuer, and franchise taxes imposed on the LC Issuer, by the jurisdiction
under the laws of which the LC Issuer is organized or any political subdivision
thereof and taxes imposed on the overall net income of the LC Issuer, and
franchise taxes imposed on the LC Issuer, by the jurisdiction of the LC Issuer’s
Applicable Issuing Office or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). If the Company or any LC
Subsidiary shall be required by applicable Requirements of Law to deduct any
Taxes from or in respect of any sum payable under any LC Facility Document to
the LC Issuer, (i) the sum payable shall be increased as may be necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.02) the LC Issuer receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Company or such LC Subsidiary shall make such deductions, (iii) the
Company or respective LC Subsidiary shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
Requirements of Law and (iv) as soon as practicable after the date of any
payment of Taxes, the Company or respective LC Subsidiary shall furnish to the
LC Issuer, at its address referred to on the signature page hereto, the original
or a certified copy of a receipt evidencing payment thereof, to the extent such
a receipt is issued therefore, or other evidence of payment thereof that is
reasonably satisfactory to the LC Issuer.

(b) In addition, the Company agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, performance under or otherwise with respect to,
this Agreement or the Letters of Credit (hereinafter referred to as “Other
Taxes”).

(c) The Company or the respective LC Subsidiary will indemnify the LC Issuer for
the full amount of Taxes and Other Taxes (including, without limitation, any
Taxes of any kind imposed or asserted by any jurisdiction on amounts payable
under this Section 3.02) imposed on or paid by the LC Issuer and any liability
(including penalties, additions to tax, interest and expenses) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted. A reimbursement shall be made within 30 days from the date
the LC Issuer makes written demand therefor. The LC Issuer shall give prompt
(within 10 Business Days) notice to the Company of the payment by the LC Issuer
of such amounts payable by the Company under the indemnity set forth in this
subsection (c), and of the assertion by any governmental or taxing authority
that such amounts are due and payable, but the failure to give such notice shall
not affect the Company’s or any LC Subsidiary’s obligations hereunder to
reimburse the LC Issuer for such Taxes or Other Taxes or Taxes imposed or
asserted on amounts payable under this Section 3.02, except that neither the
Company nor any LC Subsidiary shall be liable for penalties or interest accrued
or incurred from the commencement of such 10 Business Day period until 10
Business Days after it receives the notice contemplated above, after which time
it shall be liable for interest and penalties accrued or incurred prior to such
10 Business Day period and accrued or incurred beginning 10 Business Days after
such receipt. Neither the Company nor any LC Subsidiary shall be liable for any
penalties, interest, expense or other liability with respect to such Taxes or
Other Taxes after it has reimbursed the amount thereof to the LC Issuer.

 

25



--------------------------------------------------------------------------------

(d) If the LC Issuer is organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement and from time to time thereafter if requested in writing by the
Company (but only so long as the LC Issuer remains lawfully able to do so), it
shall provide the Company with Internal Revenue Service form W- 8BEN or W-8ECI,
as appropriate, or any successor form prescribed by the Internal Revenue
Service, certifying that the LC Issuer is entitled to benefits under an income
tax treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest payable by the Company or certifying
that the interest is effectively connected with the conduct of a trade or
business in the United States. Similarly, with respect to each LC Subsidiary
organized under the laws of a jurisdiction outside the United States, the LC
Issuer, on or prior to the date of its execution and delivery of this Agreement
and from time to time thereafter if requested in writing by the Company or such
LC Subsidiary (but only so long as the LC Issuer remains lawfully able to do
so), shall provide the Company or such LC Subsidiary with appropriate
documentation certifying applicable exemptions from withholding tax imposed by
any jurisdiction on payments of interest payable by such LC Subsidiary. If the
forms provided by the LC Issuer at the time the LC Issuer first becomes a party
to this Agreement indicate a withholding tax (including, without limitation,
United States interest withholding) tax rate in excess of zero, withholding tax
at such rate shall be considered excluded from “Taxes” unless and until the LC
Issuer provides the appropriate forms certifying that a lesser rate applies,
whereupon withholding tax at such lesser rate only shall be considered excluded
from Taxes for periods governed by such forms; provided however, that, if at the
date of any assignment pursuant to Section 8.07 hereof, the LC Issuer assignor
was entitled to payments under subsection (a) of this Section 3.02 in respect of
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includible in Taxes)
withholding tax, if any, applicable with respect to the assignee on such date.

(e) For any period with respect to which the LC Issuer has failed to provide the
Company or any LC Subsidiary with the appropriate form described in
Section 3.02(d) hereof (other than if such failure is due to a change in law
occurring subsequent to the date on which a form originally was required to be
provided, or if such form otherwise is not required under the first two
sentences of subsection (d) above), the LC Issuer shall not be entitled to
indemnification, and for purposes of clarification, neither the Company nor any
LC Subsidiary shall be required to increase any amounts payable to the LC Issuer
under Sections 3.02(a) or 3.02(c) hereof with respect to Taxes or Other Taxes
imposed by any jurisdiction (including, without limitation, the United States);
provided, however, that should the LC Issuer become subject to Taxes or Other
Taxes because of its failure to deliver a form required hereunder, the Company
shall take such steps as the LC Issuer shall reasonably request to assist the LC
Issuer to recover such Taxes or Other Taxes.

(f) Without affecting its rights under this Section 3.02 or any provision of
this Agreement, the LC Issuer agrees that if any Taxes or Other Taxes are
imposed and required by law to be paid or to be withheld from any amount payable
to the LC Issuer or its Applicable Issuing Office with respect to which the
Company or any LC Subsidiary

 

26



--------------------------------------------------------------------------------

would be obligated pursuant to this Section 3.02 to increase any amounts payable
to the LC Issuer or to pay any such Taxes or Other Taxes, the LC Issuer shall
use reasonable efforts to select an alternative Applicable Issuing Office which
would not result in the imposition of such Taxes or Other Taxes; provided,
however, that no LC Issuer shall be obligated to select an alternative
Applicable Issuing Office if the LC Issuer determines that as a result of such
selection the LC Issuer would be in violation of an applicable law, regulation,
or treaty, or would incur unreasonable additional costs or expenses.

(g) In the event that an additional payment is made under this Section 3.02 for
the account of the LC Issuer and the LC Issuer, in its sole discretion,
determines that it has finally and irrevocably received or been granted a credit
against or release or remission for, or repayment of, any tax paid or payable by
it in respect of or calculated with reference to the deduction or withholding
giving rise to such payment, the LC Issuer shall, to the extent that it
determines that it can do so without prejudice to the retention of the amount of
such credit, relief, remission or repayment, pay to the Company or LC
Subsidiary, as the case may be, such amount as the LC Issuer shall, in its sole
discretion, have determined to be attributable to such deduction or withholding
and which will leave the LC Issuer (after such payment) in no worse position
than it would have been in if the Company or LC Subsidiary had not been required
to make such deduction or withholding. Nothing herein contained shall interfere
with the right of the LC Issuer to arrange its tax affairs in whatever manner it
thinks fit nor oblige the LC Issuer to claim any tax credit or to disclose any
information relating to its tax affairs or any computations in respect thereof
or require the LC Issuer to do anything that would prejudice its ability to
benefit from any other credits, reliefs, remissions or repayments to which it
may be entitled.

(h) The LC Issuer agrees with the Company that it will take all reasonable
actions by all usual means (i) to secure and maintain the benefit of all
benefits available to it under the provisions of any applicable double tax
treaty concluded by the United States of America to which it may be entitled by
reason of the location of the LC Issuer’s Applicable Issuing Office or place of
incorporation or its status as an enterprise of any jurisdiction having any such
applicable double tax treaty, if such benefit would reduce the amount payable by
the Company or any LC Subsidiary in accordance with this Section 3.02 and
(ii) otherwise to cooperate with the Company to minimize the amount payable by
the Company or any LC Subsidiary pursuant to this Section 3.02; provided,
however, that the LC Issuer shall not be obliged to disclose to the Company or
any LC Subsidiary any information regarding its tax affairs or tax computations
nor to reorder its tax affairs or tax planning pursuant hereto.

(i) Without prejudice to the survival of any other agreement of the Company or
any LC Subsidiary hereunder, the agreements and obligations of the Company and
the LC Subsidiaries contained in this Section 3.02 shall survive the payment in
full of the Obligations.

 

27



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS OF ISSUANCE

SECTION 4.01 Conditions Precedent to Effectiveness of this Agreement. This
Agreement shall become effective on and as of the first date (the “Effective
Date”) on which the following conditions precedent have been satisfied:

(a) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the LC
Issuer) and shall remain in effect, and no law or regulation shall be applicable
in the reasonable judgment of the LC Issuer that restrains, prevents or imposes
materially adverse conditions upon the transactions contemplated hereby.

(b) The LC Issuer shall have received the following in form and substance
satisfactory to the LC Issuer:

(a) Certified copies of the resolutions of the board of directors (or persons
performing similar functions) of the Company approving the Agreement and each of
the LC Facility Documents to which it is or is to be a party, and of all
documents evidencing other necessary Governmental Authorizations, or other
necessary consents, approvals, authorizations, notices, filings or actions, with
respect to this Agreement and any of the LC Facility Documents to which it is or
is to be a party.

(b) A copy of a certificate of the Secretary of State (or equivalent
Governmental Authority) of the jurisdiction of organization of each domestic
Account Party listing the certificate or articles of incorporation (or similar
Constitutive Document) of each such Account Party and each amendment thereto on
file in the office of such Secretary of State (or such governmental authority)
and certifying (A) that such amendments are the only amendments to such Person’s
certificate or articles of incorporation (or similar constitutive document) on
file in its office, (B) if customarily available in such jurisdiction, that such
Person has paid all franchise taxes (or the equivalent thereof) to the date of
such certificate and (C) that such Person is duly organized and is in good
standing under the laws of the jurisdiction of its organization.

(c) A certificate of the Secretary or an Assistant Secretary of each domestic
Account Party certifying the names and true signatures of the officers of such
Account Party authorized to sign each LC Facility Document to which it is a
party and the other documents to be delivered hereunder.

(d) A favorable opinion of General Counsel or Associate General Counsel to the
Account Parties, substantially in the form of Exhibit A-1 hereto and as to such
other matters as the LC Issuer may reasonably request.

(e) A favorable opinion of Orrick, Herrington & Sutcliffe LLP, special New York
counsel to the Account Parties, in substantially the form of Exhibit A-2 hereto
and as to such other matters as the LC Issuer may reasonably request.

 

28



--------------------------------------------------------------------------------

(f) Such other approvals, opinions or documents as the LC Issuer may reasonably
request.

(g) Evidence that the 364-Day Agreement and each of the Other LC Facilities has
been entered into and all conditions precedent to the effectiveness of the
364-Day Agreement and each of the Other LC Facilities (except the entry into and
effectiveness of this Agreement) have been satisfied or waived.

(h) Evidence that the security interests granted to each of Citibank, N.A., HSBC
Bank, National Association and JPMorgan Chase Bank, N.A. in respect of those
certain letter of credit agreements between each of such parties and the Company
and dated as of June 25, 2003 have been terminated and all liens thereunder have
been released.

(c) The Company shall have paid all accrued fees and expenses of the LC Issuer
in connection with this Agreement.

(d) All amounts owing by the Company or any of its Subsidiaries to the lenders
and agents under the Existing Letter of Credit Agreement shall have been, paid
in full, and all commitments of the lenders under the Existing Letter of Credit
Agreement (except for the letters of credit issued thereunder which are to be
deemed issued under this Agreement or the 364- Day Agreement) shall have been,
or concurrently with the initial extension of credit made on the Effective Date
shall be, terminated in accordance with the terms of the Existing Letter of
Credit Agreement and all guarantees given, and security interests granted, in
connection therewith shall have been terminated.

SECTION 4.02 Conditions Precedent to Each Issuance. The obligation of the LC
Issuer to Issue each Letter of Credit (including the initial Letter of Credit)
shall be subject to the further conditions precedent that on the date of such
Issuance the following statements shall be true (and each request for Issuance
by the Company or an LC Subsidiary shall constitute a representation and
warranty by the Company or such LC Subsidiary that on the date of such Issuance
such statements are true):

(a) The representations and warranties contained in Section 5.01 hereof (except
the representations and warranties contained in Sections 5.01(f) and 5.01(g)
hereof) are true and correct in all material respects on and as of the date of
such Issuance, before and after giving effect to such Issuance, and to the
application of the proceeds therefrom, as though made on and as of such date,
except to the extent that any such representation or warranty is stated to
relate to an earlier date, in which case such representation or warranty shall
be true and correct in all material respects on and as of such earlier date;

(b) No event has occurred and is continuing, or would result from such Issuance
or from the application of the proceeds therefrom or from such Issuance, which
constitutes an Event of Default or Default; and

(c) The Issuance of such Letter of Credit will be in compliance with the
criteria set forth in Section 2.01(a) and (b) and Section 2.10(b) hereof, as the
case may be.

 

29



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

SECTION 5.01 Representations and Warranties of the Company. The Company
represents and warrants as follows:

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of Delaware; each LC Subsidiary is duly organized or
formed, validly existing and in good standing under the laws of its jurisdiction
of incorporation or organization. The Company and each of its Subsidiaries
possess all powers (corporate or otherwise) and all other authorizations and
licenses necessary to engage in their respective businesses, except where the
failure to so possess would not have a Material Adverse Effect.

(b) The execution, delivery and performance by each Account Party of the LC
Facility Documents to which it is a party and the consummation of the
transactions contemplated thereby are within such Account Party’s respective
powers (corporate or otherwise), have been duly authorized by all necessary
action (corporate or otherwise), and do not (i) contravene such Account Party’s
Constitutive Documents, (ii) violate any Requirements of Law, (iii) conflict
with or result in the breach of, or constitute a default or require any payment
to be made under, any material contract, loan agreement, indenture, mortgage,
deed of trust, lease or other material instrument binding on or affecting any
Account Party or any of its properties or (iv) except for the Liens created
under the LC Facility Documents, result in or require the creation or imposition
of any Lien upon or with respect to any of the properties of any Account Party.
No Account Party is in violation of any such Requirements of Law or in breach of
any such contract, loan agreement, indenture, mortgage, deed of trust, lease or
other instrument, the violation or breach of which would be reasonably likely to
have a Material Adverse Effect.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by any Account Party of the LC Facility
Documents to which it is a party.

(d) Each LC Facility Document is the legal, valid and binding obligation of the
Account Party thereto enforceable against such Account Party in accordance with
its terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity (regardless of whether considered in
a proceeding in equity or at law).

(e) The Consolidated balance sheets of the Company and its Subsidiaries as of
January 29, 2005, and the related Consolidated statements of income and retained
earnings of the Company and its Subsidiaries for the Fiscal Year then ended,
certified by Deloitte & Touche LLP or other independent public accountants
reasonably acceptable to

 

30



--------------------------------------------------------------------------------

the LC Issuer, copies of which have been furnished to the LC Issuer, when taken
as a whole fairly present the Consolidated financial condition of the Company
and its Subsidiaries as at such date and the results of the operations of the
Company and its Subsidiaries for the period ended on such date, all in
accordance with GAAP.

(f) Since January 29, 2005, there has been no Material Adverse Change.

(g) There is no pending or, to the Company’s knowledge, threatened action or
proceeding affecting the Company or any of its Subsidiaries before any court,
governmental agency or arbitrator, (i) which is reasonably likely to be
adversely determined and if adversely determined would have a Material Adverse
Effect or (ii) which purports to affect the legality, validity or enforceability
of any LC Facility Document.

(h) The Company is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock.

(i) Neither the Company nor any of its Subsidiaries is an “investment company,”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.

(j) Set forth on Schedule IV hereto is a complete and accurate list, as of the
date hereof, of all Plans of the Company and its Subsidiaries. Neither the
Company nor any ERISA Affiliate is a party or subject to, or has any obligation
to make payments, or incur any material Withdrawal Liability, to, any
Multiemployer Plan.

(k) Except as provided in Schedule V, no ERISA Event has occurred with respect
to any Plan that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur would reasonably be likely to result
in a Material Adverse Effect.

(l) Except as provided in Schedule V, Schedule B (Actuarial Information) to the
most recently completed annual report (Form 5500 Series) for each Plan of the
Company or its Subsidiaries, copies of which have been or will be filed with the
Internal Revenue Service, is complete and accurate in all material respects and
fairly presents the funding status of such Plan, and since the date of such
Schedule B there has been no material adverse change in such funding status
which would reasonably be likely to result in a Material Adverse Effect.

(m) Except as provided in Schedule V, neither the Company nor any ERISA
Affiliate has been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or has been terminated, within the
meaning of Title IV of ERISA and no Multiemployer Plan is reasonably expected to
be in reorganization or to be terminated, within the meaning of Title IV of
ERISA.

(n) Each of the Company and its Subsidiaries is in compliance with all
Requirements of Law (including, without limitation, all applicable Environmental
Laws)

 

31



--------------------------------------------------------------------------------

applicable to their respective properties, assets and business other than
(i) where the failure to so comply would (as to all such failures to comply in
the aggregate) not have a Material Adverse Effect or (ii) as described on
Schedule VI.

(o) As of the Effective Date, no information, exhibit or report furnished by any
Account Party to the LC Issuer in connection with the negotiation of the LC
Facility Documents or pursuant to the terms of the LC Facility Documents
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein not misleading; provided that
all financial projections, if any, that have been or will be prepared by the
Company and made available to the LC Issuer have been or will be prepared in
good faith based upon reasonable assumptions, it being understood by the LC
Issuer and all the other parties hereto that such projections are subject to
significant uncertainties and contingencies, many of which are beyond the
Company’s control, and that no assurances can be given that the projections will
be realized.

ARTICLE VI

COVENANTS OF THE COMPANY

SECTION 6.01 Affirmative Covenants. The Company will, unless the LC Issuer shall
otherwise consent in writing:

(a) Preservation of Existence, Etc. Preserve and maintain, and cause each of its
Subsidiaries to preserve and maintain, its existence (corporate or otherwise),
rights (charter and statutory), and franchises except if, in the reasonable
business judgment of the Company or such LC Subsidiary, as the case may be, it
is in its best economic interest not to preserve and maintain such rights or
franchises and such failure to preserve and maintain such rights or franchises
would not materially adversely affect the rights of the LC Issuer hereunder or
the ability of the Company or any of the LC Subsidiaries to perform its
obligations under the respective LC Facility Documents (it being understood that
the foregoing shall not prohibit, or be violated as a result of, any
transactions by or involving the Company or any of the LC Subsidiaries otherwise
permitted under Section 6.02).

(b) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable laws (including, without
limitation, ERISA and all Environmental Laws), rules, regulations and orders,
such compliance to include, without limitation, paying before the same become
delinquent all taxes, assessments and governmental charges imposed upon it or
upon its property except to the extent contested in good faith or where the
failure to comply would not have a Material Adverse Effect.

(c) Visitation Rights. Permit, and cause each of the LC Subsidiaries to permit,
the LC Issuer, or any agents or representatives thereof, from time to time,
during normal business hours, and upon reasonable prior notice, to examine and
make copies of and abstracts from its records and books of account, to visit its
properties, and to discuss the affairs, finances and accounts of the Company and
the LC Subsidiaries with any of their respective directors, officers or agents.

 

32



--------------------------------------------------------------------------------

(d) Maintenance of Books and Records. Keep, and cause each of the LC
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Company and each of the LC Subsidiaries in accordance with sound
business practice.

(e) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties which are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, consistent with sound business practice, except
where the failure to so maintain and preserve would not have a Material Adverse
Effect.

(f) Maintenance of Insurance. Maintain, and cause each of the LC Subsidiaries to
maintain, insurance (other than earthquake or terrorism insurance) in amounts,
from responsible and reputable insurance companies or associations, with
limitations, of types and on terms as is customary for the industry; provided,
that, the Company and each of the LC Subsidiaries may self-insure risks and
liabilities in accordance with its practice as of the date hereof and may in
addition self-insure risks and liabilities in amounts as are customarily
self-insured by similarly situated Persons in the industry.

(g) Use of Proceeds. Use the issuances of Trade Letters of Credit solely for
general corporate purposes of the Company and the LC Subsidiaries.

(h) Post-Closing Actions. Within 90 days following the Effective Date, deliver
certified copies of the resolutions of the board of directors (or persons
performing similar functions) of each Account Party (other than the Company)
approving the Agreement and each of the LC Facility Documents to which it is or
is to be a party and ratifying the execution of each of the LC Facility
Documents, together with legal opinions delivered by legal counsel to each such
Account Party, in form and substance satisfactory to the LC Issuer.

SECTION 6.02 Negative Covenants. The Company will not, without the written
consent of the LC Issuer:

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien (including an assignment of any right to
receive income), other than:

(a) Permitted Liens;

(b) Liens securing Debt in an aggregate outstanding principal amount, or
securing exposure under Hedge Agreements, when aggregated (without duplication)
with the outstanding principal amount of all Debt incurred under
Section 6.02(b)(viii), not in excess at any time of 7.5% of the Consolidated
Tangible Net Worth at the end of the immediately preceding Fiscal Quarter;

 

33



--------------------------------------------------------------------------------

(c) Liens upon or in any real property, equipment, fixed asset or capital asset
acquired, constructed, improved or held by the Company or any Subsidiary in the
ordinary course of business to secure the cost of acquiring, constructing or
improving such property, equipment or asset or to secure Debt incurred solely
for the purpose of financing the acquisition of such property, equipment or
asset, or Liens existing on such property, equipment or asset at the time of its
acquisition (other than any such Liens created in contemplation of such
acquisition, construction or improvement that were not incurred to finance the
acquisition, construction or improvement of such property, equipment or asset)
or extensions, renewals or replacements of any of the foregoing for the same or
a lesser amount, provided, however, that no such Lien shall extend to or cover
any properties of any character other than the real property, equipment or asset
being acquired, constructed or improved, and no such extension, renewal or
replacement shall extend to or cover any properties not theretofore subject to
the Lien being extended, renewed or replaced;

(d) Liens upon existing real property interests of the Company or any of its
Subsidiaries to secure Debt in an aggregate principal amount not in excess of
$600,000,000; and

(e) Liens existing on property prior to the acquisition thereof by the Company
or any of its Subsidiaries in the ordinary course of business or on property of
a Person existing at the time such Person is merged into or consolidated with
the Company or any Subsidiary of the Company or becomes a Subsidiary of the
Company; provided that such Liens were not created in contemplation of such
merger, consolidation or acquisition and do not extend to any other assets of
the Company or such Subsidiary, and the replacement, extension or renewal of any
such Lien upon or in the same property subject thereto or the replacement,
extension or renewal (without increase in the amount, shortening the maturity or
change in any direct or contingent obligor if such change would be adverse to
the Company) of the Debt permitted hereunder secured thereby.

(b) Subsidiary Debt. Permit any of its Subsidiaries to create, incur, assume or
suffer to exist, any Debt, except:

(a) Debt under (A) this Agreement, (B) the 364-Day Agreement, (C) the Other LC
Facilities, and (D) the Revolving Credit Agreement;

(b) Debt incurred after the date of this Agreement and secured by Liens
expressly permitted under Section 6.02(a)(iii) hereof in an aggregate principal
amount not to exceed, when aggregated with the principal amount of all Debt
incurred under clause (iii) of this Section 6.02(b), $100,000,000 at any time
outstanding;

(c) Capital Leases incurred after the date of this Agreement which, when the
principal amount thereof is aggregated with the principal amount of all Debt
incurred under clause (ii) of this Section 6.02(b), do not exceed $100,000,000
at any time outstanding;

 

34



--------------------------------------------------------------------------------

(d) Debt referred to in Section 6.02(a)(iv) in a principal amount not in excess
of the amount referred to therein;

(e) Debt existing on the Effective Date and described on Schedule VII (“Existing
Debt”), and any Debt extending the maturity of, or refunding, refinancing or
replacing, in whole or in part, the Existing Debt; provided, that (A) the
aggregate principal amount of such extended, refunding, refinancing or
replacement Debt shall not be increased above the principal amount of the
Existing Debt and the premium, if any, thereon outstanding immediately prior to
such extension, refunding, refinancing or replacement and (B) the direct and
contingent obligors of the Existing Debt shall not be changed as a result of or
in connection with such extension, refunding, refinancing or replacement if such
change would be adverse to the interests of the Company;

(f) Debt owed to the Company or to any Subsidiary of the Company;

(g) Debt not otherwise permitted under this Section 6.02(b) in an outstanding
principal aggregate amount, when aggregated (without duplication) with the
outstanding principal amount of all Debt secured by Liens permitted under
Section 6.02(a)(ii), not in excess at any time of 7.5% of the Consolidated
Tangible Net Worth at the end of the immediately preceding Fiscal Quarter;

(h) Obligations of a Subsidiary of the Company under direct or indirect
guaranties in respect of, or obligations (contingent or otherwise) to purchase
or acquire, or otherwise to assure a creditor against loss in respect of, Debt
of another Subsidiary of the Company permitted under clauses (i) through
(viii) of this Section 6.02(b); and

(i) Endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business.

(c) Investments. Make, or permit any of its Subsidiaries to make, an investment
in any Person that is not a Loan Party or a Subsidiary of a Loan Party by way of
the purchase of such Person’s capital stock or securities or the making of
capital contributions with respect thereto (an “Investment”) unless, on the date
of and after giving pro forma effect to such investment, the Company would be in
compliance with the financial covenants set forth in Section 6.03.

(d) Mergers, Etc. Merge or consolidate with or into any Person, or permit any of
its Subsidiaries to do so, except (i) any Subsidiary of the Company may merge or
consolidate with or into the Company or any Subsidiary of the Company, (ii) the
Company may merge with any other Person so long as the Company is the surviving
corporation and (iii) in connection with any transaction permitted by
Section 6.02(c) or (e).

 

35



--------------------------------------------------------------------------------

(e) Sale of Assets. Sell, lease, transfer or otherwise dispose of, or permit any
of its Subsidiaries to sell, lease, transfer or otherwise dispose of, any
assets, or grant any option or other right to purchase, lease or otherwise
acquire any assets, in each case to any Person that is not a Loan Party or a
Subsidiary of a Loan Party, except (i) sales of inventory in the ordinary course
of its business; (ii) the Company and its Subsidiaries may, directly or
indirectly through the Company or one or more of its Subsidiaries, sell, lease,
transfer or otherwise dispose of any obsolete, damaged or worn-out property or
any other property that is otherwise no longer useful in the conduct of their
business; (iii) the Company and its Subsidiaries may sell real property
interests as part of one or more sale leaseback transactions provided that the
value of such real property interests shall not be in excess of $600,000,000
less, without duplication, the amount of Debt incurred as contemplated by
Section 6.02(a)(iv) hereof; (iv) the Company and its Subsidiaries may sell cash
equivalents and other similar instruments in which it has invested from time to
time; and (v) the Company and its Subsidiaries may sell, lease, transfer or
otherwise dispose of property and assets so long as the aggregate fair market
value of all such property and assets sold, leased, transferred or otherwise
disposed of pursuant to this clause (v) from the Effective Date to the date of
determination does not exceed 25% of the Consolidated Total Assets.

(f) Change in Nature of Business. Make any material change in the nature of the
business of the Company and its Subsidiaries as conducted as of the date hereof.

SECTION 6.03 Financial Covenants. So long as any Letter of Credit shall be
outstanding or the LC Issuer shall have any Commitment hereunder, the Company
will, unless it has the written consent of the LC Issuer to do otherwise:

(a) Leverage Ratio. Maintain a Leverage Ratio as of the last day of each Fiscal
Quarter, determined on the basis of the most recently completed four consecutive
Fiscal Quarters ending on such day, of not greater than 2.25:1.00.

(b) Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio as of
the last day of each Fiscal Quarter, determined on the basis of the most
recently completed four consecutive Fiscal Quarters ending on such day, of not
less than 2.00:1.00.

SECTION 6.04 Reporting Requirements. The Company will furnish to the LC Issuer:

(a) As soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters, Consolidated balance sheets of the Company
and its Subsidiaries as of the end of such Fiscal Quarters and Consolidated
statements of income and retained earnings of the Company and its Subsidiaries
for the period commencing at the end of the previous Fiscal Year and ending with
the end of such Fiscal Quarter, certified by the chief financial officer or
treasurer of the Company and accompanied by a certificate of said officer
stating that such have been prepared in accordance with GAAP.

 

36



--------------------------------------------------------------------------------

(b) As soon as available and in any event within 90 days after the end of each
Fiscal Year, a copy of the annual report for such year for the Company and its
Subsidiaries, containing Consolidated financial statements of the Company and
its Subsidiaries for such Fiscal Year certified by Deloitte & Touche LLP or
other independent public accountants reasonably acceptable to the LC Issuer.

(c) Together with the financial statements required by Sections 6.04(a) and (b),
a compliance certificate, in substantially the form of Exhibit B hereto, signed
by the chief financial officer or treasurer of the Company stating (i) whether
or not he or she has knowledge of the occurrence of any Event of Default or
Default and, if so, stating in reasonable detail the facts with respect thereto
and (ii) whether or not the Company is in compliance with the requirements set
forth in Section 6.03 and showing the computations used in determining such
compliance or non-compliance.

(d) As soon as possible and in any event within five days after a Responsible
Officer becomes aware of each Event of Default and Default, a statement of a
Responsible Officer of the Company setting forth details of such Event of
Default or Default and the action which the Company has taken and proposes to
take with respect thereto.

(e) Promptly after the sending or filing thereof, copies of all reports which
the Company sends to any of its security holders, and copies of all reports and
registration statements which the Company or any Subsidiary files with the
Securities and Exchange Commission (the “SEC”) or any national securities
exchange.

(f) Promptly after the filing or receiving thereof, copies of all reports and
notices which the Company or any Subsidiary files under ERISA with the Internal
Revenue Service or the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or which the Company or any Subsidiary receives from such
entities other than immaterial regular periodic notices and reports and notices
and reports of general circulation.

(g) Within 120 days after the end of each Fiscal Year, a summary, prepared by a
Responsible Officer of the Company, of the Company’s (and its Subsidiaries’)
major insurance coverages (and the amount of self-insurance) then in effect.

(h) Such other information respecting the condition or operations, financial or
otherwise, of the Company or any of its Subsidiaries as the LC Issuer may from
time to time reasonably request.

Notwithstanding the foregoing, the financial statements required to be delivered
by the Company pursuant to Sections 6.04(a) and (b) and the reports and
statements required to be delivered by the Company pursuant to Section 6.04(e)
shall be deemed to have been delivered (i) on the date on which the Company
posts reports containing such financial statements or other materials on the
Company’s website on the internet at “www.gapinc.com” (or any successor page
notified to the LC Issuer) or (ii) when such reports containing such financial
statements or other materials are posted on the SEC’s website on the internet at
“www.sec.gov”.

 

37



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) Any Account Party shall fail to pay any reimbursement obligation under any
Letter of Credit when the same becomes due and payable; or shall fail to pay any
interest payable with respect to any Letter of Credit, or any fees or any other
amounts hereunder within five days after the same become due and payable by it;
or

(b) Any representation or warranty made by any Account Party in any LC Facility
Document (whether made on behalf of itself or otherwise) or by any Account Party
(or any of its officers) in connection with any LC Facility Document shall prove
to have been incorrect in any material respect when made; or

(c) Any Account Party shall fail to perform or observe (i) any covenant or
agreement contained in Section 6.02 or 6.03 hereof; or (ii) such other term,
covenant or agreement contained in any LC Facility Document on its part to be
performed or observed if the failure to perform or observe such other term,
covenant or agreement shall remain unremedied for 30 days after written notice
thereof shall have been given to such Account Party by the LC Issuer; or

(d) The Company or any of its LC Subsidiaries shall fail to pay any principal of
or premium or interest on any Debt which is outstanding in a principal amount of
at least $50,000,000 in the aggregate (but excluding Debt hereunder) of the
Company or such LC Subsidiary when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), redeemed, purchased or defeased, or an
offer to prepay, redeem, purchase or defease such Debt shall be required to be
made, in each case as a result of a default thereunder and prior to the stated
maturity thereof; or

(e) The Company or any of the Material LC Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Company or
any of the Material LC Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or

 

38



--------------------------------------------------------------------------------

any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Company or any of the Material LC Subsidiaries
shall take any corporate action to authorize any of the actions set forth above
in this subsection (e); or

(f) One or more judgments or orders for the payment of money in excess of
$50,000,000 in the aggregate shall be rendered against the Company or any of the
LC Subsidiaries and either (i) enforcement proceedings shall have been commenced
by any creditor upon such judgment or order or (ii) there shall be any period of
forty-five (45) consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such judgment or order shall not give rise
to an Event of Default under this Section 7.01(f) if and so long as (A) the
amount of such judgment or order which remains unsatisfied is covered by a valid
and binding policy of insurance between the respective Account Party and the
insurer covering full payment of such unsatisfied amount and (B) such insurer
has been notified, and has not disputed the claim made for payment, of the
amount of such judgment or order; or

(g) A Change of Control shall have occurred; or

(h) Any material provision of any of the LC Facility Documents after delivery
thereof pursuant to Section 4.01 hereof shall for any reason (other than
pursuant to the terms thereof) cease to be valid and binding on or enforceable
against any of the Account Parties intended to be a party to it, or any such
Account Party shall so state in writing; or

(i) Any of the following events or conditions shall have occurred and such event
or condition, when aggregated with any and all other such events or conditions
set forth in this subsection (j), has resulted or is reasonably expected to
result in liabilities of the Account Parties and/or the ERISA Affiliates in an
aggregate amount that would have a Material Adverse Effect:

(a) any ERISA Event shall have occurred with respect to a Plan; or

(b) any of the Account Parties or any of the ERISA Affiliates shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred Withdrawal
Liability to such Multiemployer Plan; or

(c) any of the Account Parties or any of the ERISA Affiliates shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization, is insolvent or is being terminated, within the meaning of
Title IV of ERISA, and, as a result of such reorganization, insolvency or
termination, the aggregate annual contributions of the Account Parties and the
ERISA Affiliates to all of the Multiemployer Plans that are in reorganization,
are insolvent or being terminated at such time have been or will be increased
over the amounts contributed to such Multiemployer Plans for the plan years of
such Multiemployer Plans immediately preceding the plan year in which such
reorganization, insolvency or termination occurs; or

 

39



--------------------------------------------------------------------------------

(d) any “accumulated funding deficiency” (as defined in Section 302 of ERISA and
Section 412 of the Internal Revenue Code), whether or not waived, shall exist
with respect to one or more of the Plans; or

(e) or any Lien shall exist on the property and assets of any of the Account
Parties or any of the ERISA Affiliates in favor of the PBGC,

then, and in any such event, the LC Issuer may, by notice to the Company,
(A) declare the obligation of the LC Issuer to issue further Letters of Credit
to be terminated, whereupon the same shall forthwith terminate, (B) declare
amounts payable under this Agreement to be forthwith due and payable, whereupon
all such amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by each Account Party and/or (C) demand from time to
time that the Company, and if such demand is made the Company shall, pay to the
LC Issuer, an amount in immediately available funds equal to the then
outstanding Letter of Credit Liability (plus the additional amounts specified by
Section 2.11(c), if applicable) which shall be held by the LC Issuer as cash
collateral in the LC Collateral Account and applied to the reduction of such
Letter of Credit Liability as drawings are made on outstanding Letters of Credit
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Company or any of the LC Subsidiaries under the
Federal Bankruptcy Code, the obligation of the LC Issuer to issue Letters of
Credit shall automatically be terminated and all such amounts due under this
Agreement shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Account Party.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01 Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement or any other LC Facility Document, nor consent to any departure
by the Company or any LC Subsidiary therefrom, shall in any event be effective
unless the same shall be in writing and signed by the LC Issuer, provided,
however, that, except for amendments that are contemplated to give effect to the
terms hereof (including, without limitation, Section 2.09 hereof and any
amendment required to give effect to any assignment permitted hereunder), no
such amendment, waiver or consent in relation to any material provision of this
Agreement (including, without limitation, the Termination Date and any fees or
other amounts payable hereunder) shall be effective unless the respective letter
of credit issuing banks under each of the Other LC Facilities shall also have
given their prior written consent thereto. All waivers and consents granted
under this Section 8.01 shall be effective only in the specific instance and for
the specific purpose for which given.

 

40



--------------------------------------------------------------------------------

(b) In the event of any amendment or modification to the terms of any covenant
set forth in the Revolving Credit Agreement, the LC Issuer and the Account
Parties agree that an equivalent amendment or modification shall be deemed made
in respect of the terms of the covenants set forth in this Agreement (with
immediate effect upon the effectiveness of the amendment or modification under
the Revolving Credit Agreement), so that the terms of the covenants in this
Agreement and the Revolving Credit Agreement shall, at all times, be the same;
provided, that if the LC Issuer is not a “Lender” under the Revolving Credit
Agreement, this Section 8.01(b) shall be of no further force and effect. The LC
Issuer shall provide the Company and the LC Subsidiaries with written notice of
any such deemed amendment or modification as provided in Section 8.02, whereupon
such deemed amendment or modification shall become effective.

SECTION 8.02 Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telecopier or electronic mail) and
mailed, sent by overnight courier, telecopied, emailed, or delivered, if to the
Company or any other Account Party, at its address at 2 Folsom Street, San
Francisco, CA 94105, Attention: Treasurer, Telecopier: 415-427-4015, email:
sabrina_simmons@gap.com; with a copy to 2 Folsom Street, San Francisco, CA
94105, Attention: General Counsel, Telecopier: 415-427-6982, email:
lauri_shanahan@gap.com; and to 2 Folsom Street, San Francisco, CA 94105,
Attention: Associate General Counsel, Telecopier: 415-427-7475, email:
tom_lima@gap.com; if to the LC Issuer, at its address at Building B, 2001
Clayton Road, Concord, CA 94520-2405, Attention: Nina Lemmer, Telecopier:
888-969-9281, email: nina.l.lemmer@bankofamerica.com; or, as to each party, at
such other address or to such other person as shall be designated by such party
in a written notice to the other parties. All such notices and communications
shall, when mailed, be effective three days after being deposited in the mails,
when sent by overnight courier, be effective one day after being sent by
overnight courier, and when telecopied or sent by electronic mail, be effective
when received (and, with respect to notices and communications sent by
electronic mail, upon confirmation by the recipient of the receipt of such
notice or communication), respectively; and when delivered by hand, be effective
upon delivery except that notices and communications to the LC Issuer pursuant
to Article II shall not be effective until received by the LC Issuer.

SECTION 8.03 No Waiver; Remedies. No failure on the part of the LC Issuer to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION 8.04 Costs and Expenses.

(a) The Company agrees to pay within 30 days after presentation of a statement
of account all reasonable costs and expenses of the LC Issuer incurred in
connection with the preparation, execution, delivery, modification and amendment
of this Agreement, and the other documents to be delivered hereunder, including,
without limitation, the reasonable fees and out-of-pocket expenses of one
counsel (which shall be the same counsel, without duplication, for the Agent
under the Revolving Credit Agreement) for the LC Issuer (and appropriate local
counsel) with respect thereto and

 

41



--------------------------------------------------------------------------------

with respect to advising the LC Issuer as to its rights and responsibilities
under this Agreement. The Company further agrees to pay within 30 days after
presentation of a statement of account all costs and expenses of the LC Issuer
(including, without limitation, reasonable and documented fees and expenses of
counsel), incurred in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of the LC Facility Documents, the
Letters of Credit, and the other documents to be delivered hereunder and
thereunder.

(b) The Company agrees to indemnify and hold harmless the LC Issuer and its
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against any and all claims
(other than lost profits), damages, liabilities and expenses (including, without
limitation, reasonable and documented fees and disbursements of one counsel,
absent a conflict of interest), which may be incurred by or asserted against any
Indemnified Party in connection with or arising out of any investigation,
litigation, or proceeding (whether or not such Indemnified Party is party
thereto) related to any acquisition or proposed acquisition by the Company, or
by any Subsidiary of the Company, of all or any portion of the stock or
substantially all the assets of any Person or any use or proposed use of the
Letters of Credit by any Account Party, except to the extent such claim, damage,
liability or expense shall have resulted from such Indemnified Party’s gross
negligence or willful misconduct. In the event this indemnity is unenforceable
as a matter of law as to a particular matter or consequence referred to herein,
it shall be enforceable to the full extent permitted by law. The indemnification
provisions set forth above shall be in addition to any liability the Company may
otherwise have. Without prejudice to the survival of any other obligation of the
Company hereunder, the indemnities and obligations of the Company contained in
this Section 8.04 shall survive the payment in full of all the Obligations of
the Account Parties.

SECTION 8.05 Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, the LC Issuer and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by the LC Issuer or such Affiliate to or for the credit or the
account of any Account Party against any and all of the obligations of such
Account Party now or hereafter existing under this Agreement to the LC Issuer,
whether or not the LC Issuer shall have made any demand under this Agreement and
although such obligations may be unmatured (it being understood and agreed that,
notwithstanding anything in this Agreement or any of the other LC Facility
Documents to the contrary, accounts, deposits, sums, securities or other
property of any Foreign Subsidiary or of any Subsidiary of a Foreign Subsidiary
(including any Foreign Subsidiary or any Subsidiary of a Foreign Subsidiary that
is an LC Subsidiary) will not serve at any time, directly or indirectly, to
collateralize or otherwise offset the Obligations of the Company or any Domestic
Subsidiary, and, in addition, unless otherwise agreed to by the Company, the
accounts, deposits, sums, securities or other property of a Foreign Subsidiary
or Subsidiary of a Foreign Subsidiary will only serve to collateralize or offset
the Obligations of another Foreign Subsidiary or Subsidiary of a Foreign
Subsidiary that is an LC Subsidiary if such former Foreign Subsidiary or
Subsidiary of a Foreign Subsidiary is owned by such latter Foreign Subsidiary or
Subsidiary of a Foreign Subsidiary that is an LC Subsidiary). The LC

 

42



--------------------------------------------------------------------------------

Issuer agrees promptly to notify the Company after any such set-off and
application made by the LC Issuer or any of its Affiliates, provided, that, the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the LC Issuer and its Affiliates under this
Section 8.05 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the LC Issuer and its Affiliates may
have.

SECTION 8.06 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Company and each LC Subsidiary to be a party hereto on
the date hereof, and the LC Issuer and thereafter shall be binding upon and
inure to the benefit of the Company, each LC Subsidiary, and the LC Issuer and
their respective successors and assigns, except that the Company and each LC
Subsidiary shall not have the right to assign its respective rights hereunder or
any interest herein without the prior written consent of the LC Issuer.

SECTION 8.07 Assignments and Participations. (a) The LC Issuer may, and if
demanded by the Company (following a demand by the LC Issuer pursuant to
Section 2.07 or 3.02 hereof, upon at least 10 days’ notice to the LC Issuer)
will, assign to one or more banks or other entities all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion, respectively, of the Facility Amount); provided, however, that
(i) the respective amounts of the rights and obligations in relation to the
Facility Amount being assigned pursuant to each such assignment (determined as
of the date of such assignment with respect to such partial assignment) shall in
no event be less than $50,000,000 (or an integral multiple of $25,000,000 in
excess thereof), (ii) except during the continuance of a Default, each such
assignment shall be (a) to an Affiliate or (b) to an Eligible Assignee consented
to by the Company (following reasonable advance written notice to the Company,
which consent shall not, in the case of any assignment to any “LC Issuer” party
to the Other LC Facilities only, be unreasonably withheld), (iii) each such
assignment made as a result of a demand by the Company pursuant to this
Section 8.07(a) shall be arranged by the Company (at its expense) after
consultation with the LC Issuer and shall be either an assignment of all of the
rights and obligations of the LC Issuer under this Agreement or an assignment of
a portion of such rights and obligations made concurrently with another such
assignment or other such assignments which together cover all of the rights and
obligations of the LC Issuer under this Agreement, (iv) the LC Issuer shall not
be obligated to make any such assignment as a result of a demand by the Company
pursuant to this Section 8.07(a) unless and until the LC Issuer shall have
received one or more payments from either the Company or one or more Eligible
Assignees in an aggregate amount at least equal to all reimbursement amounts and
other amounts payable to the LC Issuer under this Agreement, and (v) such
assignee, the Company and the LC Issuer shall enter into such agreement as they
deem appropriate to provide for the reimbursement of any drawings under Letters
of Credit Issued by the LC Issuer and outstanding on the effective date of such
assignment and (vi) such assignee, the Company and the LC Subsidiaries shall
enter into a letter of credit agreement and related documents substantially
similar to the LC Facility Documents with respect to such assignment and the
Facility Amount shall be reduced by the amount of such assignment (but not
reduced to an amount less than the aggregate amount of all Letter of Credit
Liability).

(b) The LC Issuer may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement

 

43



--------------------------------------------------------------------------------

(including, without limitation, all or a portion of its commitment with respect
to the Facility Amount); provided, however, that (i) the LC Issuer’s obligations
under this Agreement (including, without limitation, its commitment with respect
to the Facility Amount) shall remain unchanged, (ii) the LC Issuer shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and (iii) the Company and the LC Issuer shall continue to deal
solely and directly with the LC Issuer in connection with the LC Issuer’s rights
and obligations under this Agreement, provided, further, that, to the extent of
any such participation (unless otherwise stated therein and subject to the
preceding proviso), the purchaser of such participation shall, to the fullest
extent permitted by law, have the same rights and benefits hereunder as it would
have if it were the LC Issuer; and provided, further, that each such
participation shall be granted pursuant to an agreement providing that the
purchaser thereof shall not have the right to consent or object to any action by
the selling LC Issuer (who shall retain such right) other than an action which
would (i) reduce any amount due hereunder with respect to the Letters of Credit
or other amounts or fees in which such purchaser has an interest, (ii) postpone
any date fixed for payment of such amounts due with respect to Letters of Credit
or other amount or such fees, or (iii) extend the Termination Date.

(c) Upon written request of the Company to the LC Issuer, the LC Issuer shall,
to the extent consistent with the policies of the LC Issuer, inform the Company
of the Dollar amount of any Full Term Participation (as hereinafter defined)
that the LC Issuer has entered into; provided, however, that the LC Issuer shall
not be obligated to disclose such information if the disclosure thereof would
constitute a violation of law or regulation or violate any confidentiality
agreement to which the LC Issuer is subject. For the purposes of this subsection
(d), “Full Term Participation” means a participation by the LC Issuer to another
Person whereby such other Person has purchased (pursuant to a participation
agreement) all or a portion of the LC Issuer’s commitment with respect to the
Facility Amount from the effective date of such participation agreement to the
Termination Date.

(d) Notwithstanding anything herein contained to the contrary, the LC Issuer or
any of its Affiliates may assign any of its rights under this Agreement to any
Federal Reserve Bank without notice to or consent of the Company.

(e) If the LC Issuer requests any payment from the Company under Section 2.07 or
3.02 hereof, then, subject to Section 8.07(a) hereof and provided no Default or
Event of Default shall have occurred and be continuing, the Company may request
the LC Issuer to (and, upon such request, the LC Issuer, without any obligation
to pay any fees in respect thereof, shall) assign all of its rights and
obligations under this Agreement to one or more Eligible Assignees in accordance
with Section 8.07(a) hereof provided that at the time of any such assignment the
Company has paid to the LC Issuer all amounts due it hereunder.

SECTION 8.08 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

44



--------------------------------------------------------------------------------

SECTION 8.09 Independence of Provisions. All agreements and covenants hereunder
shall be given independent effect such that if a particular action or condition
is prohibited by the terms of any such agreement or covenant, the fact that such
action or condition would be permitted within the limitations of another
agreement or covenant shall not be construed as allowing such action to be taken
or condition to exist.

SECTION 8.10 Confidentiality. The LC Issuer agrees that it will not disclose to
any third party any Confidential Information provided to it by the Company;
provided, that, the foregoing will not (a) restrict the ability of the LC Issuer
and any letter of credit participants from freely exchanging Confidential
Information among themselves (and its Affiliates, employees, attorneys, agents
and advisors), (b) restrict the ability to disclose Confidential Information to
a prospective Eligible Assignee or participant, provided, that, such Eligible
Assignee or participant executes a confidentiality agreement with the LC Issuer
agreeing to be bound by the terms hereof prior to disclosure of Confidential
Information to such Eligible Assignee or participant or (c) prohibit the
disclosure of Confidential Information to the extent: (i) the Confidential
Information is or has already become part of the public domain at the time of
disclosure, by publication or otherwise, except by breach of this Section 8.10,
(ii) the Confidential Information can be established by written evidence to have
already been in the lawful possession of the LC Issuer prior to the time of
disclosure; or (iii) the Confidential Information is received by the LC Issuer
from a third party not known to have a similar restriction and without breach of
this Section 8.10, or (iv) the Confidential Information is required to be
disclosed by order of a court of competent jurisdiction, administrative agency
or governmental body, or by subpoena, summons or other legal process, or by law,
rule or regulation, or by applicable regulatory or professional standards
provided that prior to such disclosure the Company and the non-disclosing party
are each given reasonable advance notice of such order and an opportunity to
object to such disclosure; provided, that, no such notice or opportunity shall
be required if disclosure is required in connection with an examination by a
regulatory authority or is required in such circumstances where the applicable
Governmental Authority does not permit such notice or opportunity (it being
understood the LC Issuer will inform such authority of the confidential nature
of the Confidential Information being disclosed).

SECTION 8.11 Headings. Article and Section headings in this Agreement are
included for convenience of reference only and shall not constitute a part of
this Agreement for any other purpose.

SECTION 8.12 Entire Agreement. This Agreement sets forth the entire agreement of
the parties with respect to its subject matter and supersedes all previous
understandings, written or oral, in respect thereof.

SECTION 8.13 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

 

45



--------------------------------------------------------------------------------

SECTION 8.14 Judgment Currency. The Obligations of the Account Parties in
respect of any sum due to the LC Issuer hereunder shall, notwithstanding any
judgment in a currency other than Dollars (the “Judgment Currency”), be
discharged only to the extent that on the Business Day following receipt by the
LC Issuer of any sum adjudged to be so due in the Judgment Currency, the LC
Issuer, in accordance with normal banking procedures, purchases Dollars with the
Judgment Currency. If the amount of Dollars so purchased is less than the sum
originally due to the LC Issuer, the Account Parties agree as a separate
obligation and notwithstanding any such judgment, jointly and severally to
indemnify the LC Issuer against such loss, and if any amount of Dollars so
purchased exceeds such sum due to the LC Issuer, the LC Issuer agrees to remit
to the Account Parties within one Business Day such excess.

SECTION 8.15 Consent to Jurisdiction. (a) Each of the parties hereto hereby
irrevocably submits to the non-exclusive jurisdiction of any New York State or
Federal court sitting in the County of New York, The City of New York, in any
action or proceeding arising out of or relating to this Agreement or any other
LC Facility Document or the Letters of Credit, and each of the parties hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such New York State court or such Federal court. Each
of the parties hereby irrevocably agrees, to the fullest extent each may
effectively do so, that each will not assert any defense that such courts do not
have subject matter or personal jurisdiction of such action or proceeding or
over any party hereto. Each of the parties hereby irrevocably consents to the
service of copies of the summons and complaint and any other process which may
be served in any such action or proceeding by certified mail, return receipt
requested, or by delivering of a copy of such process to such party at its
address specified in Section 8.02 hereof or by any other method permitted by
law. Each of the parties hereby agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or by any other manner provided by law.

(b) Nothing in this Section 8.15 shall affect the right of any of the parties
hereto to serve legal process in any other manner permitted by law or affect the
right of any of the parties to bring any action or proceeding against any of the
parties or their property in the courts of other jurisdictions.

SECTION 8.16 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, EXCEPT, IN THE CASE OF
ARTICLE II, TO THE EXTENT SUCH LAWS ARE INCONSISTENT WITH THE UCP.

SECTION 8.17 WAIVER OF JURY TRIAL. EACH OF THE COMPANY, THE LC SUBSIDIARIES, AND
THE LC ISSUER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED UPON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LC FACILITY DOCUMENT OR THE LETTERS OF CREDIT, OR THE
ACTIONS OF THE LC ISSUER IN CONNECTION WITH THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

[The remainder of this page intentionally left blank.]

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

THE COMPANY: THE GAP, INC. By:     Name:   Sabrina Simmons Title:   Senior Vice
President and Treasurer

 

THE LC SUBSIDIARIES BANANA REPUBLIC, LLC By:     Name:   Sabrina Simmons Title:
  Senior Vice President and Treasurer

 

GAP (CANADA) INC. By:     Name:   Sabrina Simmons Title:   Senior Vice President
and Treasurer

 

GAP (FRANCE) S.A.S. By:     Name:   Lisa D. Mertens Title:   President

 

GAP (JAPAN) K.K. By:     Name:   Thomas J. Lima Title:   Director

 

47



--------------------------------------------------------------------------------

GAP (NETHERLANDS) B.V. By:     Name:   Julie H. Kanberg Title:   Managing
Director

 

GPS CONSUMER DIRECT, INC. By:     Name:   Sabrina Simmons Title:   Senior Vice
President and Treasurer

 

GPS (GREAT BRITAIN) LIMITED By:     Name:   Byron H. Pollitt, Jr. Title:  
Director

 

OLD NAVY (CANADA) INC. By:     Name:   Sabrina Simmons Title:   Senior Vice
President and Treasurer

 

FORTH & TOWNE LLC By:     Name:   Sabrina Simmons Title:   Senior Vice President
and Treasurer

 

48



--------------------------------------------------------------------------------

THE LC ISSUER: BANK OF AMERICA, N.A. By:     Name:   Title  

 

Issuing Office: Sandra (Yuk-Kuen) Wong Bank of America Mail Code: 737-605-42-01

Two International Finance Centre

8 Finance Street

Hong Kong

Phone: 011.852.2847.5852

Fax: 011.852.28475886

Email:

 

sandra.yk.wong@bankofamerica.com

 

49



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I

  

-

   Change of Control

Schedule II

  

-

   Outstanding Balance of Existing Letters of Credit

Schedule III

  

-

   LC Subsidiaries

Schedule IV

  

-

   Plans

Schedule V

  

-

   ERISA Matters

Schedule VI

  

-

   Environmental Matters

Schedule VII

  

-

   Existing Debt

Schedule VIII

  

-

   Existing Liens



--------------------------------------------------------------------------------

Schedule I

CHANGE OF CONTROL

 

1. Donald G. Fisher

 

2. Doris F. Fisher

 

3. Any person related by blood or marriage to any of the foregoing persons and
any Person (as defined in this Agreement) as to which any of such persons has
beneficial ownership of the assets of such Person.

 

4. The executive officers of The Gap, Inc. as of May 6, 2005.



--------------------------------------------------------------------------------

Schedule II

 

LINE

  

GBS

   BOOK   

VAL-DTE

  

MAT/EXP

   OS    OS In USD   

Curr

   CIS   

LC No

  

Beneficiary

12

   IM375333/03    6055    13-May-03    20-Mar-04    36,366.00    36,366.00   
USD    81671    TD605500011619-3    SEDA GIYIM SANAYI VE TIC AS

12

   IM377602/03    6055    31-May-03    20-Mar-04    180,401.27    231,652.77   
EUR    81671    TD605500011691-3    GIS INTERNATIONAL SOURCING SRL

12

   IM386408/03    6055    27-Aug-03    4-Mar-04    29,015.12    29,015.12    USD
   44449    TD605500026588-3    GULF BARAKA APPAREL W.L.L.

12

   IM401573/04    6055    25-Feb-04    17-Jun-04    36,156.12    36,156.12   
USD    44449    GAPIUS00000636-4    YESIM SATIS MAGZ VE TEKS FAB AS

12

   IM424755/04    6055    2-Nov-04    28-Mar-05    380,069.95    380,069.95   
USD    44449    GAPIUS00001488-4    VOGUE INTL AGENCY FZE

12

   IM425074/04    6055    5-Nov-04    31-Mar-05    15,915.51    15,915.51    USD
   44449    GAPIUS00001508-4    LIGHT STYLE GARMENT

12

   IM425075/04    6055    5-Nov-04    13-Apr-05    103,117.49    103,117.49   
USD    44449    GAPIUS00001509-4    GULF BARAKA APPAREL W.L.L.

12

   IM426880/04    6055    23-Nov-04    5-Mar-05    209    209    USD    81670   
GAPIUS00001578-4    DEAFRANI SAC

12

   IM427038/04    6055    24-Nov-04    18-Jan-05    2,528.75    2,528.75    USD
   81670    GAPIHK00002503-4    GOLBON GARMENT FTY LTD

12

   IM428043/04    6055    7-Dec-04    24-Mar-05    23,136.99    23,136.99    USD
   44449    GAPIHK00002572-4    THEPARERG CO LTD

12

   IM428456/04    6055    13-Dec-04    11-May-05    4,201.41    4,201.41    USD
   44449    GAPISG00001566-4    CHONGEE ENTERPRISE SDN BHD

12

   IM428686/04    6055    15-Dec-04    18-Mar-05    136,385.45    136,385.45   
USD    44449    GAPIHK00002622-4    PENINSULA APPAREL LTD.

12

   IM428695/04    6055    15-Dec-04    8-Feb-05    47,933.85    47,933.85    USD
   81671    GAPIHK00002632-4    GOLBON GARMENT FTY LTD

12

   IM429813/04    6055    29-Dec-04    23-Feb-05    49,459.74    49,459.74   
USD    81671    GAPIHK00002703-4    SUN RAY MANUFACTORY LTD

12

   IM430484/05    6055    6-Jan-05    2-Mar-05    10,048.00    10,048.00    USD
   44449    GAPIHK00002716-5    FASTECH ASIA LTD

12

   IM431296/05    6055    14-Jan-05    2-May-05    7,509.15    7,509.15    USD
   44449    GAPISG00001672-5    PT FIT U GARMENTS IND

12

   IM431318/05    6055    14-Jan-05    14-Mar-05    4,341.60    4,341.60    USD
   81670    GAPISG00001699-5    YUNG WAH IND CO PTE LTD

12

   IM431330/05    6055    14-Jan-05    12-Apr-05    1,249.24    1,249.24    USD
   44449    GAPISG00001711-5    EAM MALIBAN TEXTILES JORDAN PVT

12

   IM431419/05    6055    17-Jan-05    15-Mar-05    32,413.59    32,413.59   
USD    44449    GAPISG00001671-5    KIM KOON GARMENT IND PTE LTD

12

   IM431601/05    6055    19-Jan-05    22-Apr-05    4,451.70    4,451.70    USD
   44449    GAPIHK00002787-5    PENINSULA APPAREL LTD.

12

   IM431608/05    6055    19-Jan-05    16-Mar-05    26,344.60    26,344.60   
USD    81671    GAPIHK00002796-5    SUN RAY MANUFACTORY LTD

12

   IM431611/05    6055    19-Jan-05    16-Mar-05    13,709.50    13,709.50   
USD    81670    GAPIHK00002799-5    SUN WING HANDBAG CO LTD

12

   IM431843/05    6055    21-Jan-05    20-Mar-05    96,801.40    96,801.40   
USD    44449    GAPIHK00002789-5    ROO HSING GARMENT CO LTD

12

   IM431915/05    6055    24-Jan-05    21-Apr-05    301,387.82    301,387.82   
USD    81671    GAPISG00001726-5    EAM MALIBAN TEXTILES/JORDAN PVT

12

   IM431927/05    6055    24-Jan-05    11-May-05    307.2    307.2    USD   
81670    GAPISG00001738-5    YUNG WAH IND CO PTE LTD

12

   IM431983/05    6055    25-Jan-05    3-May-05    41,956.71    41,956.71    USD
   44449    GAPIUS00001746-5    TOPY TOP S.A.

12

   IM431984/05    6055    25-Jan-05    15-Apr-05    1    1    USD    81670   
GAPIUS00001724-5    DEAFRANI SAC

12

   IM432018/05    6055    25-Jan-05    29-Mar-05    5,486.28    5,486.28    USD
   81670    GAPISG00001769-5    EAM MALIBAN TEXTILES (PVT) LTD

12

   IM432407/05    6055    31-Jan-05    23-Mar-05    43,785.00    43,785.00   
USD    44449    GAPIHK00002816-5    DATAS INDUSTRIES LTD

12

   IM432410/05    6055    31-Jan-05    31-Mar-05    85,685.60    85,685.60   
USD    44449    GAPIHK00002821-5    NIEN HSING TEXTILE CO LTD

12

   IM432413/05    6055    31-Jan-05    27-Mar-05    167,420.00    167,420.00   
USD    44449    GAPIHK00002824-5    ROO HSING GARMENT CO LTD

12

   IM432580/05    6055    2-Feb-05    11-May-05    53,730.00    53,730.00    USD
   81670    GAPIUS00001762-5    TOPY TOP S.A.

12

   IM432582/05    6055    2-Feb-05    10-May-05    21,464.11    21,464.11    USD
   81671    GAPIUS00001764-5    DINATEKS DINAMIK TEKS.SAN VE TIC

12

   IM432669/05    6055    3-Feb-05    11-May-05    138,117.76    138,117.76   
USD    44449    GAPIUS00001783-5    LEINA TEXTILES

12

   IM432672/05    6055    3-Feb-05    15-Apr-05    28,517.58    28,517.58    USD
   44449    GAPIUS00001789-5    BOZKURT KONFEKSIYON SAN A.S.

12

   IM432673/05    6055    3-Feb-05    11-May-05    21,218.32    21,218.32    USD
   44449    GAPIUS00001790-5    SUEZ CANAL GARMENTS CO.

12

   IM432701/05    6055    3-Feb-05    30-Mar-05    64,896.84    64,896.84    USD
   44449    GAPIHK00002862-5    KIN MAN GARMENT FTY LTD

12

   IM432703/05    6055    3-Feb-05    7-May-05    22,978.18    22,978.18    USD
   44449    GAPIHK00002865-5    NIEN HSING TEXTILE CO LTD

12

   IM432735/05    6055    3-Feb-05    30-Mar-05    13,080.00    13,080.00    USD
   81670    GAPIHK00002898-5    KIN MAN GARMENT FTY LTD

12

   IM432999/05    6055    5-Feb-05    10-May-05    77,075.93    77,075.93    USD
   44449    GAPIUS00001786-5    SHEEBA INT’L CO. FOR GARMENTS

12

   IM433025/05    6055    7-Feb-05    25-Apr-05    300,827.40    300,827.40   
USD    44449    GAPISG00001788-5    GOLDEN WIN GROUP LTD

12

   IM433032/05    6055    7-Feb-05    5-Apr-05    6,211.84    6,211.84    USD   
81671    GAPISG00001797-5    PT FIT U GARMENTS IND

12

   IM433037/05    6055    7-Feb-05    18-Apr-05    60,860.00    60,860.00    USD
   81670    GAPISG00001808-5    GOLDEN WIN GROUP LTD

12

   IM433043/05    6055    7-Feb-05    11-May-05    36.4    36.4    USD    81670
   GAPISG00001804-5    INTRAVEST HOLDINGS SDN BHD



--------------------------------------------------------------------------------

LINE    GBS    BOOK    VAL-DTE    MAT/EXP    OS    OS In USD    Curr    CIS   
LC No    Beneficiary

12

   IM433212/05    6055    9-Feb-05    10-May-05    94.8    94.8    USD    81670
   GAPIUS00001798-5    SUEZ CANAL GARMENTS CO.

12

   IM433417/05    6055    11-Feb-05    10-May-05    118,931.40    118,931.40   
USD    81671    GAPIUS00001810-5    OZTAY TEKS. KONF SAN PAZ. AS

12

   IM433419/05    6055    11-Feb-05    15-Apr-05    44,555.98    44,555.98   
USD    81671    GAPIUS00001812-5    OZAK TEKSTIL KONF.SAN.TIC.AS

12

   IM433544/05    6055    14-Feb-05    12-Apr-05    124,871.76    124,871.76   
USD    44449    GAPIHK00002916-5    CARLA GARMENTS CO LTD

12

   IM433549/05    6055    14-Feb-05    12-Apr-05    304,403.97    304,403.97   
USD    44449    GAPIHK00002922-5    KIN MAN GARMENT FTY LTD

12

   IM433554/05    6055    14-Feb-05    12-Apr-05    3,176.96    3,176.96    USD
   44449    GAPIHK00002929-5    PENINSULA APPAREL LTD.

12

   IM433558/05    6055    14-Feb-05    10-Apr-05    50,968.00    50,968.00   
USD    44449    GAPIHK00002935-5    THEPARERG CO LTD

12

   IM433560/05    6055    14-Feb-05    13-Apr-05    16,363.95    16,363.95   
USD    44449    GAPIHK00002938-5    WEI DA INTL SHOES CO LTD

12

   IM433566/05    6055    14-Feb-05    12-Apr-05    152,299.16    152,299.16   
USD    81671    GAPIHK00002944-5    GOLBON GARMENT FTY LTD

12

   IM433571/05    6055    14-Feb-05    12-Apr-05    207,501.28    207,501.28   
USD    81671    GAPIHK00002949-5    SUN WING HANDBAG CO LTD

12

   IM433573/05    6055    14-Feb-05    5-Apr-05    3,614.85    3,614.85    USD
   81670    GAPIHK00002951-5    GOLBON GARMENT FTY LTD

12

   IM433576/05    6055    14-Feb-05    4-Apr-05    27,639.20    27,639.20    USD
   81670    GAPIHK00002954-5    CLOVER GROUP INT’L LTD

12

   IM433578/05    6055    14-Feb-05    6-Apr-05    12,986.50    12,986.50    USD
   81670    GAPIHK00002956-5    PENINSULA APPAREL LTD.

12

   IM433587/05    6055    14-Feb-05    6-Apr-05    9,841.00    9,841.00    USD
   81670    GAPIHK00002965-5    KIN MAN GARMENT FTY LTD

12

   IM433601/05    6055    14-Feb-05    5-Apr-05    45,435.00    45,435.00    USD
   44449    GAPIHK00002979-5    PEARL PHIL GARMENT FE LTD

12

   IM433605/05    6055    14-Feb-05    6-Apr-05    9,632.00    9,632.00    USD
   44449    GAPIHK00002983-5    YING LOONG CHEONG IND CO LTD

12

   IM433607/05    6055    14-Feb-05    17-Apr-05    361,025.28    361,025.28   
USD    44449    GAPIHK00002931-5    PT PREFASH WEARS CEMERLANG

12

   IM433654/05    6055    15-Feb-05    15-May-05    117,207.80    117,207.80   
USD    44449    GAPIUS00001806-5    DEAFRANI SAC

12

   IM433655/05    6055    15-Feb-05    15-May-05    6,310.65    6,310.65    USD
   44449    GAPIUS00001807-5    HILANDERIA DE ALGODON PERUANO

12

   IM433964/05    6055    21-Feb-05    13-Apr-05    46,258.00    46,258.00   
USD    44449    GAPIHK00002987-5    CARLA GARMENTS CO LTD

12

   IM433967/05    6055    21-Feb-05    12-Apr-05    270,525.00    270,525.00   
USD    44449    GAPIHK00002990-5    D AND A INTERNATIONAL/CORPORATION

12

   IM433968/05    6055    21-Feb-05    11-Apr-05    120,166.02    120,166.02   
USD    44449    GAPIHK00002991-5    DU-WIN GARMENTS CO. INC.

12

   IM433969/05    6055    21-Feb-05    4-May-05    420,160.00    420,160.00   
USD    44449    GAPIHK00002992-5    EVER PROSPER BUSINESS CO LTD

12

   IM433971/05    6055    21-Feb-05    19-Apr-05    147,609.60    147,609.60   
USD    44449    GAPIHK00002994-5    KIN MAN GARMENT FTY LTD

12

   IM433972/05    6055    21-Feb-05    20-Apr-05    15,074.64    15,074.64   
USD    44449    GAPIHK00002995-5    PANFOLIO KNITTING FACTORY LTD

12

   IM433973/05    6055    21-Feb-05    10-May-05    22,604.71    22,604.71   
USD    44449    GAPIHK00002996-5    PEARL PHIL GARMENT FE LTD

12

   IM433975/05    6055    21-Feb-05    23-Apr-05    93,040.00    93,040.00   
USD    44449    GAPIHK00002998-5    PT PREFASH WEARS CEMERLANG

12

   IM433976/05    6055    21-Feb-05    17-Apr-05    261,240.00    261,240.00   
USD    44449    GAPIHK00002999-5    ROO HSING GARMENT CO LTD

12

   IM433979/05    6055    21-Feb-05    12-Apr-05    70,016.40    70,016.40   
USD    44449    GAPIHK00003002-5    TROPIC ISLES MFG CORP

12

   IM433989/05    6055    21-Feb-05    12-Apr-05    82,995.10    82,995.10   
USD    81671    GAPIHK00003012-5    GOLBON GARMENT FTY LTD

12

   IM433991/05    6055    21-Feb-05    4-May-05    151,559.20    151,559.20   
USD    81671    GAPIHK00003014-5    HOPEFUL TEXTILE CO LTD

12

   IM433998/05    6055    21-Feb-05    10-May-05    28,924.00    28,924.00   
USD    81670    GAPIHK00003021-5    KIN MAN GARMENT FTY LTD

12

   IM434000/05    6055    21-Feb-05    11-May-05    6,375.00    6,375.00    USD
   81670    GAPIHK00003023-5    NIEN HSING TEXTILE CO LTD

12

   IM434002/05    6055    21-Feb-05    16-Apr-05    95,985.00    95,985.00   
USD    81670    GAPIHK00003025-5    PT PREFASH WEARS CEMERLANG

12

   IM434004/05    6055    21-Feb-05    12-Apr-05    5,250.00    5,250.00    USD
   81670    GAPIHK00003027-5    TROPIC ISLES MFG CORP

12

   IM434009/05    6055    21-Feb-05    13-Apr-05    21,781.60    21,781.60   
USD    44449    GAPIHK00003032-5    KIN MAN GARMENT FTY LTD

12

   IM434010/05    6055    21-Feb-05    12-Apr-05    84,084.00    84,084.00   
USD    44449    GAPIHK00003033-5    MIRAGE FASHION LTD

12

   IM434012/05    6055    21-Feb-05    1-May-05    118    118    USD    44449   
GAPIHK00003035-5    THEPARERG CO LTD

12

   IM434352/05    6055    24-Feb-05    15-May-05    59,202.66    59,202.66   
USD    81671    GAPIUS00001828-5    SERKO TEKS. SAN. VE TURIZM TIC

12

   IM434492/05    6055    25-Feb-05    12-Apr-05    5,718.96    5,718.96    USD
   44449    GAPISG00001824-5    PT FIT U GARMENTS IND

12

   IM434496/05    6055    25-Feb-05    7-Apr-05    59,234.16    59,234.16    USD
   81671    GAPISG00001828-5    EAM MALIBAN TEXTILES (PVT) LTD

12

   IM434499/05    6055    25-Feb-05    9-Apr-05    46,849.84    46,849.84    USD
   81671    GAPISG00001831-5    KANMAX ENTERPRISES LIMITED

12

   IM434501/05    6055    25-Feb-05    9-Apr-05    17,709.60    17,709.60    USD
   81671    GAPISG00001833-5    SING LUN AND CO PTE LTD

12

   IM434507/05    6055    25-Feb-05    11-May-05    12,200.00    12,200.00   
USD    81670    GAPISG00001839-5    GOLDEN WIN GROUP LTD

12

   IM434606/05    6055    28-Feb-05    10-May-05    24,000.00    24,000.00   
USD    44449    GAPIHK00003047-5    DIORVA GARMENTS LTD

12

   IM434610/05    6055    28-Feb-05    20-Apr-05    317,076.58    317,076.58   
USD    44449    GAPIHK00003051-5    KIN MAN GARMENT FTY LTD



--------------------------------------------------------------------------------

LINE    GBS    BOOK    VAL-DTE    MAT/EXP    OS    OS In USD    Curr    CIS   
LC No    Beneficiary

12

   IM434611/05    6055    28-Feb-05    18-May-05    9,448.25    9,448.25    USD
   44449    GAPIHK00003052-5    MILAGROS CHINA LIMITED

12

   IM434612/05    6055    28-Feb-05    20-Apr-05    132,271.80    132,271.80   
USD    44449    GAPIHK00003053-5    MIRAGE FASHION LTD

12

   IM434613/05    6055    28-Feb-05    28-Apr-05    3,922.05    3,922.05    USD
   44449    GAPIHK00003054-5    NIEN HSING TEXTILE CO LTD

12

   IM434614/05    6055    28-Feb-05    28-Apr-05    1,006.60    1,006.60    USD
   44449    GAPIHK00003055-5    NIEN HSING TEXTILE CO LTD

12

   IM434615/05    6055    28-Feb-05    20-Apr-05    206,646.30    206,646.30   
USD    44449    GAPIHK00003056-5    PEARL PHIL GARMENT FE LTD

12

   IM434617/05    6055    28-Feb-05    20-Apr-05    165,459.12    165,459.12   
USD    44449    GAPIHK00003058-5    PT PREFASH WEARS CEMERLANG

12

   IM434619/05    6055    28-Feb-05    10-May-05    278,044.55    278,044.55   
USD    44449    GAPIHK00003060-5    TEXMA INTERNATIONAL CO LTD

12

   IM434620/05    6055    28-Feb-05    19-Apr-05    83,168.40    83,168.40   
USD    44449    GAPIHK00003061-5    THEPARERG CO LTD

12

   IM434622/05    6055    28-Feb-05    25-May-05    13,600.00    13,600.00   
USD    44449    GAPIHK00003063-5    WIDE BALL LTD

12

   IM434624/05    6055    28-Feb-05    18-May-05    31,533.72    31,533.72   
USD    44449    GAPIHK00003065-5    YING LOONG CHEONG IND CO LTD

12

   IM434634/05    6055    28-Feb-05    4-May-05    33,813.00    33,813.00    USD
   81670    GAPIHK00003075-5    KIN MAN GARMENT FTY LTD

12

   IM434641/05    6055    28-Feb-05    18-May-05    1,302.00    1,302.00    USD
   81670    GAPIHK00003082-5    YING LOONG CHEONG IND CO LTD

12

   IM434642/05    6055    28-Feb-05    24-Apr-05    55,395.00    55,395.00   
USD    44449    GAPIHK00003083-5    EVER PROSPER BUSINESS CO LTD

12

   IM434732/05    6055    1-Mar-05    15-May-05    38,342.92    38,342.92    USD
   44449    GAPIUS00001832-5    BLUE BIRD GARMENT FACTORY

12

   IM434733/05    6055    1-Mar-05    15-May-05    184,803.40    184,803.40   
USD    44449    GAPIUS00001833-5    ERMA ESOFMAN/VE KONFEKSIYON SAN

12

   IM434735/05    6055    1-Mar-05    15-May-05    4,190.00    4,190.00    USD
   44449    GAPIUS00001835-5    GOKHAN TEKSTIL SAN. VE TIC. AS

12

   IM434736/05    6055    1-Mar-05    15-May-05    217,155.40    217,155.40   
USD    44449    GAPIUS00001836-5    INTERNATIONAL GARMENT COMPANY

12

   IM434737/05    6055    1-Mar-05    15-May-05    229,924.50    229,924.50   
USD    44449    GAPIUS00001837-5    LEINA TEXTILES

12

   IM434738/05    6055    1-Mar-05    15-May-05    176,650.81    176,650.81   
USD    44449    GAPIUS00001838-5    MERICH LTD

12

   IM434739/05    6055    1-Mar-05    15-May-05    18,875.84    18,875.84    USD
   44449    GAPIUS00001839-5    PRIME FIVE GARMENT MNF. CO LTD

12

   IM434740/05    6055    1-Mar-05    15-May-05    34,698.91    34,698.91    USD
   44449    GAPIUS00001840-5    DICE SPORTS AND CASUAL WEAR

12

   IM434741/05    6055    1-Mar-05    15-May-05    169,183.00    169,183.00   
USD    44449    GAPIUS00001841-5    VOGUE INTL AGENCY FZE

12

   IM434742/05    6055    1-Mar-05    15-May-05    14,736.74    14,736.74    USD
   81671    GAPIUS00001842-5    LONETEX KNITTED/FABRICS AND

12

   IM434743/05    6055    1-Mar-05    15-May-05    15,482.43    15,482.43    USD
   81671    GAPIUS00001843-5    KARYA TEKSTIL SAN. VE TIC. A.S.

12

   IM434744/05    6055    1-Mar-05    15-May-05    62,595.00    62,595.00    USD
   81671    GAPIUS00001844-5    DARSATEKS TEKS.UR.SAN.TIC.A.S.

12

   IM434745/05    6055    1-Mar-05    15-May-05    89,060.66    89,060.66    USD
   81671    GAPIUS00001845-5    DENIZLI BASMA VE BOYA SAN A.S.

12

   IM434746/05    6055    1-Mar-05    15-May-05    283,055.78    283,055.78   
USD    81671    GAPIUS00001846-5    DINATEKS DINAMIK/TEKS.SAN VE TIC

12

   IM434747/05    6055    1-Mar-05    15-May-05    212,199.84    212,199.84   
USD    81671    GAPIUS00001847-5    KARYA TEKSTIL SAN. VE TIC. A.S.

12

   IM434748/05    6055    1-Mar-05    15-May-05    93,493.20    93,493.20    USD
   81671    GAPIUS00001848-5    RETRO TEKSTIL SAN TIC AS

12

   IM434749/05    6055    1-Mar-05    15-May-05    217,252.53    217,252.53   
USD    81671    GAPIUS00001849-5    SEDA GIYIM SANAYI VE TIC AS

12

   IM434862/05    6055    3-Mar-05    15-May-05    33,975.08    33,975.08    USD
   81670    GAPIUS00001851-5    GIZA SPINNING AND WEAVING CO

12

   IM434865/05    6055    3-Mar-05    15-May-05    6,122.00    6,122.00    USD
   81670    GAPIUS00001854-5    SUEZ CANAL GARMENTS CO.

12

   IM434866/05    6055    3-Mar-05    15-May-05    74    74    USD    81670   
GAPIUS00001855-5    RETRO TEKSTIL SAN TIC AS

12

   IM434868/05    6055    3-Mar-05    15-May-05    12,626.20    12,626.20    USD
   81670    GAPIUS00001857-5    DICE SPORTS AND CASUAL WEAR

12

   IM434869/05    6055    3-Mar-05    15-May-05    114,184.71    114,184.71   
USD    81671    GAPIUS00001858-5    DEAFRANI SAC

12

   IM434870/05    6055    3-Mar-05    15-May-05    57,708.25    57,708.25    USD
   81670    GAPIUS00001859-5    TOPY TOP S.A.

12

   IM434872/05    6055    3-Mar-05    15-May-05    15,990.00    15,990.00    USD
   81670    GAPIUS00001861-5    DISENO Y COLOR

12

   IM434874/05    6055    3-Mar-05    15-May-05    175,480.00    175,480.00   
USD    44449    GAPIUS00001863-5    AVENTURA S.A.C.

12

   IM434876/05    6055    3-Mar-05    15-May-05    3,280.00    3,280.00    USD
   81670    GAPIUS00001865-5    AVENTURA S.A.C.

12

   IM435030/05    6055    4-Mar-05    24-Apr-05    56,325.90    56,325.90    USD
   44449    GAPIHK00003090-5    EAST ASIA GARMENT CO LTD

12

   IM435031/05    6055    4-Mar-05    10-May-05    272,236.00    272,236.00   
USD    44449    GAPIHK00003091-5    KIN MAN GARMENT FTY LTD

12

   IM435034/05    6055    4-Mar-05    27-Apr-05    1,056.00    1,056.00    USD
   44449    GAPIHK00003094-5    PENINSULA APPAREL LTD.

12

   IM435035/05    6055    4-Mar-05    27-Apr-05    233,528.38    233,528.38   
USD    44449    GAPIHK00003095-5    PROSPECTFUL INTERNATIONAL LTD

12

   IM435037/05    6055    4-Mar-05    24-Apr-05    118,762.80    118,762.80   
USD    44449    GAPIHK00003097-5    THEPARERG CO LTD

12

   IM435038/05    6055    4-Mar-05    26-Apr-05    13,600.00    13,600.00    USD
   44449    GAPIHK00003098-5    TROPIC ISLES MFG CORP

12

   IM435039/05    6055    4-Mar-05    24-Apr-05    123,600.00    123,600.00   
USD    44449    GAPIHK00003099-5    UNITED UNIVERSAL PARTNER LTD



--------------------------------------------------------------------------------

LINE    GBS    BOOK    VAL-DTE    MAT/EXP    OS    OS In USD    Curr    CIS   
LC No    Beneficiary

12

   IM435042/05    6055    4-Mar-05    27-Apr-05    11.4    11.4    USD    44449
   GAPIHK00003102-5    WIDE BALL LTD

12

   IM435046/05    6055    4-Mar-05    27-Apr-05    6,950.00    6,950.00    USD
   81671    GAPIHK00003106-5    SLITHER LTD

12

   IM435047/05    6055    4-Mar-05    27-Apr-05    74,134.83    74,134.83    USD
   81671    GAPIHK00003107-5    SUN RAY MANUFACTORY LTD

12

   IM435051/05    6055    4-Mar-05    27-Apr-05    3,443.89    3,443.89    USD
   81670    GAPIHK00003111-5    PROSPECTFUL INTERNATIONAL LTD

12

   IM435053/05    6055    4-Mar-05    27-Apr-05    15,600.00    15,600.00    USD
   81670    GAPIHK00003113-5    KIN MAN GARMENT FTY LTD

12

   IM435054/05    6055    4-Mar-05    27-Apr-05    26,734.00    26,734.00    USD
   81670    GAPIHK00003114-5    PT PREFASH WEARS CEMERLANG

12

   IM435056/05    6055    4-Mar-05    17-Apr-05    5,165.00    5,165.00    USD
   81670    GAPIHK00003116-5    UNITED UNIVERSAL PARTNER LTD

12

   IM435058/05    6055    4-Mar-05    26-Apr-05    52,780.00    52,780.00    USD
   44449    GAPIHK00003118-5    PT PREFASH WEARS CEMERLANG

12

   IM435060/05    6055    4-Mar-05    27-Apr-05    2,454.78    2,454.78    USD
   44449    GAPIHK00003087-5    BOSIDENG CO LTD

12

   IM435066/05    6055    4-Mar-05    26-Apr-05    67,878.14    67,878.14    USD
   44449    GAPISG00001857-5    PT FIT U GARMENTS IND

12

   IM435069/05    6055    4-Mar-05    3-May-05    41,724.74    41,724.74    USD
   81671    GAPISG00001862-5    PT FIT U GARMENTS IND

12

   IM435076/05    6055    4-Mar-05    27-Apr-05    11,196.10    11,196.10    USD
   81670    GAPISG00001868-5    EAM MALIBAN TEXTILES JORDAN PVT

12

   IM435078/05    6055    4-Mar-05    25-Apr-05    37,750.00    37,750.00    USD
   81670    GAPISG00001870-5    GOLDEN WIN GROUP LTD

12

   IM435081/05    6055    4-Mar-05    25-Apr-05    2,185.80    2,185.80    USD
   44449    GAPISG00001873-5    KIM KOON GARMENT IND PTE LTD

12

   IM435203/05    6055    8-Mar-05    29-Apr-05    54,762.49    54,762.49    USD
   44449    GAPISG00001859-5    YUNG SHENG TRADING CO LTD

12

   IM435209/05    6055    8-Mar-05    25-Apr-05    129,695.70    129,695.70   
USD    44449    GAPISG00001852-5    GOLDEN WIN GROUP LTD

12

   IM435274/05    6055    8-Mar-05    15-May-05    2,695.65    2,695.65    USD
   44449    GAPIUS00001866-5    CONFECCIONES TEXTIMAX SA.

12

   IM435275/05    6055    8-Mar-05    15-May-05    42,836.86    42,836.86    USD
   81671    GAPIUS00001867-5    ANM GIYIM SANAYI DIS TIC AS

12

   IM435276/05    6055    8-Mar-05    15-May-05    28,135.20    28,135.20    USD
   81671    GAPIUS00001868-5    ERBE TURIZM ISLETMELERI TEKSTIL

12

   IM435375/05    6055    9-Mar-05    15-May-05    4,249.12    4,249.12    USD
   81671    GAPIUS00001871-5    SARAR GIYIM TEKSTIL/SAN VE TIC.

12

   IM435376/05    6055    9-Mar-05    15-May-05    228.88    228.88    USD   
81671    GAPIUS00001872-5    BIRAND GIYIM SANAYI/VE TICARET AS

12

   IM435379/05    6055    9-Mar-05    15-May-05    335,375.40    335,375.40   
USD    44449    GAPIUS00001877-5    SWISS GARMENTS CO

12

   IM435381/05    6055    9-Mar-05    15-May-05    46,805.33    46,805.33    USD
   44449    GAPIUS00001881-5    ANM GIYIM SANAYI DIS TIC AS

12

   IM435382/05    6055    9-Mar-05    15-May-05    3,780.00    3,780.00    USD
   44449    GAPIUS00001882-5    BABY COCA FOR CLOTHES

12

   IM435383/05    6055    9-Mar-05    15-May-05    131,959.50    131,959.50   
USD    81671    GAPIUS00001883-5    OZTAY TEKS. KONF SAN PAZ. AS

12

   IM435384/05    6055    9-Mar-05    15-May-05    91,782.56    91,782.56    USD
   81671    GAPIUS00001873-5    MITHAT GIYIM SANAYI VE TICARET

12

   IM435385/05    6055    9-Mar-05    15-May-05    1,696.50    1,696.50    USD
   81670    GAPIUS00001875-5    MERICH LTD

12

   IM435602/05    6055    11-Mar-05    9-May-05    127,902.70    127,902.70   
USD    44449    GAPIHK00003128-5    DESIGN APPAREL CO. LTD.

12

   IM435604/05    6055    11-Mar-05    8-May-05    52,574.00    52,574.00    USD
   44449    GAPIHK00003130-5    EAST ASIA GARMENT CO LTD

12

   IM435707/05    6055    14-Mar-05    4-May-05    169,176.00    169,176.00   
USD    44449    GAPIHK00003124-5    BOSIDENG CO LTD

12

   IM435708/05    6055    14-Mar-05    18-May-05    12,600.00    12,600.00   
USD    44449    GAPIHK00003125-5    BUZZ PRODUCTS PTY LTD

12

   IM435709/05    6055    14-Mar-05    10-May-05    61,800.00    61,800.00   
USD    44449    GAPIHK00003129-5    DIORVA GARMENTS LTD

12

   IM435711/05    6055    14-Mar-05    18-May-05    206,485.00    206,485.00   
USD    44449    GAPIHK00003132-5    MILAGROS CHINA LIMITED

12

   IM435712/05    6055    14-Mar-05    17-May-05    473,654.00    473,654.00   
USD    44449    GAPIHK00003133-5    PEARL PHIL GARMENT FE LTD

12

   IM435713/05    6055    14-Mar-05    10-May-05    146,400.00    146,400.00   
USD    44449    GAPIHK00003134-5    PEARL PHIL GARMENT FE LTD

12

   IM435714/05    6055    14-Mar-05    1-May-05    39,160.30    39,160.30    USD
   44449    GAPIHK00003135-5    SCT GARMENT CO LTD

12

   IM435715/05    6055    14-Mar-05    11-May-05    76,631.50    76,631.50   
USD    44449    GAPIHK00003138-5    WEI DA INTL SHOES CO LTD

12

   IM435717/05    6055    14-Mar-05    10-May-05    3,350.70    3,350.70    USD
   81671    GAPIHK00003142-5    SLITHER LTD

12

   IM435718/05    6055    14-Mar-05    10-May-05    11,496.00    11,496.00   
USD    81671    GAPIHK00003143-5    SUN RAY MANUFACTORY LTD

12

   IM435719/05    6055    14-Mar-05    4-May-05    3,898.70    3,898.70    USD
   81670    GAPIHK00003145-5    CARLA GARMENTS CO LTD

12

   IM435720/05    6055    14-Mar-05    20-Jun-05    25,024.00    25,024.00   
USD    81670    GAPIHK00003146-5    CLOVER GROUP INT’L LTD

12

   IM435721/05    6055    14-Mar-05    4-May-05    2,940.00    2,940.00    USD
   81670    GAPIHK00003151-5    BOSIDENG CO LTD

12

   IM435722/05    6055    14-Mar-05    4-May-05    18,280.50    18,280.50    USD
   81670    GAPIHK00003152-5    MILAGROS CHINA LIMITED

12

   IM435723/05    6055    14-Mar-05    10-May-05    45,815.00    45,815.00   
USD    44449    GAPIHK00003155-5    MIRAGE FASHION LTD

12

   IM435724/05    6055    14-Mar-05    10-May-05    66,541.20    66,541.20   
USD    44449    GAPIHK00003126-5    CARLA GARMENTS CO LTD

12

   IM435725/05    6055    14-Mar-05    2-May-05    169,898.00    169,898.00   
USD    44449    GAPIHK00003127-5    CLOVER GROUP INT’L LTD



--------------------------------------------------------------------------------

LINE    GBS    BOOK    VAL-DTE    MAT/EXP    OS    OS In USD    Curr    CIS   
LC No    Beneficiary

12

   IM435726/05    6055    14-Mar-05    10-May-05    142,039.55    142,039.55   
USD    44449    GAPIHK00003136-5    TROPIC ISLES MFG CORP

12

   IM435727/05    6055    14-Mar-05    9-May-05    451,246.00    451,246.00   
USD    44449    GAPIHK00003137-5    UNIMIX EXPORTERS LTD

12

   IM435728/05    6055    14-Mar-05    4-May-05    230,000.00    230,000.00   
USD    44449    GAPIHK00003139-5    PT PREFASH WEARS CEMERLANG

12

   IM435729/05    6055    14-Mar-05    10-May-05    9,435.36    9,435.36    USD
   81671    GAPIHK00003141-5    GOLBON GARMENT FTY LTD

12

   IM435732/05    6055    14-Mar-05    3-May-05    6,389.50    6,389.50    USD
   81670    GAPIHK00003149-5    TROPIC ISLES MFG CORP

12

   IM435734/05    6055    14-Mar-05    3-May-05    820    820    USD    81670   
GAPIHK00003153-5    PEARL PHIL GARMENT FE LTD

12

   IM435736/05    6055    14-Mar-05    1-May-05    64.4    64.4    USD    44449
   GAPIHK00003157-5    THONG THAI TEXTILE CO LTD

12

   IM435851/05    6055    15-Mar-05    30-Apr-05    680    680    USD    44449
   GAPISG00001882-5    KANMAX ENTERPRISES LIMITED

12

   IM435852/05    6055    15-Mar-05    3-May-05    789    789    USD    44449   
GAPISG00001888-5    PT GISTEX

12

   IM435854/05    6055    15-Mar-05    4-May-05    67,803.11    67,803.11    USD
   44449    GAPISG00001887-5    PT FIT U GARMENTS IND

12

   IM435855/05    6055    15-Mar-05    9-May-05    110,820.00    110,820.00   
USD    81671    GAPISG00001893-5    KIM KOON GARMENT IND PTE LTD

12

   IM435856/05    6055    15-Mar-05    2-May-05    1,102.15    1,102.15    USD
   81671    GAPISG00001894-5    OCEAN SKY INTERNATIONAL LTD

12

   IM435857/05    6055    15-Mar-05    10-May-05    50,761.76    50,761.76   
USD    81671    GAPISG00001895-5    PT FIT U GARMENTS IND

12

   IM435860/05    6055    15-Mar-05    4-May-05    8,949.79    8,949.79    USD
   81671    GAPISG00001898-5    PT FIT U GARMENTS IND

12

   IM435861/05    6055    15-Mar-05    7-May-05    2,906.83    2,906.83    USD
   81671    GAPISG00001899-5    SING LUN AND CO PTE LTD

12

   IM435862/05    6055    15-Mar-05    7-May-05    2,114.52    2,114.52    USD
   44449    GAPISG00001900-5    OCEAN SKY INTERNATIONAL LTD

12

   IM435869/05    6055    15-Mar-05    7-May-05    141.75    141.75    USD   
81670    GAPISG00001907-5    OCEAN SKY INTERNATIONAL LTD

12

   IM435871/05    6055    15-Mar-05    9-May-05    122,729.00    122,729.00   
USD    44449    GAPISG00001909-5    GOLDEN WIN GROUP LTD

12

   IM435872/05    6055    15-Mar-05    7-May-05    52.2    52.2    USD    44449
   GAPISG00001910-5    INTRAVEST HOLDINGS SDN BHD

12

   IM435873/05    6055    15-Mar-05    1-May-05    19,800.00    19,800.00    USD
   44449    GAPISG00001911-5    KANMAX ENTERPRISES LIMITED

12

   IM436033/05    6055    17-Mar-05    15-May-05    137.7    137.7    USD   
44449    GAPIUS00001893-5    PRO TEKSTIL SAN VE TIC. LTD ST

12

   IM436034/05    6055    17-Mar-05    15-May-05    1,254.00    1,254.00    USD
   44449    GAPIUS00001894-5    NEGRETI TEKSTIL DIS TIC A.S.

12

   IM436035/05    6055    17-Mar-05    15-May-05    137,134.00    137,134.00   
USD    44449    GAPIUS00001895-5    LOTUS GARMENTS CO

12

   IM436036/05    6055    17-Mar-05    15-May-05    1,471.25    1,471.25    USD
   81670    GAPIUS00001887-5    DENIZLI BASMA VE BOYA SAN A.S.

12

   IM436037/05    6055    17-Mar-05    15-May-05    34,372.00    34,372.00   
USD    81670    GAPIUS00001889-5    SHEEBA INT’L CO. FOR GARMENTS

12

   IM436039/05    6055    17-Mar-05    15-May-05    144,864.32    144,864.32   
USD    44449    GAPIUS00001892-5    SUEZ CANAL GARMENTS CO.

12

   IM436199/05    6055    18-Mar-05    11-May-05    31,770.00    31,770.00   
USD    81671    GAPIHK00003160-5    UNIMIX LTD

12

   IM436200/05    6055    18-Mar-05    11-May-05    118,416.86    118,416.86   
USD    44449    GAPIHK00003162-5    BOSIDENG CO LTD

12

   IM436201/05    6055    18-Mar-05    11-May-05    8,700.00    8,700.00    USD
   44449    GAPIHK00003163-5    CARLA GARMENTS CO LTD

12

   IM436202/05    6055    18-Mar-05    3-Jun-05    208,680.00    208,680.00   
USD    44449    GAPIHK00003169-5    EVER PROSPER BUSINESS CO LTD

12

   IM436203/05    6055    18-Mar-05    11-May-05    29,435.00    29,435.00   
USD    81671    GAPIHK00003174-5    MILAGROS CHINA LIMITED

12

   IM436204/05    6055    18-Mar-05    11-May-05    34,025.00    34,025.00   
USD    81671    GAPIHK00003175-5    SUN RAY MANUFACTORY LTD

12

   IM436206/05    6055    18-Mar-05    10-May-05    49,000.00    49,000.00   
USD    81671    GAPIHK00003177-5    WEI DA INTL SHOES CO LTD

12

   IM436207/05    6055    18-Mar-05    11-May-05    33,754.30    33,754.30   
USD    81671    GAPIHK00003178-5    COVO KNITTERS LTD

12

   IM436208/05    6055    18-Mar-05    10-May-05    73,356.03    73,356.03   
USD    81671    GAPIHK00003179-5    GOLBON GARMENT FTY LTD

12

   IM436209/05    6055    18-Mar-05    11-May-05    15,020.00    15,020.00   
USD    81671    GAPIHK00003180-5    SUN RAY MANUFACTORY LTD

12

   IM436210/05    6055    18-Mar-05    9-May-05    2,254.80    2,254.80    USD
   81670    GAPIHK00003181-5    CLOVER GROUP INT’L LTD

12

   IM436212/05    6055    18-Mar-05    11-May-05    10,332.00    10,332.00   
USD    81670    GAPIHK00003183-5    MILAGROS CHINA LIMITED

12

   IM436213/05    6055    18-Mar-05    9-May-05    45,880.00    45,880.00    USD
   44449    GAPIHK00003186-5    EVER PROSPER BUSINESS CO LTD

12

   IM436214/05    6055    18-Mar-05    11-May-05    152,588.10    152,588.10   
USD    81671    GAPIHK00003159-5    TIEN HU KNITTERS LTD

12

   IM436216/05    6055    18-Mar-05    11-May-05    14,700.00    14,700.00   
USD    44449    GAPIHK00003164-5    CJR INDUSTRIES FE LTD

12

   IM436217/05    6055    18-Mar-05    9-May-05    42,169.00    42,169.00    USD
   44449    GAPIHK00003165-5    CLOVER GROUP INT’L LTD

12

   IM436219/05    6055    18-Mar-05    7-Jun-05    47,500.00    47,500.00    USD
   44449    GAPIHK00003167-5    DIORVA GARMENTS LTD

12

   IM436220/05    6055    18-Mar-05    8-May-05    7,637.55    7,637.55    USD
   44449    GAPIHK00003168-5    EAST ASIA GARMENT CO LTD

12

   IM436221/05    6055    18-Mar-05    18-May-05    163,715.00    163,715.00   
USD    44449    GAPIHK00003170-5    MILAGROS CHINA LIMITED

12

   IM436222/05    6055    18-Mar-05    11-May-05    151,485.00    151,485.00   
USD    44449    GAPIHK00003171-5    PEARL PHIL GARMENT FE LTD



--------------------------------------------------------------------------------

LINE    GBS    BOOK    VAL-DTE    MAT/EXP    OS    OS In USD    Curr    CIS   
LC No    Beneficiary

12

   IM436225/05    6055    18-Mar-05    17-May-05    11,130.00    11,130.00   
USD    81670    GAPIHK00003184-5    PEARL PHIL GARMENT FE LTD

12

   IM436226/05    6055    18-Mar-05    9-May-05    5,072.00    5,072.00    USD
   81670    GAPIHK00003185-5    WEI DA INTL SHOES CO LTD

12

   IM436359/05    6055    22-Mar-05    15-May-05    26,198.50    26,198.50   
USD    81671    GAPIUS00001885-5    LAFEM GIYIM INS. SAN. VE TIC/LTD

12

   IM436363/05    6055    22-Mar-05    15-May-05    12,288.00    12,288.00   
USD    81670    GAPIUS00001886-5    DINATEKS DINAMIK TEKS.SAN VE TIC

12

   IM436364/05    6055    22-Mar-05    15-May-05    226.8    226.8    USD   
44449    GAPIUS00001898-5    ERTEKS KONFEKSYON

12

   IM436402/05    6055    22-Mar-05    18-May-05    16,368.00    16,368.00   
USD    81671    GAPIHK00003187-5    UNIMIX LTD

12

   IM436403/05    6055    22-Mar-05    18-May-05    22,325.00    22,325.00   
USD    81671    GAPIHK00003188-5    TIEN HU KNITTERS LTD

12

   IM436404/05    6055    22-Mar-05    15-May-05    134,775.00    134,775.00   
USD    44449    GAPIHK00003189-5    AEON IRAWAN CO LTD

12

   IM436405/05    6055    22-Mar-05    18-May-05    16,800.00    16,800.00   
USD    44449    GAPIHK00003190-5    BUZZ PRODUCTS PTY LTD

12

   IM436406/05    6055    22-Mar-05    24-May-05    79,920.00    79,920.00   
USD    44449    GAPIHK00003191-5    D AND A INTERNATIONAL CORPORATION

12

   IM436407/05    6055    22-Mar-05    18-May-05    74,200.00    74,200.00   
USD    44449    GAPIHK00003192-5    MILAGROS CHINA LIMITED

12

   IM436408/05    6055    22-Mar-05    17-May-05    74,366.00    74,366.00   
USD    44449    GAPIHK00003193-5    PEARL PHIL GARMENT FE LTD

12

   IM436409/05    6055    22-Mar-05    1-Jun-05    149,845.00    149,845.00   
USD    44449    GAPIHK00003194-5    PT PREFASH WEARS CEMERLANG

12

   IM436410/05    6055    22-Mar-05    15-May-05    41,767.67    41,767.67   
USD    44449    GAPIHK00003195-5    SCT GARMENT CO LTD

12

   IM436411/05    6055    22-Mar-05    18-May-05    21,540.00    21,540.00   
USD    81671    GAPIHK00003196-5    SUN RAY MANUFACTORY LTD

12

   IM436412/05    6055    22-Mar-05    17-May-05    7,632.00    7,632.00    USD
   81670    GAPIHK00003197-5    D AND A INTERNATIONAL

12

   IM436413/05    6055    22-Mar-05    17-May-05    1,000.00    1,000.00    USD
   81670    GAPIHK00003198-5    PEARL PHIL GARMENT FE LTD

12

   IM436414/05    6055    22-Mar-05    15-May-05    42,780.00    42,780.00   
USD    44449    GAPIHK00003199-5    ABLECOME LTD

12

   IM436415/05    6055    22-Mar-05    7-Jun-05    96,132.00    96,132.00    USD
   44449    GAPIHK00003200-5    PEARL PHIL GARMENT FE LTD

12

   IM436417/05    6055    22-Mar-05    25-Apr-05    3,034.00    3,034.00    USD
   81670    GAPIHK00003202-5    UNIMIX EXPORTERS LTD

12

   IM436418/05    6055    22-Mar-05    2-May-05    160,000.00    160,000.00   
USD    44449    GAPIHK00003203-5    UNIMIX EXPORTERS LTD

12

   IM436730/05    6055    28-Mar-05    10-May-05    113,018.74    113,018.74   
USD    44449    GAPISG00001916-5    EAM MALIBAN TEXTILES JORDAN/PVT

12

   IM436731/05    6055    28-Mar-05    23-May-05    469,740.00    469,740.00   
USD    44449    GAPISG00001917-5    GOLDEN WIN GROUP LTD

12

   IM436733/05    6055    28-Mar-05    24-May-05    32,380.95    32,380.95   
USD    44449    GAPISG00001921-5    PT GISTEX

12

   IM436735/05    6055    28-Mar-05    10-May-05    192,508.50    192,508.50   
USD    81671    GAPISG00001923-5    EAM MALIBAN TEXTILES/JORDAN PVT

12

   IM436736/05    6055    28-Mar-05    17-May-05    7,187.67    7,187.67    USD
   81671    GAPISG00001924-5    PT FIT U GARMENTS IND

12

   IM436737/05    6055    28-Mar-05    11-May-05    219,726.96    219,726.96   
USD    81671    GAPISG00001925-5    PT FIT U GARMENTS IND

12

   IM436741/05    6055    28-Mar-05    16-May-05    153,747.00    153,747.00   
USD    44449    GAPISG00001929-5    KIM KOON GARMENT IND PTE LTD

12

   IM436742/05    6055    28-Mar-05    24-May-05    115,473.04    115,473.04   
USD    44449    GAPISG00001930-5    PT GISTEX

12

   IM436743/05    6055    28-Mar-05    25-May-05    265,583.23    265,583.23   
USD    44449    GAPISG00001920-5    PT FIT U GARMENTS IND

12

   IM436750/05    6055    29-Mar-05    15-May-05    8,339.60    8,339.60    USD
   44449    GAPIUS00001901-5    DENIZLI BASMA VE BOYA SAN A.S.

12

   IM436751/05    6055    29-Mar-05    15-May-05    49,968.00    49,968.00   
USD    81670    GAPIUS00001905-5    PRIME FIVE GARMENT MNF. CO LTD

12

   IM436752/05    6055    29-Mar-05    15-May-05    19,056.00    19,056.00   
USD    81670    GAPIUS00001906-5    VOGUE INTL AGENCY FZE

12

   IM436753/05    6055    29-Mar-05    15-Jun-05    18,300.71    18,300.71   
USD    81670    GAPIUS00001902-5    DEAFRANI SAC

12

   IM436754/05    6055    29-Mar-05    15-Jun-05    152,143.25    152,143.25   
USD    44449    GAPIUS00001903-5    DEAFRANI SAC

12

   IM436755/05    6055    29-Mar-05    15-Jun-05    96,445.21    96,445.21   
USD    81671    GAPIUS00001904-5    DEAFRANI SAC

12

   IM436886/05    6055    30-Mar-05    15-Jun-05    95,278.00    95,278.00   
USD    81670    GAPIUS00001926-5    GIZA SPINNING AND WEAVING CO

12

   IM436887/05    6055    30-Mar-05    15-Jun-05    118,955.00    118,955.00   
USD    81671    GAPIUS00001910-5    KARYA TEKSTIL SAN. VE TIC. A.S.

12

   IM436890/05    6055    30-Mar-05    15-Jun-05    3,737,287.63    3,737,287.63
   USD    81671    GAPIUS00001915-5    MITHAT GIYIM SANAYI VE TICARET

12

   IM436892/05    6055    30-Mar-05    15-Jun-05    1,188,552.87    1,188,552.87
   USD    81671    GAPIUS00001914-5    DINATEKS DINAMIK TEKS.SAN VE/TIC

12

   IM436893/05    6055    30-Mar-05    15-Jun-05    55,964.61    55,964.61   
USD    81670    GAPIUS00001921-5    SEDA GIYIM SANAYI VE TIC AS

12

   IM436894/05    6055    30-Mar-05    15-Jun-05    493,607.54    493,607.54   
USD    81670    GAPIUS00001922-5    MITHAT GIYIM SANAYI VE TICARET

12

   IM436895/05    6055    30-Mar-05    15-Jun-05    27,970.80    27,970.80   
USD    81670    GAPIUS00001919-5    DINATEKS DINAMIK TEKS.SAN/VE TIC

12

   IM436896/05    6055    30-Mar-05    15-Jun-05    23,366.20    23,366.20   
USD    81670    GAPIUS00001920-5    BOZKURT KONFEKSIYON SAN A.S.

12

   IM436897/05    6055    30-Mar-05    15-Jun-05    79,173.61    79,173.61   
USD    81670    GAPIUS00001918-5    VOGUE INTL AGENCY FZE

12

   IM436899/05    6055    30-Mar-05    15-Jun-05    76,108.49    76,108.49   
USD    81671    GAPIUS00001916-5    RETRO TEKSTIL SAN TIC AS



--------------------------------------------------------------------------------

LINE    GBS    BOOK    VAL-DTE    MAT/EXP    OS    OS In USD    Curr    CIS   
LC No    Beneficiary

12

   IM436900/05    6055    30-Mar-05    15-Jun-05    176,235.31    176,235.31   
USD    81671    GAPIUS00001913-5    DENIZLI BASMA VE BOYA SAN A.S.

12

   IM436901/05    6055    30-Mar-05    15-Jun-05    272,593.75    272,593.75   
USD    81671    GAPIUS00001912-5    DARSATEKS TEKS.UR.SAN.TIC.A.S.

12

   IM436902/05    6055    30-Mar-05    15-Jun-05    33,760.50    33,760.50   
USD    81671    GAPIUS00001911-5    LONETEX KNITTED FABRICS AND/

12

   IM436913/05    6055    30-Mar-05    15-Jun-05    147,215.08    147,215.08   
USD    81671    GAPIUS00001907-5    DA E TRADING CO LTD

12

   IM436914/05    6055    30-Mar-05    15-Jun-05    6,480.00    6,480.00    USD
   81670    GAPIUS00001925-5    DICE SPORTS AND CASUAL WEAR

12

   IM436915/05    6055    30-Mar-05    15-Jun-05    13,887.50    13,887.50   
USD    81670    GAPIUS00001923-5    DENIZLI BASMA VE BOYA SAN A.S.

12

   IM436916/05    6055    30-Mar-05    15-Jun-05    71,090.00    71,090.00   
USD    81670    GAPIUS00001924-5    SHEEBA INT’L CO. FOR GARMENTS

12

   IM436917/05    6055    30-Mar-05    15-May-05    46,410.00    46,410.00   
USD    44449    GAPIUS00001909-5    MAYTEX

12

   IM436918/05    6055    30-Mar-05    15-Jun-05    2,009,344.17    2,009,344.17
   USD    81671    GAPIUS00001917-5    OZTAY TEKS. KONF SAN PAZ. AS

12

   IM436922/05    6055    30-Mar-05    15-Jun-05    701,474.00    701,474.00   
USD    44449    GAPIUS00001930-5    SHEEBA INT’L CO. FOR GARMENTS

12

   IM436923/05    6055    30-Mar-05    15-Jun-05    669,066.06    669,066.06   
USD    44449    GAPIUS00001931-5    SUEZ CANAL GARMENTS CO.

12

   IM436924/05    6055    30-Mar-05    15-Jun-05    833,250.00    833,250.00   
USD    44449    GAPIUS00001908-5    GALS TEKSTIL KONF END.VE TIC A.S.

12

   IM436925/05    6055    30-Mar-05    15-Jun-05    1,361,298.00    1,361,298.00
   USD    44449    GAPIUS00001927-5    BOZKURT KONFEKSIYON SAN A.S.

12

   IM436926/05    6055    30-Mar-05    15-Jun-05    158,721.00    158,721.00   
USD    44449    GAPIUS00001928-5    DICE SPORTS AND CASUAL WEAR

12

   IM436927/05    6055    30-Mar-05    15-Jun-05    2,001,907.42    2,001,907.42
   USD    44449    GAPIUS00001929-5    GIZA SPINNING AND WEAVING CO

12

   IM436928/05    6055    30-Mar-05    15-Jun-05    277,725.00    277,725.00   
USD    44449    GAPIUS00001932-5    ERMA ESOFMAN VE KONFEKSIYON SAN

12

   IM436929/05    6055    30-Mar-05    15-Jun-05    1,109,936.75    1,109,936.75
   USD    44449    GAPIUS00001933-5    SWISS GARMENTS CO

12

   IM436930/05    6055    30-Mar-05    15-Jun-05    119,700.00    119,700.00   
USD    44449    GAPIUS00001934-5    INTERNATIONAL GARMENT COMPANY

12

   IM436931/05    6055    30-Mar-05    15-Jun-05    427,265.99    427,265.99   
USD    44449    GAPIUS00001935-5    LEINA TEXTILES

12

   IM436932/05    6055    30-Mar-05    15-Jun-05    42,234.20    42,234.20   
USD    44449    GAPIUS00001936-5    BABY COCA FOR CLOTHES

12

   IM436933/05    6055    30-Mar-05    15-May-05    11,610.00    11,610.00   
USD    81670    GAPIUS00001890-5    MAYTEX

12

   IM437082/05    6055    31-Mar-05    15-Jun-05    1,726,800.00    1,726,800.00
   USD    44449    GAPIUS00001937-5    VOGUE INTL AGENCY FZE

12

   IM437111/05    6055    31-Mar-05    25-May-05    138,610.00    138,610.00   
USD    81671    GAPIHK00003204-5    TIEN HU KNITTERS LTD

12

   IM437112/05    6055    31-Mar-05    1-Jun-05    115,280.00    115,280.00   
USD    81671    GAPIHK00003205-5    WINNER CO (GMTS) LTD

12

   IM437113/05    6055    31-Mar-05    1-Jun-05    15,763.00    15,763.00    USD
   81670    GAPIHK00003206-5    WINNER CO (GMTS) LTD

12

   IM437114/05    6055    31-Mar-05    21-May-05    114,405.00    114,405.00   
USD    44449    GAPIHK00003207-5    CJR INDUSTRIES FE LTD

12

   IM437115/05    6055    31-Mar-05    23-May-05    368,500.00    368,500.00   
USD    44449    GAPIHK00003208-5    WEI DA INTL SHOES CO LTD

12

   IM437116/05    6055    31-Mar-05    25-May-05    207,383.22    207,383.22   
USD    81671    GAPIHK00003209-5    ARTEX FASHIONS (ASIA) LTD

12

   IM437117/05    6055    31-Mar-05    24-May-05    49,629.00    49,629.00   
USD    81671    GAPIHK00003210-5    KAY LEE FASHION INC

12

   IM437118/05    6055    31-Mar-05    25-May-05    41,730.00    41,730.00   
USD    81671    GAPIHK00003211-5    UNIMIX LTD

12

   IM437119/05    6055    31-Mar-05    25-May-05    120,475.92    120,475.92   
USD    81671    GAPIHK00003212-5    ARTEX FASHIONS (ASIA) LTD

12

   IM437120/05    6055    31-Mar-05    25-May-05    39,040.93    39,040.93   
USD    81671    GAPIHK00003213-5    SUN WING HANDBAG CO LTD

12

   IM437121/05    6055    31-Mar-05    25-May-05    8,383.50    8,383.50    USD
   81670    GAPIHK00003214-5    EVER PROSPER BUSINESS CO LTD

12

   IM437122/05    6055    31-Mar-05    25-May-05    7,938.00    7,938.00    USD
   44449    GAPIHK00003215-5    EAST ASIA GARMENT CO LTD

12

   IM437408/05    6055    5-Apr-05    15-Jun-05    148,510.10    148,510.10   
USD    81670    GAPIUS00001944-5    TOPY TOP S.A.

12

   IM437409/05    6055    5-Apr-05    15-Jun-05    6,680,831.00    6,680,831.00
   USD    44449    GAPIUS00001945-5    TOPY TOP S.A.

12

   IM437410/05    6055    5-Apr-05    15-Jun-05    17,370.50    17,370.50    USD
   81670    GAPIUS00001947-5    CORPORACION TEXPOP S.A.

12

   IM437411/05    6055    5-Apr-05    15-Jun-05    4,350.00    4,350.00    USD
   81671    GAPIUS00001938-5    SSANGYONG CORP

12

   IM437412/05    6055    5-Apr-05    15-Jun-05    5,895,697.00    5,895,697.00
   USD    44449    GAPIUS00001939-5    DISENO Y COLOR

12

   IM437413/05    6055    5-Apr-05    15-Jun-05    888,045.00    888,045.00   
USD    44449    GAPIUS00001940-5    CORPORACION TEXPOP S.A.

12

   IM437414/05    6055    5-Apr-05    15-Jun-05    26,216.00    26,216.00    USD
   81670    GAPIUS00001941-5    CONFECCIONES TEXTIMAX SA.

12

   IM437415/05    6055    5-Apr-05    15-Jun-05    2,716,334.00    2,716,334.00
   USD    44449    GAPIUS00001942-5    CONFECCIONES TEXTIMAX SA.

12

   IM437416/05    6055    5-Apr-05    15-Jun-05    208,829.50    208,829.50   
USD    81670    GAPIUS00001943-5    DISENO Y COLOR

12

   IM437476/05    6055    6-Apr-05    15-Jun-05    703,741.36    703,741.36   
USD    81671    GAPIUS00001948-5    KARYA TEKSTIL SAN. VE TIC. A.S.

12

   IM437477/05    6055    6-Apr-05    15-Jun-05    528,832.60    528,832.60   
USD    81671    GAPIUS00001949-5    BIRAND GIYIM SANAYI VE TICARET

12

   IM437478/05    6055    6-Apr-05    15-Jun-05    12,880.56    12,880.56    USD
   81671    GAPIUS00001950-5    SERKO TEKS. SAN. VE/TURIZM TIC AS



--------------------------------------------------------------------------------

LINE    GBS    BOOK    VAL-DTE    MAT/EXP    OS    OS In USD    Curr    CIS   
LC No    Beneficiary

12

   IM437479/05    6055    6-Apr-05    15-Jun-05    1,450,524.56    1,450,524.56
   USD    81671    GAPIUS00001951-5    SEDA GIYIM SANAYI VE TIC AS

12

   IM437480/05    6055    6-Apr-05    15-Jun-05    10,632.59    10,632.59    USD
   81670    GAPIUS00001952-5    KARYA TEKSTIL SAN. VE TIC. A.S.

12

   IM437481/05    6055    6-Apr-05    15-Jun-05    32,634.00    32,634.00    USD
   81670    GAPIUS00001953-5    MAYTEX

12

   IM437482/05    6055    6-Apr-05    15-Jun-05    19,070.00    19,070.00    USD
   81670    GAPIUS00001954-5    SUEZ CANAL GARMENTS CO.

12

   IM437483/05    6055    6-Apr-05    15-Jun-05    15,500.00    15,500.00    USD
   81670    GAPIUS00001955-5    ERMA ESOFMAN VE KONFEKSIYON/SAN

12

   IM437645/05    6055    8-Apr-05    15-Jun-05    1,404,530.04    1,404,530.04
   USD    44449    GAPIUS00001957-5    ANM GIYIM SANAYI DIS TIC AS

12

   IM437646/05    6055    8-Apr-05    15-Jun-05    530,785.02    530,785.02   
USD    44449    GAPIUS00001958-5    INTERSOURCE TEKS. KONF. SAN. TIC

12

   IM437647/05    6055    8-Apr-05    15-Jun-05    1,137,196.00    1,137,196.00
   USD    44449    GAPIUS00001959-5    MAYTEX

12

   IM437648/05    6055    8-Apr-05    15-Jun-05    219,631.60    219,631.60   
USD    44449    GAPIUS00001960-5    MERICH LTD

12

   IM437649/05    6055    8-Apr-05    15-Jun-05    181,089.60    181,089.60   
USD    44449    GAPIUS00001961-5    PRIME FIVE GARMENT MNF. CO LTD

12

   IM437650/05    6055    8-Apr-05    15-Jun-05    209,633.40    209,633.40   
USD    44449    GAPIUS00001962-5    PRO TEKSTIL SAN VE TIC. LTD ST

12

   IM437651/05    6055    8-Apr-05    15-Jun-05    11,583.60    11,583.60    USD
   81671    GAPIUS00001964-5    IPEK KRAVAT TEK. SAN .TIC.AS

12

   IM437687/05    6055    8-Apr-05    8-Jun-05    48,121.15    48,121.15    USD
   81671    GAPIHK00003216-5    WINNER CO (GMTS) LTD

12

   IM437688/05    6055    8-Apr-05    7-Jun-05    80,400.00    80,400.00    USD
   44449    GAPIHK00003217-5    CARLA GARMENTS CO LTD

12

   IM437689/05    6055    8-Apr-05    30-May-05    234,360.25    234,360.25   
USD    44449    GAPIHK00003218-5    CLOVER GROUP INT’L LTD

12

   IM437690/05    6055    8-Apr-05    7-Jun-05    133,200.00    133,200.00   
USD    44449    GAPIHK00003219-5    D AND A INTERNATIONAL

12

   IM437691/05    6055    8-Apr-05    5-Jun-05    36,648.20    36,648.20    USD
   44449    GAPIHK00003220-5    DESIGN APPAREL CO. LTD.

12

   IM437692/05    6055    8-Apr-05    7-Jun-05    52,000.00    52,000.00    USD
   44449    GAPIHK00003221-5    DIORVA GARMENTS LTD

12

   IM437693/05    6055    8-Apr-05    16-Jun-05    116,100.00    116,100.00   
USD    44449    GAPIHK00003222-5    MILAGROS CHINA LIMITED

12

   IM437694/05    6055    8-Apr-05    21-Jun-05    451,170.70    451,170.70   
USD    44449    GAPIHK00003223-5    PEARL PHIL GARMENT FE LTD

12

   IM437695/05    6055    8-Apr-05    9-May-05    133,200.00    133,200.00   
USD    44449    GAPIHK00003224-5    PT PREFASH WEARS CEMERLANG

12

   IM437696/05    6055    8-Apr-05    1-Jun-05    58,531.00    58,531.00    USD
   44449    GAPIHK00003225-5    SUN RAY MANUFACTORY LTD

12

   IM437697/05    6055    8-Apr-05    7-Jun-05    10,029.05    10,029.05    USD
   44449    GAPIHK00003226-5    TROPIC ISLES MFG CORP

12

   IM437698/05    6055    8-Apr-05    6-Jun-05    132,000.00    132,000.00   
USD    44449    GAPIHK00003228-5    WEI DA INTL SHOES CO LTD

12

   IM437699/05    6055    8-Apr-05    8-Jun-05    20,790.00    20,790.00    USD
   81670    GAPIHK00003232-5    MIRAGE FASHION LTD

12

   IM437700/05    6055    8-Apr-05    7-May-05    28,314.00    28,314.00    USD
   81670    GAPIHK00003233-5    PT PREFASH WEARS CEMERLANG

12

   IM437701/05    6055    8-Apr-05    1-Jun-05    7,140.00    7,140.00    USD   
81671    GAPIHK00003229-5    SUN RAY MANUFACTORY LTD

12

   IM437702/05    6055    8-Apr-05    30-May-05    16,245.00    16,245.00    USD
   81670    GAPIHK00003230-5    CLOVER GROUP INT’L LTD

12

   IM437703/05    6055    8-Apr-05    30-May-05    3,690.00    3,690.00    USD
   81670    GAPIHK00003231-5    UNIMIX EXPORTERS LTD

12

   IM437704/05    6055    8-Apr-05    1-Jun-05    39,144.00    39,144.00    USD
   44449    GAPIHK00003234-5    EVER PROSPER BUSINESS CO LTD

12

   IM437705/05    6055    8-Apr-05    29-May-05    13,503.00    13,503.00    USD
   44449    GAPIHK00003235-5    THONG THAI TEXTILE CO LTD

12

   IM437706/05    6055    8-Apr-05    30-May-05    56,441.00    56,441.00    USD
   44449    GAPIHK00003236-5    UNIMIX EXPORTERS LTD

12

   IM437715/05    6055    8-Apr-05    20-Jun-05    863,607.00    863,607.00   
USD    44449    GAPIHK00003227-5    UNIMIX EXPORTERS LTD

12

   IM437804/05    6055    11-Apr-05    7-Jun-05    41,295.13    41,295.13    USD
   44449    GAPISG00001934-5    EAM MALIBAN TEXTILES/JORDAN PVT

12

   IM437805/05    6055    11-Apr-05    6-Jun-05    446,670.00    446,670.00   
USD    44449    GAPISG00001936-5    GOLDEN WIN GROUP LTD

12

   IM437806/05    6055    11-Apr-05    3-Jun-05    21,000.00    21,000.00    USD
   44449    GAPISG00001940-5    IRFAN TEXTILES PVT LTD

12

   IM437807/05    6055    11-Apr-05    2-Jun-05    256,700.00    256,700.00   
USD    44449    GAPISG00001941-5    KANMAX ENTERPRISES LIMITED

12

   IM437808/05    6055    11-Apr-05    31-May-05    48,520.00    48,520.00   
USD    44449    GAPISG00001944-5    PT FIT U GARMENTS IND

12

   IM437809/05    6055    11-Apr-05    4-Jun-05    243,633.29    243,633.29   
USD    44449    GAPISG00001945-5    SING LUN AND CO PTE LTD

12

   IM437810/05    6055    11-Apr-05    30-May-05    97,499.77    97,499.77   
USD    81671    GAPISG00001947-5    KIM KOON GARMENT IND PTE LTD

12

   IM437811/05    6055    11-Apr-05    30-May-05    8,883.00    8,883.00    USD
   81671    GAPISG00001948-5    OCEAN SKY INTERNATIONAL LTD

12

   IM437812/05    6055    11-Apr-05    31-May-05    38,675.00    38,675.00   
USD    81671    GAPISG00001949-5    PT FIT U GARMENTS IND

12

   IM437813/05    6055    11-Apr-05    24-May-05    18,781.20    18,781.20   
USD    81671    GAPISG00001950-5    PT GISTEX

12

   IM437816/05    6055    11-Apr-05    4-Jun-05    175,832.14    175,832.14   
USD    81671    GAPISG00001953-5    KANMAX ENTERPRISES LIMITED

12

   IM437817/05    6055    11-Apr-05    1-Jun-05    2,368.00    2,368.00    USD
   81671    GAPISG00001955-5    PT FIT U GARMENTS IND

12

   IM437818/05    6055    11-Apr-05    4-Jun-05    7,235.70    7,235.70    USD
   81671    GAPISG00001956-5    SING LUN AND CO PTE LTD



--------------------------------------------------------------------------------

LINE    GBS    BOOK    VAL-DTE    MAT/EXP    OS    OS In USD    Curr    CIS   
LC No    Beneficiary

12

   IM437819/05    6055    11-Apr-05    1-Jun-05    45,195.00    45,195.00    USD
   44449    GAPISG00001957-5    OCEAN SKY INTERNATIONAL LTD

12

   IM437820/05    6055    11-Apr-05    14-May-05    3,072.57    3,072.57    USD
   81670    GAPISG00001958-5    OCEAN SKY INTERNATIONAL LTD

12

   IM437822/05    6055    11-Apr-05    4-Jun-05    25,745.00    25,745.00    USD
   81670    GAPISG00001960-5    INTRAVEST HOLDINGS SDN BHD

12

   IM437823/05    6055    11-Apr-05    5-Jun-05    14,589.50    14,589.50    USD
   81670    GAPISG00001961-5    KANMAX ENTERPRISES LIMITED

12

   IM437824/05    6055    11-Apr-05    28-May-05    27,111.60    27,111.60   
USD    81670    GAPISG00001962-5    SINO LANKA (PVT) LTD

12

   IM437825/05    6055    11-Apr-05    6-Jun-05    82,897.50    82,897.50    USD
   81670    GAPISG00001963-5    GOLDEN WIN GROUP LTD

12

   IM437827/05    6055    11-Apr-05    29-May-05    29,832.00    29,832.00   
USD    81670    GAPISG00001965-5    KANMAX ENTERPRISES LIMITED

12

   IM437828/05    6055    11-Apr-05    1-Jun-05    38,140.00    38,140.00    USD
   81670    GAPISG00001966-5    OCEAN SKY INTERNATIONAL LTD

12

   IM437829/05    6055    11-Apr-05    30-May-05    50,592.00    50,592.00   
USD    44449    GAPISG00001967-5    GOLDEN WIN GROUP LTD

12

   IM437830/05    6055    11-Apr-05    30-May-05    15,750.00    15,750.00   
USD    44449    GAPISG00001968-5    KIM KOON GARMENT IND PTE LTD

12

   IM437831/05    6055    11-Apr-05    4-Jun-05    19,320.00    19,320.00    USD
   44449    GAPISG00001969-5    SING LUN AND CO PTE LTD

12

   IM437832/05    6055    11-Apr-05    26-May-05    1,435,677.58    1,435,677.58
   USD    44449    GAPISG00001935-5    EAM MALIBAN TEXTILES (PVT) LTD

12

   IM437833/05    6055    11-Apr-05    2-Jun-05    609,000.00    609,000.00   
USD    44449    GAPISG00001938-5    IRFAN TEXTILES PVT LTD

12

   IM437834/05    6055    11-Apr-05    29-May-05    781,936.75    781,936.75   
USD    44449    GAPISG00001939-5    KANMAX ENTERPRISES LIMITED

12

   IM437835/05    6055    11-Apr-05    30-May-05    721,539.00    721,539.00   
USD    44449    GAPISG00001942-5    OCEAN SKY INTERNATIONAL LTD

12

   IM437836/05    6055    11-Apr-05    2-Jun-05    721,377.51    721,377.51   
USD    44449    GAPISG00001943-5    OCEAN SKY INTERNATIONAL LTD

12

   IM437837/05    6055    11-Apr-05    4-Jun-05    843,361.68    843,361.68   
USD    44449    GAPISG00001946-5    SINO LANKA (PVT) LTD

12

   IM437838/05    6055    11-Apr-05    4-Jun-05    581,271.57    581,271.57   
USD    81671    GAPISG00001954-5    OCEAN SKY INTERNATIONAL LTD

12

   IM437840/05    6055    11-Apr-05    30-May-05    1,518,000.00    1,518,000.00
   USD    44449    GAPISG00001937-5    GOLDEN WIN GROUP LTD

12

   IM437982/05    6055    12-Apr-05    15-Jun-05    49,140.52    49,140.52   
USD    81670    GAPIUS00001966-5    OZTAY TEKS. KONF SAN PAZ. AS

12

   IM437983/05    6055    12-Apr-05    15-Jun-05    14,008.60    14,008.60   
USD    81670    GAPIUS00001967-5    LEINA TEXTILES

12

   IM437984/05    6055    12-Apr-05    15-Jun-05    113,451.84    113,451.84   
USD    81671    GAPIUS00001968-5    ANM GIYIM SANAYI DIS TIC AS

12

   IM437985/05    6055    12-Apr-05    15-Jun-05    4,565.60    4,565.60    USD
   81670    GAPIUS00001969-5    ALPINE CREATIONS LTD

12

   IM437986/05    6055    12-Apr-05    21-Jun-05    832,104.00    832,104.00   
USD    44449    GAPIUS00001970-5    PAN-PACIFIC CO LTD

12

   IM438142/05    6055    13-Apr-05    15-Jun-05    154,988.54    154,988.54   
USD    44449    GAPIUS00001971-5    BLUE BIRD GARMENT FACTORY

12

   IM438170/05    6055    13-Apr-05    12-Jul-05    1,928,396.50    1,928,396.50
   USD    44449    GAPIHK00003247-5    PEARL PHIL GARMENT FE LTD

12

   IM438171/05    6055    13-Apr-05    8-Jun-05    1,214,760.00    1,214,760.00
   USD    44449    GAPIHK00003248-5    PT PREFASH WEARS CEMERLANG

12

   IM438172/05    6055    13-Apr-05    8-Jun-05    42,930.00    42,930.00    USD
   81671    GAPIHK00003237-5    UNIMIX LTD

12

   IM438173/05    6055    13-Apr-05    8-Jun-05    5,331.70    5,331.70    USD
   81671    GAPIHK00003238-5    WINNER CO (GMTS) LTD

12

   IM438174/05    6055    13-Apr-05    5-Jun-05    321,200.00    321,200.00   
USD    44449    GAPIHK00003239-5    AEON IRAWAN CO LTD

12

   IM438175/05    6055    13-Apr-05    6-Jun-05    466,430.45    466,430.45   
USD    44449    GAPIHK00003240-5    CLOVER GROUP INT’L LTD

12

   IM438176/05    6055    13-Apr-05    6-Jun-05    135,709.66    135,709.66   
USD    44449    GAPIHK00003241-5    CLOVER GROUP INT’L LTD

12

   IM438177/05    6055    13-Apr-05    8-Jun-05    15,960.00    15,960.00    USD
   44449    GAPIHK00003242-5    DATAS INDUSTRIES LTD

12

   IM438178/05    6055    13-Apr-05    14-Jun-05    73,360.00    73,360.00   
USD    44449    GAPIHK00003243-5    DIORVA GARMENTS LTD

12

   IM438179/05    6055    13-Apr-05    8-Jun-05    384,000.00    384,000.00   
USD    44449    GAPIHK00003245-5    MIRAGE FASHION LTD

12

   IM438180/05    6055    13-Apr-05    9-Jun-05    32,190.00    32,190.00    USD
   44449    GAPIHK00003246-5    NINGBO YOUNGOR KNITTING AND

12

   IM438181/05    6055    13-Apr-05    5-Jun-05    210,800.00    210,800.00   
USD    44449    GAPIHK00003249-5    SCT GARMENT CO LTD

12

   IM438182/05    6055    13-Apr-05    15-Jun-05    328,281.50    328,281.50   
USD    44449    GAPIHK00003250-5    WEI DA INTL SHOES CO LTD

12

   IM438183/05    6055    13-Apr-05    8-Jun-05    5,403.00    5,403.00    USD
   81670    GAPIHK00003251-5    CARLA GARMENTS CO LTD

12

   IM438184/05    6055    13-Apr-05    6-Jun-05    40,574.90    40,574.90    USD
   81670    GAPIHK00003252-5    CLOVER GROUP INT’L LTD

12

   IM438185/05    6055    13-Apr-05    8-Jun-05    2,252.00    2,252.00    USD
   81670    GAPIHK00003253-5    DATAS INDUSTRIES LTD

12

   IM438186/05    6055    13-Apr-05    8-Jun-05    3,270.40    3,270.40    USD
   81670    GAPIHK00003254-5    FASHION FOOTWEAR MFY LTD

12

   IM438187/05    6055    13-Apr-05    8-Jun-05    4,829.00    4,829.00    USD
   81670    GAPIHK00003255-5    PEARL PHIL GARMENT FE LTD

12

   IM438188/05    6055    13-Apr-05    14-Jun-05    17,653.60    17,653.60   
USD    81670    GAPIHK00003256-5    WEI DA INTL SHOES CO LTD

12

   IM438189/05    6055    13-Apr-05    5-Jun-05    10,800.00    10,800.00    USD
   81670    GAPIHK00003257-5    ABLECOME LTD

12

   IM438190/05    6055    13-Apr-05    5-Jul-05    86,131.00    86,131.00    USD
   81670    GAPIHK00003258-5    PEARL PHIL GARMENT FE LTD



--------------------------------------------------------------------------------

LINE    GBS    BOOK    VAL-DTE    MAT/EXP    OS    OS In USD    Curr    CIS   
LC No    Beneficiary

12

   IM438191/05    6055    13-Apr-05    7-Jun-05    12,320.00    12,320.00    USD
   81670    GAPIHK00003259-5    WEI DA INTL SHOES CO LTD

12

   IM438192/05    6055    13-Apr-05    5-Jun-05    37,400.00    37,400.00    USD
   44449    GAPIHK00003260-5    ABLECOME LTD

12

   IM438193/05    6055    13-Apr-05    5-Jun-05    21,650.00    21,650.00    USD
   44449    GAPIHK00003261-5    EAST ASIA GARMENT CO LTD

12

   IM438194/05    6055    13-Apr-05    21-Jun-05    186,900.00    186,900.00   
USD    44449    GAPIHK00003262-5    PT PREFASH WEARS CEMERLANG

12

   IM438195/05    6055    13-Apr-05    5-Jun-05    6,794.00    6,794.00    USD
   44449    GAPIHK00003263-5    THONG THAI TEXTILE CO LTD

12

   IM438196/05    6055    13-Apr-05    6-Jun-05    71,463.00    71,463.00    USD
   44449    GAPIHK00003264-5    UNIMIX EXPORTERS LTD

12

   IM438289/05    6055    14-Apr-05    15-Jun-05    22,300.00    22,300.00   
USD    44449    GAPIUS00001973-5    LOTUS GARMENTS CO

12

   IM438290/05    6055    14-Apr-05    15-Jun-05    113,983.55    113,983.55   
USD    44449    GAPIUS00001974-5    ALPINE CREATIONS LTD

12

   IM438291/05    6055    14-Apr-05    15-Jun-05    299,530.03    299,530.03   
USD    81671    GAPIUS00001975-5    LIDER DERI URUNLERI SAN. TIC AS

12

   IM438292/05    6055    14-Apr-05    15-Jun-05    8,928.00    8,928.00    USD
   81670    GAPIUS00001976-5    PRO TEKSTIL SAN VE TIC. LTD ST

12

   IM438293/05    6055    14-Apr-05    15-Jun-05    5,175.30    5,175.30    USD
   44449    GAPIUS00001977-5    NEGRETI TEKSTIL DIS TIC A.S.

12

   IM438586/05    6055    16-Apr-05    15-Jun-05    52,793.00    52,793.00   
USD    81670    GAPIUS00001978-5    GALS TEKSTIL KONF END.VE TIC A.S.

12

   IM438594/05    6055    18-Apr-05    22-Jun-05    31,372.00    31,372.00   
USD    81671    GAPIHK00003244-5    UNIMIX LTD

12

   IM438595/05    6055    18-Apr-05    15-Jun-05    366,248.74    366,248.74   
USD    81671    GAPIHK00003265-5    COVO KNITTERS LTD

12

   IM438596/05    6055    18-Apr-05    15-Jun-05    14,893.38    14,893.38   
USD    81670    GAPIHK00003266-5    COVO KNITTERS LTD

12

   IM438597/05    6055    18-Apr-05    12-Jun-05    365,600.00    365,600.00   
USD    44449    GAPIHK00003267-5    ABLECOME LTD

12

   IM438598/05    6055    18-Apr-05    12-Jun-05    365,600.00    365,600.00   
USD    44449    GAPIHK00003268-5    ABLECOME LTD

12

   IM438599/05    6055    18-Apr-05    12-Jun-05    85,500.00    85,500.00   
USD    44449    GAPIHK00003269-5    AEON IRAWAN CO LTD

12

   IM438600/05    6055    18-Apr-05    15-Jun-05    55,322.28    55,322.28   
USD    44449    GAPIHK00003270-5    CARLA GARMENTS CO LTD

12

   IM438601/05    6055    18-Apr-05    13-Jun-05    93,128.00    93,128.00   
USD    44449    GAPIHK00003271-5    CLOVER GROUP INT’L LTD

12

   IM438602/05    6055    18-Apr-05    28-Jun-05    215,840.00    215,840.00   
USD    44449    GAPIHK00003272-5    D AND A INTERNATIONAL

12

   IM438603/05    6055    18-Apr-05    12-Jul-05    69,419.20    69,419.20   
USD    44449    GAPIHK00003273-5    DATAS INDUSTRIES LTD

12

   IM438604/05    6055    18-Apr-05    12-Jun-05    61,046.40    61,046.40   
USD    44449    GAPIHK00003274-5    DESIGN APPAREL CO. LTD.

12

   IM438605/05    6055    18-Apr-05    8-Jul-05    95,100.00    95,100.00    USD
   44449    GAPIHK00003275-5    EVER PROSPER BUSINESS CO LTD

12

   IM438606/05    6055    18-Apr-05    15-Jun-05    40,990.16    40,990.16   
USD    44449    GAPIHK00003276-5    FASHION FOOTWEAR MFY LTD

12

   IM438607/05    6055    18-Apr-05    15-Jun-05    36,000.00    36,000.00   
USD    44449    GAPIHK00003277-5    MILAGROS CHINA LIMITED

12

   IM438608/05    6055    18-Apr-05    1-Aug-05    188,130.00    188,130.00   
USD    44449    GAPIHK00003279-5    UNIMIX EXPORTERS LTD

12

   IM438609/05    6055    18-Apr-05    15-Jun-05    254,281.25    254,281.25   
USD    81671    GAPIHK00003280-5    ARTEX FASHIONS (ASIA) LTD

12

   IM438610/05    6055    18-Apr-05    15-Jun-05    315,333.64    315,333.64   
USD    81671    GAPIHK00003281-5    COVO KNITTERS LTD

12

   IM438611/05    6055    18-Apr-05    15-Jun-05    83,380.44    83,380.44   
USD    81671    GAPIHK00003282-5    FAIRMAX (HONG KONG) LTD

12

   IM438612/05    6055    18-Apr-05    8-Jul-05    194,474.70    194,474.70   
USD    81671    GAPIHK00003283-5    SLITHER LTD

12

   IM438613/05    6055    18-Apr-05    15-Jun-05    218,499.80    218,499.80   
USD    81671    GAPIHK00003284-5    SUN WING HANDBAG CO LTD

12

   IM438614/05    6055    18-Apr-05    15-Jun-05    114,768.64    114,768.64   
USD    81671    GAPIHK00003285-5    TIEN HU KNITTERS LTD

12

   IM438615/05    6055    18-Apr-05    15-Jun-05    53,250.40    53,250.40   
USD    81671    GAPIHK00003286-5    WINNER CO (GMTS) LTD

12

   IM438616/05    6055    18-Apr-05    15-Jun-05    56,508.85    56,508.85   
USD    81670    GAPIHK00003287-5    ARTEX FASHIONS (ASIA) LTD

12

   IM438617/05    6055    18-Apr-05    15-Jun-05    11,424.60    11,424.60   
USD    81670    GAPIHK00003288-5    FAIRMAX (HONG KONG) LTD

12

   IM438618/05    6055    18-Apr-05    20-Jul-05    19,091.40    19,091.40   
USD    81670    GAPIHK00003289-5    SLITHER LTD

12

   IM438619/05    6055    18-Apr-05    15-Jun-05    16,935.00    16,935.00   
USD    81670    GAPIHK00003290-5    SUN WING HANDBAG CO LTD

12

   IM438620/05    6055    18-Apr-05    15-Jun-05    5,651.42    5,651.42    USD
   81670    GAPIHK00003291-5    TIEN HU KNITTERS LTD

12

   IM438621/05    6055    18-Apr-05    19-Jul-05    17,911.30    17,911.30   
USD    81670    GAPIHK00003292-5    PEARL PHIL GARMENT FE LTD

12

   IM438622/05    6055    18-Apr-05    12-Jun-05    5,400.00    5,400.00    USD
   81670    GAPIHK00003293-5    ABLECOME LTD

12

   IM438623/05    6055    18-Apr-05    21-Jun-05    14,297.00    14,297.00   
USD    81670    GAPIHK00003294-5    D AND A INTERNATIONAL

12

   IM438624/05    6055    18-Apr-05    15-Jun-05    29,250.00    29,250.00   
USD    81670    GAPIHK00003295-5    EVER PROSPER BUSINESS CO LTD

12

   IM438625/05    6055    18-Apr-05    14-Jun-05    16,705.00    16,705.00   
USD    81670    GAPIHK00003296-5    PEARL PHIL GARMENT FE LTD

12

   IM438626/05    6055    18-Apr-05    15-Jun-05    69,998.00    69,998.00   
USD    81670    GAPIHK00003297-5    PT PREFASH WEARS CEMERLANG

12

   IM438627/05    6055    18-Apr-05    13-Jun-05    6,432.00    6,432.00    USD
   81670    GAPIHK00003298-5    UNIMIX EXPORTERS LTD



--------------------------------------------------------------------------------

LINE    GBS    BOOK    VAL-DTE    MAT/EXP    OS    OS In USD    Curr    CIS   
LC No    Beneficiary

12

   IM438628/05    6055    18-Apr-05    15-Jun-05    27,650.00    27,650.00   
USD    44449    GAPIHK00003299-5    MILAGROS CHINA LIMITED

12

   IM438629/05    6055    18-Apr-05    12-Jun-05    2,850.00    2,850.00    USD
   44449    GAPIHK00003300-5    THONG THAI TEXTILE CO LTD

12

   IM438630/05    6055    18-Apr-05    19-Jul-05    1,015,431.69    1,015,431.69
   USD    44449    GAPIHK00003278-5    PEARL PHIL GARMENT FE LTD

12

   IM438744/05    6055    19-Apr-05    15-Jul-05    39,470.92    39,470.92   
USD    81671    GAPIUS00001979-5    DA E TRADING CO LTD

12

   IM438889/05    6055    20-Apr-05    15-Jul-05    149,742.05    149,742.05   
USD    44449    GAPIUS00001980-5    DEAFRANI SAC

12

   IM438890/05    6055    20-Apr-05    15-Jul-05    181,280.00    181,280.00   
USD    44449    GAPIUS00001981-5    AVENTURA S.A.C.

12

   IM439032/05    6055    21-Apr-05    15-Jun-05    47,340.00    47,340.00   
USD    81670    GAPIUS00001982-5    BIRAND GIYIM SANAYI VE TICARET

12

   IM439033/05    6055    21-Apr-05    15-Jun-05    8,137.50    8,137.50    USD
   81670    GAPIUS00001983-5    DARSATEKS TEKS.UR.SAN.TIC.A.S.

12

   IM439047/05    6055    21-Apr-05    27-Jun-05    590,035.00    590,035.00   
USD    44449    GAPISG00001970-5    GOLDEN WIN GROUP LTD

12

   IM439048/05    6055    21-Apr-05    11-Jun-05    420,365.31    420,365.31   
USD    44449    GAPISG00001971-5    INTRAVEST HOLDINGS SDN BHD

12

   IM439049/05    6055    21-Apr-05    10-Jun-05    404,000.00    404,000.00   
USD    44449    GAPISG00001972-5    IRFAN TEXTILES PVT LTD

12

   IM439050/05    6055    21-Apr-05    5-Jun-05    948,901.47    948,901.47   
USD    44449    GAPISG00001973-5    KANMAX ENTERPRISES LIMITED

12

   IM439051/05    6055    21-Apr-05    1-Jun-05    186,455.00    186,455.00   
USD    44449    GAPISG00001974-5    KIM KOON GARMENT IND PTE LTD

12

   IM439052/05    6055    21-Apr-05    15-Jun-05    183,962.00    183,962.00   
USD    44449    GAPISG00001975-5    SING LUN AND CO PTE LTD

12

   IM439053/05    6055    21-Apr-05    13-Jun-05    1,397,241.40    1,397,241.40
   USD    44449    GAPISG00001976-5    YUNG WAH IND CO PTE LTD

12

   IM439054/05    6055    21-Apr-05    6-Jun-05    685,119.60    685,119.60   
USD    44449    GAPISG00001977-5    YUNG WAH IND CO PTE LTD

12

   IM439055/05    6055    21-Apr-05    13-Jun-05    105,956.16    105,956.16   
USD    81671    GAPISG00001978-5    KIM KOON GARMENT IND PTE LTD

12

   IM439056/05    6055    21-Apr-05    7-Jun-05    72,354.94    72,354.94    USD
   81671    GAPISG00001979-5    PT FIT U GARMENTS IND

12

   IM439057/05    6055    21-Apr-05    9-Jun-05    169,822.09    169,822.09   
USD    81671    GAPISG00001980-5    EAM MALIBAN TEXTILES (PVT) LTD

12

   IM439058/05    6055    21-Apr-05    4-Jun-05    3,692.10    3,692.10    USD
   81670    GAPISG00001981-5    KANMAX ENTERPRISES LIMITED

12

   IM439059/05    6055    21-Apr-05    11-Jun-05    4,522.00    4,522.00    USD
   81670    GAPISG00001982-5    KANMAX ENTERPRISES LIMITED

12

   IM439060/05    6055    21-Apr-05    11-Jun-05    13,352.50    13,352.50   
USD    81670    GAPISG00001983-5    SING LUN AND CO PTE LTD

12

   IM439061/05    6055    21-Apr-05    13-Jun-05    76,502.40    76,502.40   
USD    81670    GAPISG00001984-5    YUNG WAH IND CO PTE LTD

12

   IM439062/05    6055    21-Apr-05    6-Jun-05    67,135.00    67,135.00    USD
   81670    GAPISG00001985-5    GOLDEN WIN GROUP LTD

12

   IM439063/05    6055    21-Apr-05    11-Jun-05    37,290.00    37,290.00   
USD    81670    GAPISG00001986-5    KANMAX ENTERPRISES LIMITED

12

   IM439064/05    6055    21-Apr-05    13-Jun-05    32,900.00    32,900.00   
USD    44449    GAPISG00001987-5    GOLDEN WIN GROUP LTD

12

   IM439065/05    6055    21-Apr-05    16-Jun-05    49,470.00    49,470.00   
USD    44449    GAPISG00001988-5    KANMAX ENTERPRISES LIMITED

12

   IM439066/05    6055    21-Apr-05    13-Jun-05    11,840.00    11,840.00   
USD    44449    GAPISG00001989-5    YUNG WAH IND CO PTE LTD

12

   IM439185/05    6055    22-Apr-05    15-Jun-05    113,310.40    113,310.40   
USD    44449    GAPIUS00001984-5    EROGLU GIYIM SAN. TIC LTD STI

12

   IM439186/05    6055    22-Apr-05    15-Jun-05    74,608.00    74,608.00   
USD    44449    GAPIUS00001985-5    ERTEKS KONFEKSYON

12

   IM439187/05    6055    22-Apr-05    15-Jun-05    245,000.00    245,000.00   
USD    44449    GAPIUS00001986-5    NEGRETI TEKSTIL DIS TIC A.S.

12

   IM439454/05    6055    26-Apr-05    15-Jul-05    23,164.00    23,164.00   
USD    81670    GAPIUS00001987-5    DA E TRADING CO LTD

12

   IM439455/05    6055    26-Apr-05    15-Jul-05    5,921.62    5,921.62    USD
   81670    GAPIUS00001988-5    DEAFRANI SAC

12

   IM439456/05    6055    26-Apr-05    15-Jun-05    314,146.63    314,146.63   
USD    81671    GAPIUS00001989-5    ANM GIYIM SANAYI DIS TIC AS

12

   IM439457/05    6055    26-Apr-05    15-Jul-05    30,663.20    30,663.20   
USD    81671    GAPIUS00001990-5    KARYA TEKSTIL SAN. VE TIC. A.S.

12

   IM439634/05    6055    27-Apr-05    15-Jun-05    14,947.69    14,947.69   
USD    81670    GAPIUS00001991-5    SARAR GIYIM TEKSTIL SAN VE TIC./

12

   IM439635/05    6055    27-Apr-05    15-Jun-05    3,427.20    3,427.20    USD
   81670    GAPIUS00001992-5    BLUE BIRD GARMENT FACTORY

12

   IM439636/05    6055    27-Apr-05    7-Jun-05    5,393.52    5,393.52    USD
   44449    GAPIHK00003326-5    FASHION MOGUL INC

12

   IM439644/05    6055    27-Apr-05    22-Jun-05    88,855.00    88,855.00   
USD    81671    GAPIHK00003302-5    COVO KNITTERS LTD

12

   IM439645/05    6055    27-Apr-05    22-Jun-05    91,146.80    91,146.80   
USD    81671    GAPIHK00003303-5    TIEN HU KNITTERS LTD

12

   IM439646/05    6055    27-Apr-05    24-Jun-05    20,310.00    20,310.00   
USD    81670    GAPIHK00003304-5    KAM LEE LUEN GARMENT FTY LTD

12

   IM439647/05    6055    27-Apr-05    20-Jun-05    267,718.75    267,718.75   
USD    44449    GAPIHK00003305-5    CLOVER GROUP INT’L LTD

12

   IM439648/05    6055    27-Apr-05    19-Jun-05    123,358.44    123,358.44   
USD    44449    GAPIHK00003306-5    DESIGN APPAREL CO. LTD.

12

   IM439649/05    6055    27-Apr-05    29-Jun-05    132,300.00    132,300.00   
USD    44449    GAPIHK00003307-5    MILAGROS CHINA LIMITED

12

   IM439650/05    6055    27-Apr-05    22-Jun-05    337,700.00    337,700.00   
USD    44449    GAPIHK00003309-5    PEARL PHIL GARMENT FE LTD

12

   IM439651/05    6055    27-Apr-05    22-Jun-05    130,050.00    130,050.00   
USD    44449    GAPIHK00003311-5    SHARTEX CHENGYU INTERNATIONAL CO



--------------------------------------------------------------------------------

LINE    GBS    BOOK    VAL-DTE    MAT/EXP    OS    OS In USD    Curr    CIS   
LC No    Beneficiary

12

   IM439652/05    6055    27-Apr-05    20-Jun-05    162,863.60    162,863.60   
USD    44449    GAPIHK00003312-5    UNIMIX EXPORTERS LTD

12

   IM439653/05    6055    27-Apr-05    20-Jun-05    299,200.00    299,200.00   
USD    44449    GAPIHK00003313-5    WEI DA INTL SHOES CO LTD

12

   IM439654/05    6055    27-Apr-05    15-Jun-05    128,595.00    128,595.00   
USD    81671    GAPIHK00003314-5    TIEN HU KNITTERS LTD

12

   IM439656/05    6055    27-Apr-05    19-Jun-05    45,778.30    45,778.30   
USD    81670    GAPIHK00003317-5    ROYAL BRIGHT MACAO COMMERCIAL

12

   IM439657/05    6055    27-Apr-05    20-Jun-05    21,706.80    21,706.80   
USD    81670    GAPIHK00003318-5    CLOVER GROUP INT’L LTD

12

   IM439658/05    6055    27-Apr-05    19-Jun-05    4,659.75    4,659.75    USD
   81670    GAPIHK00003319-5    DESIGN APPAREL CO. LTD.

12

   IM439659/05    6055    27-Apr-05    22-Jun-05    3,215.00    3,215.00    USD
   81670    GAPIHK00003320-5    MILAGROS CHINA LIMITED

12

   IM439660/05    6055    27-Apr-05    22-Jun-05    11,950.80    11,950.80   
USD    81670    GAPIHK00003321-5    NIEN HSING TEXTILE CO LTD

12

   IM439661/05    6055    27-Apr-05    21-Jun-05    21,440.00    21,440.00   
USD    81670    GAPIHK00003322-5    ROO HSING GARMENT CO LTD

12

   IM439662/05    6055    27-Apr-05    20-Jun-05    7,480.00    7,480.00    USD
   81670    GAPIHK00003323-5    WEI DA INTL SHOES CO LTD

12

   IM439663/05    6055    27-Apr-05    19-Jun-05    19,095.00    19,095.00   
USD    44449    GAPIHK00003324-5    THONG THAI TEXTILE CO LTD

12

   IM439664/05    6055    27-Apr-05    20-Jun-05    15,436.00    15,436.00   
USD    44449    GAPIHK00003325-5    UNIMIX EXPORTERS LTD

12

   IM439774/05    6055    28-Apr-05    21-Jun-05    11,515.00    11,515.00   
USD    81670    GAPIUS00001997-5    SAE A TRADING CO LTD

12

   IM439775/05    6055    28-Apr-05    15-Jun-05    28,875.00    28,875.00   
USD    81670    GAPIUS00001994-5    ANKA TEKSTIL ENDUST. SAN DIS. T

12

   IM439776/05    6055    28-Apr-05    15-Jun-05    492,650.00    492,650.00   
USD    44449    GAPIUS00001995-5    ANKA TEKSTIL ENDUST. SAN DIS. T

12

   IM439777/05    6055    28-Apr-05    15-Jun-05    7,486.00    7,486.00    USD
   81670    GAPIUS00002001-5    ANM GIYIM SANAYI DIS TIC AS

12

   IM439778/05    6055    28-Apr-05    15-Jun-05    1,088.00    1,088.00    USD
   81670    GAPIUS00002003-5    ERTEKS KONFEKSYON

12

   IM439779/05    6055    28-Apr-05    15-Jul-05    7,213.80    7,213.80    USD
   44449    GAPIUS00001993-5    SWISS GARMENTS CO

12

   IM439780/05    6055    28-Apr-05    15-Jul-05    66,205.95    66,205.95   
USD    44449    GAPIUS00001996-5    PRO TEKSTIL SAN VE TIC. LTD ST

12

   IM439781/05    6055    28-Apr-05    15-Jul-05    12,096.00    12,096.00   
USD    44449    GAPIUS00001998-5    PRIME FIVE GARMENT MNF. CO LTD

12

   IM439782/05    6055    28-Apr-05    15-Jul-05    756    756    USD    44449
   GAPIUS00001999-5    LEINA TEXTILES

12

   IM439783/05    6055    28-Apr-05    15-Jul-05    360    360    USD    44449
   GAPIUS00002000-5    BABY COCA FOR CLOTHES

12

   IM439784/05    6055    28-Apr-05    15-Jun-05    9,720.00    9,720.00    USD
   81670    GAPIUS00002002-5    NEGRETI TEKSTIL DIS TIC A.S.

12

   IM439814/05    6055    28-Apr-05    22-Jun-05    969,790.33    969,790.33   
USD    44449    GAPIHK00003301-5    KAM LEE LUEN GARMENT FTY LTD

12

   IM439815/05    6055    28-Apr-05    15-Jul-05    1,367,108.00    1,367,108.00
   USD    44449    GAPIHK00003308-5    NIEN HSING TEXTILE CO LTD

12

   IM439816/05    6055    28-Apr-05    23-Jun-05    839,200.00    839,200.00   
USD    44449    GAPIHK00003310-5    ROO HSING GARMENT CO LTD

12

   IM439817/05    6055    28-Apr-05    26-Jun-05    922,288.00    922,288.00   
USD    81671    GAPIHK00003316-5    ROYAL BRIGHT MACAO COMMERCIAL

12

   IM439888/05    6055    29-Apr-05    21-Jun-05    1,686,240.00    1,686,240.00
   USD    44449    GAPIUS00002004-5    SAE A TRADING CO LTD

12

   IM439919/05    6055    29-Apr-05    2-Aug-05    1,269,066.00    1,269,066.00
   USD    44449    GAPIHK00003329-5    NIEN HSING TEXTILE CO LTD

12

   IM439920/05    6055    29-Apr-05    6-Jul-05    3,396.00    3,396.00    USD
   81670    GAPIHK00003347-5    ABLECOME LTD

12

   IM439921/05    6055    29-Apr-05    21-Jun-05    212,250.00    212,250.00   
USD    44449    GAPIHK00003346-5    ABLECOME LTD

12

   IM439922/05    6055    29-Apr-05    28-Jun-05    53,320.00    53,320.00   
USD    44449    GAPIHK00003345-5    PT PREFASH WEARS CEMERLANG

12

   IM439923/05    6055    29-Apr-05    29-Jun-05    17,725.00    17,725.00   
USD    44449    GAPIHK00003344-5    EVER PROSPER BUSINESS CO LTD

12

   IM439924/05    6055    29-Apr-05    7-Jun-05    35,360.00    35,360.00    USD
   44449    GAPIHK00003343-5    D AND A INTERNATIONAL CORPORATION

12

   IM439925/05    6055    29-Apr-05    28-Jun-05    13,470.00    13,470.00   
USD    81670    GAPIHK00003342-5    ROO HSING GARMENT CO LTD

12

   IM439926/05    6055    29-Apr-05    9-Jul-05    26,880.00    26,880.00    USD
   81670    GAPIHK00003341-5    NIEN HSING TEXTILE CO LTD

12

   IM439927/05    6055    29-Apr-05    21-Jun-05    9,000.00    9,000.00    USD
   81670    GAPIHK00003340-5    FASHION MOGUL INC

12

   IM439928/05    6055    29-Apr-05    29-Jun-05    10,279.50    10,279.50   
USD    81670    GAPIHK00003339-5    EVER PROSPER BUSINESS CO LTD

12

   IM439929/05    6055    29-Apr-05    18-Jul-05    9,020.80    9,020.80    USD
   81670    GAPIHK00003338-5    CLOVER GROUP INT’L LTD

12

   IM439930/05    6055    29-Apr-05    26-Jun-05    13,783.25    13,783.25   
USD    81670    GAPIHK00003337-5    ROYAL BRIGHT MACAO COMMERCIAL

12

   IM439931/05    6055    29-Apr-05    29-Jun-05    173,349.84    173,349.84   
USD    81671    GAPIHK00003336-5    WINNER CO (GMTS) LTD

12

   IM439932/05    6055    29-Apr-05    29-Jun-05    20,865.00    20,865.00   
USD    81671    GAPIHK00003335-5    UNIMIX LTD

12

   IM439933/05    6055    29-Apr-05    26-Jun-05    116,536.74    116,536.74   
USD    81671    GAPIHK00003334-5    ROYAL BRIGHT MACAO COMMERCIAL

12

   IM439934/05    6055    29-Apr-05    28-Jun-05    334,073.40    334,073.40   
USD    81671    GAPIHK00003333-5    KAY LEE FASHION INC

12

   IM439935/05    6055    29-Apr-05    29-Jun-05    77,700.00    77,700.00   
USD    81671    GAPIHK00003332-5    ARTEX FASHIONS (ASIA) LTD

12

   IM439936/05    6055    29-Apr-05    27-Jun-05    16,686.00    16,686.00   
USD    44449    GAPIHK00003331-5    UNIMIX EXPORTERS LTD



--------------------------------------------------------------------------------

LINE    GBS    BOOK    VAL-DTE    MAT/EXP    OS    OS In USD    Curr    CIS   
LC No    Beneficiary

12

   IM439937/05    6055    29-Apr-05    28-Jun-05    35,460.00    35,460.00   
USD    44449    GAPIHK00003330-5    PEARL PHIL GARMENT FE LTD

12

   IM439938/05    6055    29-Apr-05    29-Jun-05    42,750.00    42,750.00   
USD    44449    GAPIHK00003328-5    DIORVA GARMENTS LTD

12

   IM439939/05    6055    29-Apr-05    29-Jun-05    21,824.00    21,824.00   
USD    81671    GAPIHK00003327-5    UNIMIX LTD

12

   IM440153/05    6055    3-May-05    15-Jul-05    76,683.00    76,683.00    USD
   81670    GAPIUS00002005-5    TOPY TOP S.A.

12

   IM440154/05    6055    3-May-05    15-Jul-05    62,354.00    62,354.00    USD
   81670    GAPIUS00002006-5    CONFECCIONES TEXTIMAX SA.

12

   IM440155/05    6055    3-May-05    15-Jul-05    561,918.00    561,918.00   
USD    44449    GAPIUS00002007-5    CONFECCIONES TEXTIMAX SA.

12

   IM440156/05    6055    3-May-05    15-Jul-05    76,352.50    76,352.50    USD
   81670    GAPIUS00002008-5    DISENO Y COLOR

12

   IM440157/05    6055    3-May-05    15-Jul-05    2,139,865.96    2,139,865.96
   USD    44449    GAPIUS00002009-5    DISENO Y COLOR

12

   IM440158/05    6055    3-May-05    15-Jul-05    74,930.54    74,930.54    USD
   81671    GAPIUS00002010-5    DEAFRANI SAC

12

   IM440159/05    6055    3-May-05    15-Jul-05    155,870.00    155,870.00   
USD    81671    GAPIUS00002011-5    KARYA TEKSTIL SAN. VE TIC. A.S.

12

   IM440160/05    6055    3-May-05    15-Jul-05    205,308.00    205,308.00   
USD    81671    GAPIUS00002012-5    ANM GIYIM SANAYI DIS TIC AS

12

   IM440161/05    6055    3-May-05    15-Jul-05    35,016.00    35,016.00    USD
   81671    GAPIUS00002013-5    ANM GIYIM SANAYI DIS TIC AS

12

   IM440162/05    6055    3-May-05    15-Jul-05    216,761.20    216,761.20   
USD    81671    GAPIUS00002014-5    BIRAND GIYIM SANAYI VE TICARET AS

12

   IM440163/05    6055    3-May-05    15-Jul-05    1,783,208.86    1,783,208.86
   USD    81671    GAPIUS00002015-5    MITHAT GIYIM SANAYI VE TICARET

12

   IM440164/05    6055    3-May-05    15-Jul-05    190,681.18    190,681.18   
USD    81671    GAPIUS00002016-5    OZTAY TEKS. KONF SAN PAZ. AS

12

   IM440165/05    6055    3-May-05    15-Jul-05    64,488.55    64,488.55    USD
   81671    GAPIUS00002017-5    SEDA GIYIM SANAYI VE TIC AS

12

   IM440166/05    6055    3-May-05    15-Jul-05    287,070.08    287,070.08   
USD    81671    GAPIUS00002018-5    DINATEKS DINAMIK/TEKS.SAN VE TIC

12

   IM440167/05    6055    3-May-05    15-Jul-05    4,875.00    4,875.00    USD
   81671    GAPIUS00002019-5    DARSATEKS TEKS.UR.SAN.TIC.A.S.

12

   IM440168/05    6055    3-May-05    15-Jul-05    49,555.00    49,555.00    USD
   81670    GAPIUS00002020-5    MITHAT GIYIM SANAYI VE TICARET

12

   IM440169/05    6055    3-May-05    15-Jul-05    4,639.58    4,639.58    USD
   81670    GAPIUS00002021-5    KARYA TEKSTIL SAN. VE TIC. A.S.

12

   IM440170/05    6055    3-May-05    15-Jul-05    13,400.00    13,400.00    USD
   81670    GAPIUS00002022-5    RETRO TEKSTIL SAN TIC AS

12

   IM440171/05    6055    3-May-05    15-Jul-05    16,225.00    16,225.00    USD
   81670    GAPIUS00002023-5    DENIZLI BASMA VE BOYA SAN A.S.

12

   IM440293/05    6055    4-May-05    20-Jun-05    271,500.00    271,500.00   
USD    44449    GAPISG00001990-5    GOLDEN WIN GROUP LTD

12

   IM440294/05    6055    4-May-05    11-Jun-05    329,960.00    329,960.00   
USD    44449    GAPISG00001992-5    KANMAX ENTERPRISES LIMITED

12

   IM440295/05    6055    4-May-05    18-Jun-05    178,933.66    178,933.66   
USD    44449    GAPISG00001993-5    KIM KOON GARMENT IND PTE LTD

12

   IM440296/05    6055    4-May-05    15-Jun-05    67,761.00    67,761.00    USD
   44449    GAPISG00001994-5    SING LUN AND CO PTE LTD

12

   IM440297/05    6055    4-May-05    21-Jun-05    142,244.96    142,244.96   
USD    81671    GAPISG00001995-5    PT FIT U GARMENTS IND

12

   IM440298/05    6055    4-May-05    18-Jun-05    100,811.59    100,811.59   
USD    81671    GAPISG00001996-5    KANMAX ENTERPRISES LIMITED

12

   IM440299/05    6055    4-May-05    22-Jun-05    10,962.90    10,962.90    USD
   81671    GAPISG00001997-5    PT FIT U GARMENTS IND

12

   IM440300/05    6055    4-May-05    18-Jun-05    7,235.70    7,235.70    USD
   81671    GAPISG00001998-5    SING LUN AND CO PTE LTD

12

   IM440301/05    6055    4-May-05    18-Jun-05    4,528.25    4,528.25    USD
   81670    GAPISG00001999-5    KANMAX ENTERPRISES LIMITED

12

   IM440302/05    6055    4-May-05    15-Jun-05    4,497.60    4,497.60    USD
   81670    GAPISG00002000-5    PT FIT U GARMENTS IND

12

   IM440303/05    6055    4-May-05    21-Jun-05    24,922.90    24,922.90    USD
   81670    GAPISG00002001-5    INTRAVEST HOLDINGS SDN BHD

12

   IM440304/05    6055    4-May-05    15-Jun-05    25,605.00    25,605.00    USD
   81670    GAPISG00002002-5    PT FIT U GARMENTS IND

12

   IM440305/05    6055    4-May-05    22-Jun-05    4,578.50    4,578.50    USD
   81670    GAPISG00002003-5    SING LUN AND CO PTE LTD

12

   IM440306/05    6055    4-May-05    20-Jun-05    67,525.00    67,525.00    USD
   44449    GAPISG00002004-5    GOLDEN WIN GROUP LTD

12

   IM440307/05    6055    4-May-05    16-Jun-05    101,675.00    101,675.00   
USD    44449    GAPISG00002005-5    KIM KOON GARMENT IND PTE LTD

12

   IM440411/05    6055    5-May-05    15-Jul-05    44,630.00    44,630.00    USD
   81670    GAPIUS00002024-5    GIZA SPINNING AND WEAVING CO

12

   IM440412/05    6055    5-May-05    15-Jul-05    9,740.00    9,740.00    USD
   81670    GAPIUS00002025-5    SHEEBA INT’L CO. FOR GARMENTS

12

   IM440413/05    6055    5-May-05    15-Jul-05    19,296.00    19,296.00    USD
   81670    GAPIUS00002026-5    VOGUE INTL AGENCY FZE

12

   IM440414/05    6055    5-May-05    15-Jul-05    18,091.00    18,091.00    USD
   81670    GAPIUS00002027-5    SUEZ CANAL GARMENTS CO.

12

   IM440415/05    6055    5-May-05    15-Jul-05    32,260.00    32,260.00    USD
   81670    GAPIUS00002028-5    DINATEKS DINAMIK TEKS.SAN/VE TIC

12

   IM440416/05    6055    5-May-05    15-Jul-05    10,735.00    10,735.00    USD
   81670    GAPIUS00002030-5    BIRAND GIYIM SANAYI VE TICARET/AS

12

   IM440417/05    6055    5-May-05    15-Jul-05    76,350.00    76,350.00    USD
   44449    GAPIUS00002031-5    SHEEBA INT’L CO. FOR GARMENTS

12

   IM440418/05    6055    5-May-05    15-Jul-05    184,920.00    184,920.00   
USD    44449    GAPIUS00002032-5    SUEZ CANAL GARMENTS CO.

12

   IM440419/05    6055    5-May-05    15-Jul-05    37,379.00    37,379.00    USD
   44449    GAPIUS00002033-5    MERICH LTD



--------------------------------------------------------------------------------

LINE    GBS    BOOK    VAL-DTE    MAT/EXP    OS    OS In USD    Curr    CIS   
LC No    Beneficiary

12

   IM440420/05    6055    5-May-05    15-Jul-05    122,200.00    122,200.00   
USD    44449    GAPIUS00002034-5    VOGUE INTL AGENCY FZE

12

   IM440421/05    6055    5-May-05    15-Jul-05    307,058.91    307,058.91   
USD    44449    GAPIUS00002035-5    LOTUS GARMENTS CO

12

   IM440422/05    6055    5-May-05    15-Jul-05    33,600.00    33,600.00    USD
   44449    GAPIUS00002036-5    ERTEKS KONFEKSYON

12

   IM440423/05    6055    5-May-05    15-Jul-05    62,532.00    62,532.00    USD
   44449    GAPIUS00002037-5    MAYTEX

12

   IM440424/05    6055    5-May-05    15-Jul-05    827,677.00    827,677.00   
USD    44449    GAPIUS00002038-5    GIZA SPINNING AND WEAVING CO

12

   IM440425/05    6055    5-May-05    15-Jul-05    178,313.32    178,313.32   
USD    44449    GAPIUS00002039-5    EROGLU GIYIM SAN. TIC LTD STI

12

   IM440426/05    6055    5-May-05    15-Jul-05    75,850.00    75,850.00    USD
   44449    GAPIUS00002040-5    ERMA ESOFMAN VE KONFEKSIYON SAN

12

   IM440427/05    6055    5-May-05    15-Jul-05    141,626.52    141,626.52   
USD    44449    GAPIUS00002041-5    ANM GIYIM SANAYI DIS TIC AS

12

   IM440428/05    6055    5-May-05    15-Jul-05    96,986.00    96,986.00    USD
   44449    GAPIUS00002042-5    BOZKURT KONFEKSIYON SAN A.S.

12

   IM440429/05    6055    5-May-05    15-Jul-05    1,530,197.00    1,530,197.00
   USD    44449    GAPIUS00002043-5    TOPY TOP S.A.

12

   IM440430/05    6055    5-May-05    21-Jul-05    2,685,465.00    2,685,465.00
   USD    44449    GAPIUS00002044-5    PAN-PACIFIC CO LTD

12

   IM440995/05    6055    10-May-05    15-Jul-05    63,920.00    63,920.00   
USD    44449    GAPIUS00002046-5    CORPORACION TEXPOP S.A.

12

   IM441004/05    6055    10-May-05    6-Jul-05    93,449.39    93,449.39    USD
   44449    GAPISG00002006-5    EAM MALIBAN TEXTILES JORDAN PVT

12

   IM441005/05    6055    10-May-05    21-Jun-05    117,647.61    117,647.61   
USD    44449    GAPISG00002008-5    INTRAVEST HOLDINGS SDN BHD

12

   IM441006/05    6055    10-May-05    30-Jun-05    332,144.00    332,144.00   
USD    44449    GAPISG00002009-5    KANMAX ENTERPRISES LIMITED

12

   IM441007/05    6055    10-May-05    22-Jun-05    69,461.00    69,461.00   
USD    44449    GAPISG00002015-5    SING LUN AND CO PTE LTD

12

   IM441008/05    6055    10-May-05    2-Jul-05    164,472.00    164,472.00   
USD    44449    GAPISG00002016-5    SINO LANKA (PVT) LTD

12

   IM441009/05    6055    10-May-05    4-Jul-05    28,952.00    28,952.00    USD
   81671    GAPISG00002018-5    OCEAN SKY INTERNATIONAL LTD

12

   IM441010/05    6055    10-May-05    29-Jun-05    193,017.04    193,017.04   
USD    81671    GAPISG00002019-5    PT FIT U GARMENTS IND

12

   IM441011/05    6055    10-May-05    29-Jun-05    77,182.50    77,182.50   
USD    81671    GAPISG00002020-5    PT GISTEX

12

   IM441012/05    6055    10-May-05    11-Jul-05    37,421.63    37,421.63   
USD    81671    GAPISG00002021-5    OCEAN SKY INTERNATIONAL LTD

12

   IM441013/05    6055    10-May-05    13-Jul-05    108,494.42    108,494.42   
USD    81671    GAPISG00002022-5    PT FIT U GARMENTS IND

12

   IM441014/05    6055    10-May-05    6-Jul-05    85,635.00    85,635.00    USD
   44449    GAPISG00002023-5    OCEAN SKY INTERNATIONAL LTD

12

   IM441015/05    6055    10-May-05    6-Jul-05    8,570.19    8,570.19    USD
   81670    GAPISG00002024-5    PT FIT U GARMENTS IND

12

   IM441016/05    6055    10-May-05    2-Jul-05    26,186.40    26,186.40    USD
   81670    GAPISG00002025-5    KANMAX ENTERPRISES LIMITED

12

   IM441017/05    6055    10-May-05    4-Jul-05    35,853.80    35,853.80    USD
   81670    GAPISG00002026-5    OCEAN SKY INTERNATIONAL LTD

12

   IM441018/05    6055    10-May-05    9-Jul-05    13,444.60    13,444.60    USD
   81670    GAPISG00002027-5    SING LUN AND CO PTE LTD

12

   IM441019/05    6055    10-May-05    25-Jun-05    33,000.00    33,000.00   
USD    81670    GAPISG00002028-5    SINO LANKA (PVT) LTD

12

   IM441020/05    6055    10-May-05    4-Jul-05    96,074.00    96,074.00    USD
   81670    GAPISG00002029-5    GOLDEN WIN GROUP LTD

12

   IM441021/05    6055    10-May-05    30-Jun-05    23,408.00    23,408.00   
USD    81670    GAPISG00002030-5    IRFAN TEXTILES PVT LTD

12

   IM441022/05    6055    10-May-05    4-Jul-05    57,291.00    57,291.00    USD
   81670    GAPISG00002031-5    OCEAN SKY INTERNATIONAL LTD

12

   IM441023/05    6055    10-May-05    4-Jul-05    61,638.00    61,638.00    USD
   44449    GAPISG00002032-5    GOLDEN WIN GROUP LTD

12

   IM441024/05    6055    10-May-05    2-Jul-05    9,000.00    9,000.00    USD
   44449    GAPISG00002033-5    KIM KOON GARMENT IND PTE LTD

12

   IM441025/05    6055    10-May-05    4-Jul-05    7,350.00    7,350.00    USD
   44449    GAPISG00002034-5    OCEAN SKY INTERNATIONAL LTD

12

   IM441026/05    6055    10-May-05    29-Jun-05    20,530.00    20,530.00   
USD    44449    GAPISG00002035-5    PT GISTEX

12

   IM441027/05    6055    10-May-05    27-Jun-05    30,622.00    30,622.00   
USD    81671    GAPISG00002017-5    KIM KOON GARMENT IND PTE LTD

12

   IM441028/05    6055    10-May-05    29-Jun-05    87,490.00    87,490.00   
USD    44449    GAPISG00002014-5    PT FIT U GARMENTS IND

12

   IM441162/05    6055    11-May-05    10-Jul-05    845,876.00    845,876.00   
USD    44449    GAPIHK00003368-5    ROO HSING GARMENT CO LTD

12

   IM441163/05    6055    11-May-05    13-Jul-05    1,641,360.00    1,641,360.00
   USD    44449    GAPIHK00003367-5    PT PREFASH WEARS CEMERLANG               
                    Grand Total Line 12 (3 yr. facility)    121,487,021.00      
                                     

13

   IM407037/04    6055    28-Apr-04    15-Mar-05    92,126.88    92,126.88   
USD    44449    GAPIUS00000829-4    DENIMKO TEKSTIL KONFESIYON VE EKO

13

   IM421864/04    6055    30-Sep-04    7-May-05    71,925.46    71,925.46    USD
   44449    GAPIUS00001393-4    VOGUE INTL AGENCY FZE

13

   IM428042/04    6055    7-Dec-04    28-Apr-05    141,290.40    141,290.40   
USD    44449    GAPIHK00002571-4    TEXMA INTERNATIONAL CO LTD

13

   IM428461/04    6055    13-Dec-04    31-Mar-05    101,750.95    101,750.95   
USD    44449    GAPISG00001578-4    SING LUN AND CO PTE LTD



--------------------------------------------------------------------------------

LINE    GBS    BOOK    VAL-DTE    MAT/EXP    OS    OS In USD    Curr    CIS   
LC No    Beneficiary

13

   IM432416/05    6055    31-Jan-05    20-Mar-05    87,029.70    87,029.70   
USD    44449    GAPIHK00002827-5    THEPARERG CO LTD

13

   IM433296/05    6055    10-Feb-05    10-May-05    2,172.22    2,172.22    USD
   44449    GAPIUS00001809-5    PRIME FIVE GARMENT MNF. CO LTD

13

   IM433608/05    6055    14-Feb-05    10-May-05    4,356,812.10    4,356,812.10
   USD    44449    GAPIHK00002934-5    TEXMA INTERNATIONAL CO LTD

13

   IM434731/05    6055    1-Mar-05    15-May-05    923,033.20    923,033.20   
USD    44449    GAPIUS00001831-5    GIZA SPINNING AND WEAVING CO

13

   IM434871/05    6055    3-Mar-05    15-May-05    548,876.10    548,876.10   
USD    44449    GAPIUS00001860-5    DISENO Y COLOR

13

   IM434873/05    6055    3-Mar-05    15-May-05    3,298,647.67    3,298,647.67
   USD    44449    GAPIUS00001862-5    TOPY TOP S.A.

13

   IM435032/05    6055    4-Mar-05    27-Apr-05    40.72    40.72    USD   
44449    GAPIHK00003092-5    MILAGROS CHINA LIMITED

13

   IM435380/05    6055    9-Mar-05    15-May-05    362,630.20    362,630.20   
USD    44449    GAPIUS00001880-5    INTERSOURCE TEKS. KONF. SAN. TIC

13

   IM435386/05    6055    9-Mar-05    15-May-05    577,962.47    577,962.47   
USD    44449    GAPIUS00001878-5    SHEEBA INT’L CO. FOR GARMENTS

13

   IM435706/05    6055    14-Mar-05    18-May-05    487,875.00    487,875.00   
USD    44449    GAPIHK00003123-5    BOSIDENG CO LTD

13

   IM435710/05    6055    14-Mar-05    18-May-05    378,673.55    378,673.55   
USD    44449    GAPIHK00003131-5    MILAGROS CHINA LIMITED

13

   IM436224/05    6055    18-Mar-05    10-May-05    10,343.52    10,343.52   
USD    44449    GAPIHK00003173-5    WEI DA INTL SHOES CO LTD

13

   IM436334/05    6055    21-Mar-05    9-May-05    576,000.00    576,000.00   
USD    44449    GAPISG00001879-5    GOLDEN WIN GROUP LTD

13

   IM436335/05    6055    21-Mar-05    11-May-05    3,909.71    3,909.71    USD
   44449    GAPISG00001880-5    INTRAVEST HOLDINGS SDN BHD

13

   IM436336/05    6055    21-Mar-05    6-May-05    305,431.84    305,431.84   
USD    44449    GAPISG00001881-5    IRFAN TEXTILES PVT LTD

13

   IM436338/05    6055    21-Mar-05    5-May-05    907,256.82    907,256.82   
USD    44449    GAPISG00001884-5    OCEAN SKY INTERNATIONAL LTD

13

   IM436339/05    6055    21-Mar-05    9-May-05    763,967.94    763,967.94   
USD    44449    GAPISG00001885-5    OCEAN SKY INTERNATIONAL LTD

13

   IM436340/05    6055    21-Mar-05    9-May-05    101,147.74    101,147.74   
USD    44449    GAPISG00001886-5    OCEAN SKY INTERNATIONAL LTD

13

   IM436344/05    6055    21-Mar-05    9-May-05    13,466.40    13,466.40    USD
   44449    GAPISG00001912-5    OCEAN SKY INTERNATIONAL LTD

13

   IM436744/05    6055    28-Mar-05    15-May-05    917,570.24    917,570.24   
USD    44449    GAPISG00001918-5    KANMAX ENTERPRISES LIMITED

13

   IM436745/05    6055    28-Mar-05    25-May-05    829,294.58    829,294.58   
USD    44449    GAPISG00001919-5    KIM KOON GARMENT IND PTE LTD

13

   IM436747/05    6055    28-Mar-05    4-May-05    419,310.25    419,310.25   
USD    44449    GAPISG00001933-5    EAM MALIBAN/TEXTILES JORDAN PVT

13

   IM440821/05    6055    9-May-05    15-Jun-05    503,780.12    503,780.12   
USD    44449    GAPISG00001991-5    INTRAVEST HOLDINGS SDN BHD                  
                 Grand Total Line 13 (364-day facility)    16,782,325.78      
                                     



--------------------------------------------------------------------------------

Schedule III

LC SUBSIDIARIES

 

1. Banana Republic, LLC

 

2. Gap (Canada) Inc.

 

3. Gap (France) S.A.S.

 

4. Gap (Japan) K.K.

 

5. Gap (Netherlands) B.V.

 

6. GPS Consumer Direct, Inc.

 

7. GPS (Great Britain) Limited

 

8. Old Navy (Canada) Inc.

 

9. Forth & Towne LLC



--------------------------------------------------------------------------------

Schedule IV

PLANS

None



--------------------------------------------------------------------------------

Schedule V

ERISA MATTERS

None



--------------------------------------------------------------------------------

Schedule VI

ENVIRONMENTAL MATTERS

None



--------------------------------------------------------------------------------

Schedule VII

EXISTING DEBT

 

Borrower

 

  

Amount

 

  

Type of Debt        

 

  

Date Expires

 

Gap (Japan) K.K.

   USD 50,000,000    6.25% 10-Year Notes    March 1, 2009

Gap (France) SAS

   Euro 2,145,619    Bank Guarantee for lease payments in France Societe
Generale    Evergreen

GIS Singapore

   SGD 200,000    Bank Guarantee for lease payments in Citibank    Evergreen

GIS Holdings Ltd.

   HKD 5,000,000    Bank Guarantee for lease payments in Citibank    Evergreen

GIS Dubai

   USD 164,000    Continuing Guarantee for operating expenses in HSBC   
Evergreen



--------------------------------------------------------------------------------

Schedule VIII

EXISTING LIENS

Landlord Liens:

Lease Agreement, between Metropolitan Life Insurance Company, on behalf of the
Tower Fund, a commingled separate account, as Landlord and The Gap, Inc., as
Tenant for Gateway Business Center, Building #1, City of Grove City, Ohio, dated
January 29, 1998 (the Ohio Catalog Center)

Amended and Restated Industrial Lease Agreement, between Industrial Developments
International, Inc., as Landlord and The Gap, Inc., as Tenant for 1200 Worldwide
Blvd., Hebron, Kentucky, dated March 10, 1998 (the Gap Outlet Distribution
Center)

Industrial Lease Agreement, between Industrial Developments International, Inc.,
as Landlord, and The Gap, Inc., as Tenant for 1405 Worldwide Blvd., Hebron,
Kentucky, dated June 15, 2000 (the Old Navy Outlet Distribution Center)



--------------------------------------------------------------------------------

Exhibit A-1 to the

Letter of Credit Agreement

FORM OF OPINION OF COUNSEL TO THE ACCOUNT PARTIES

 

Exh A-1 - 1



--------------------------------------------------------------------------------

Exhibit A-1 to the

Letter of Credit Agreement

[FORM OF OPINION OF COUNSEL TO THE ACCOUNT PARTIES]

1. The California Subsidiary is authorized to exercise all its powers, rights
and privileges and is in good legal standing under the laws of the State of
California, and each of the Company and the Delaware Subsidiaries is validly
existing and in good standing under the Applicable Law of the State of Delaware.

2. Each Loan Party has the power and authority to execute, deliver and perform
all of its obligations under each of the Letter of Credit Agreements to which it
is a party, and the execution and delivery of each of the Letter of Credit
Agreements by each Loan Party which is a party thereto and the consummation by
each Loan Party of the transactions contemplated thereby have been duly
authorized by all requisite action on the part of each Loan Party. Each of the
Letter of Credit Agreements has been duly executed and delivered by each Loan
Party, which is a party thereto.

3. The execution and delivery by each Loan Party of each of the Letter of Credit
Agreements to which it is a party and the performance by each Loan Party of its
obligations under each of the Letter of Credit Agreements, each in accordance
with its terms, does not (i) conflict with the Constitutive Documents of such
Loan Party, (ii) constitute a violation of, or a default under, any Applicable
Contracts or (iii) cause the creation of any security interest or lien upon any
of the property of such Loan Party pursuant to any Applicable Contracts to which
it is a party. I call to your attention that certain of the Applicable Contracts
are governed by laws other than those as to which I express my opinion. I
express no opinion as to the effect of such other laws on the opinions herein
stated.

4. Neither the execution, delivery nor performance by any Loan Party of the
Letter of Credit Agreements to which it is a party will contravene any provision
of any Applicable Law.

5. No Governmental Approval, which has not been obtained or taken and is not in
full force and effect, is required to authorize, or is required in connection
with, the execution, delivery or performance of any of the Letter of Credit
Agreements by any Loan Party.

6. There is no action, suit or proceeding pending or, to my knowledge, overtly
threatened against any Loan Party in or before any court, Governmental Authority
or arbitrator, which has a reasonable probability (taking into account the
exhaustion of all appeals and the assertion of all defenses) of having a
Material Adverse Effect or which purports to affect the legality, validity or
enforceability of any Loan Document.



--------------------------------------------------------------------------------

Exhibit A-2 to the

Letter of Credit Agreement

FORM OF CORPORATE OPINION OF SPECIAL NEW YORK COUNSEL TO THE

ACCOUNT PARTIES

 

Exh A-2 - 1



--------------------------------------------------------------------------------

Exhibit A-2 to the

Letter of Credit Agreement

[FORM OF CORPORATE OPINION OF SPECIAL NEW YORK COUNSEL TO THE ACCOUNT PARTIES]

1. Each of the Letter of Credit Agreements constitutes the legal, valid and
binding obligation of each Loan Party, enforceable against such Loan Party in
accordance with its terms.

2. The execution, delivery or performance by each Loan Party of the Letter of
Credit Agreements will not contravene any provision of any Applicable Law of the
State of New York or any Applicable Law of the United States of America.

3. No Governmental Approval, which has not been obtained or made, is required to
be obtained or made by a Loan Party in connection with the execution or delivery
of any of the Letter of Credit Agreements by any Loan Party or the
enforceability of the Letter of Credit Agreements against any Loan Party.

4. None of the Loan Parties is and, solely after giving effect to the
transactions contemplated by the Letter of Credit Agreements, will be an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.



--------------------------------------------------------------------------------

Exhibit B to the

Letter of Credit Agreement

FORM OF COMPLIANCE CERTIFICATE

 

Exh B-1



--------------------------------------------------------------------------------

COMPLIANCE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES THAT:

(1) I am the duly elected Senior Vice President and Treasurer of The Gap, Inc.,
a Delaware corporation (the “Company”);

(2) I have reviewed the terms of that certain 3-Year Letter of Credit Agreement
dated as of May 6, 2005, as amended, supplemented or otherwise modified to the
date hereof (said Letter of Credit Agreement, as so amended, supplemented or
otherwise modified, being the “Credit Agreement”, the terms defined therein and
not otherwise defined in this Certificate (including Attachment No. 1 annexed
hereto and made a part hereof) being used in this Certificate as therein
defined), by and among the Company, certain subsidiaries thereof, and Bank of
America, N.A., as LC Issuer, and the terms of the other LC Facility Documents,
and I have made, or have caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of Company and its
Subsidiaries during the accounting period covered by the attached financial
statements; and

(3) The examination described in paragraph (2) above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default or Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below.

Set forth below are all exceptions to paragraph (3) above listing, in detail,
the nature of the condition or event, the period during which it has existed and
the action which Company has taken, is taking or proposes to take with respect
to each such condition or event:

[            ]

 

1



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Attachment No. 1 annexed hereto and made a part hereof and the financial
statements delivered with this Certificate in support hereof, are made and
delivered this                  day of                 , 200   pursuant to
Section 6.04(c) of the Credit Agreement.

 

THE GAP, INC. By       Name:   Title:

 

Ech. C Page 2



--------------------------------------------------------------------------------

ATTACHMENT NO. 1

TO COMPLIANCE CERTIFICATE

This Attachment No. 1 is attached to and made a part of a Compliance Certificate
dated as of                 , 200_ and pertains to the period from
                , 200_ to                 , 200_. Subsection references herein
relate to subsections of the Credit Agreement.

 

A.     Leverage Ratio

  

         (for the four-Fiscal Quarter period ending ____________, 200  )

   1.    Funded Debt    $                 2.    Consolidated Net Income    $
                3.    Consolidated Interest Expense    $                 4.   
Provisions for Taxes based on Income    $                 5.    Total
Depreciation Expense    $                 6.    Total Amortization Expense    $
                7.    Consolidated EBITDA (2+3+4+5+6)    $                 8.   
Leverage Ratio (1:7)      ____ : 1.00    9.    Minimum ratio required under §
6.03      2.25 : 1.00             

B.     Fixed Charge Coverage Ratio

  

         (for the four-Fiscal Quarter period ending ____________, 200  )

   1.    Consolidated Net Income    $                 2.    Consolidated
Interest Expense    $                 3.    Provisions for Taxes based on Income
   $                 4.    Total Depreciation Expense    $                 5.   
Total Amortization Expense    $                 6.    Consolidated EBITDA
(1+2+3+4+5)    $                 7.    Lease Expense    $                 8.   
Consolidated Interest Expense    $                 9.    Fixed Charge Coverage
Ratio (6 + 7): (7+8))      ___ : 1.00    10.    Minimum ratio required under §
6.03      2.00: 1.00             

 

Attachment No. 1 to Compliance Certificate - Page 1